Exhibit 10.1

 

EXECUTION COPY

 

 

$1,455,000,000

 

CREDIT AGREEMENT

 

among

 

GNC CORPORATION,

 

GENERAL NUTRITION CENTERS, INC.,

 

as Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

GOLDMAN SACHS BANK USA,
as Syndication Agent

 

DEUTSCHE BANK SECURITIES INC.

and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agents

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of November 26, 2013

 

(amending and restating the Credit Agreement dated as of March 4, 2011, as
amended)

 

 

J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger

 

J.P. MORGAN SECURITIES LLC,
GOLDMAN SACHS BANK USA,
DEUTSCHE BANK SECURITIES INC. and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Book-Running Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.       DEFINITIONS

 

1

 

 

 

1.1

Defined Terms

 

1

1.2

Other Definitional Provisions

 

45

1.3

Classification of Loans and Borrowings

 

46

1.4

Accounting Terms; GAAP

 

46

1.5

Pro Forma Calculations

 

47

1.6

Classification of Permitted Items

 

48

1.7

Rounding

 

48

1.8

Currency Equivalents Generally

 

48

 

 

 

 

SECTION 2.       AMOUNT AND TERMS OF COMMITMENTS

 

49

 

 

 

2.1

Tranche B Term Loan Commitments

 

49

2.2

Procedure for Tranche B Term Loan Borrowing

 

49

2.3

Repayment of Tranche B Term Loans

 

49

2.4

Revolving Credit Commitments

 

50

2.5

Loans and Borrowings

 

51

2.6

Requests for Revolving Credit Borrowing

 

51

2.7

Swingline Loans

 

52

2.8

Letters of Credit

 

54

2.9

Funding of Borrowings

 

58

2.10

Interest Elections

 

59

2.11

Termination and Reduction of Commitments

 

60

2.12

Repayment of Loans; Evidence of Debt

 

61

2.13

Prepayment of Loans

 

62

2.14

Commitment Fees

 

63

2.15

Mandatory Prepayments

 

64

2.16

Interest

 

67

2.17

Alternate Rate of Interest

 

67

2.18

Increased Costs

 

68

2.19

Break Funding Payments

 

70

2.20

Taxes

 

70

2.21

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

73

2.22

Mitigation Obligations; Replacement of Lenders

 

74

2.23

Defaulting Lenders

 

76

2.24

Incremental Facilities

 

78

2.25

Replacement Facilities

 

80

2.26

Extensions of Term Loans and Revolving Credit Commitments

 

82

 

 

 

 

SECTION 3.       REPRESENTATIONS AND WARRANTIES

 

85

 

 

 

3.1

Financial Condition

 

85

 

i

--------------------------------------------------------------------------------


 

3.2

No Change

 

86

3.3

Corporate Existence; Compliance with Law

 

86

3.4

Organizational Power; Authorization; Enforceable Obligations

 

86

3.5

No Legal Bar

 

86

3.6

No Material Litigation

 

87

3.7

No Default

 

87

3.8

Ownership of Property; Liens

 

87

3.9

Intellectual Property

 

87

3.10

Taxes

 

87

3.11

Federal Regulations

 

88

3.12

ERISA

 

88

3.13

Investment Company Act

 

88

3.14

Restricted Subsidiaries

 

88

3.15

Use of Proceeds

 

89

3.16

Environmental Matters

 

89

3.17

Accuracy of Information, etc.

 

90

3.18

Security Documents

 

90

3.19

Solvency

 

91

3.20

Patriot Act

 

91

3.21

Anti-Corruption Laws and Sanctions

 

91

 

 

 

 

SECTION 4.       CONDITIONS PRECEDENT

 

91

 

 

 

4.1

Conditions to Initial Extension of Credit

 

91

4.2

Conditions to Each Extension of Credit

 

93

 

 

 

 

SECTION 5.       AFFIRMATIVE COVENANTS

 

94

 

 

 

5.1

Financial Statements

 

94

5.2

Certificates; Other Information

 

95

5.3

Payment of Obligations

 

97

5.4

Conduct of Business and Maintenance of Existence, etc.

 

98

5.5

Maintenance of Property; Insurance

 

98

5.6

Inspection of Property; Books and Records; Discussions

 

98

5.7

Notices

 

99

5.8

Environmental Laws

 

99

5.9

[Reserved]

 

100

5.10

Additional Collateral, etc.

 

100

5.11

Use of Proceeds

 

101

5.12

Further Assurances

 

101

5.13

Maintenance of Ratings

 

102

5.14

Post-Closing Obligations

 

102

5.15

Designation of Subsidiaries

 

102

 

 

 

 

SECTION 6.       NEGATIVE COVENANTS

 

103

 

 

 

6.1

Financial Condition Covenant

 

103

 

ii

--------------------------------------------------------------------------------


 

6.2

Limitation on Indebtedness

 

103

6.3

Limitation on Liens

 

107

6.4

Limitation on Fundamental Changes

 

111

6.5

Limitation on Disposition of Property

 

112

6.6

Limitation on Restricted Payments

 

113

6.7

[Reserved]

 

117

6.8

Limitation on Investments

 

117

6.9

Limitation on Optional Payments and Modifications of Junior Material Debt
Instruments, etc.

 

120

6.10

Limitation on Transactions with Affiliates

 

121

6.11

Limitation on Sales and Leasebacks

 

122

6.12

Limitation on Changes in Fiscal Periods

 

122

6.13

Limitation on Negative Pledge Clauses

 

122

6.14

Limitation on Restrictions on Restricted Subsidiary Distributions

 

123

6.15

Limitation on Lines of Business

 

124

6.16

Limitation on Activities of Parent

 

124

6.17

Use of Proceeds

 

124

 

 

 

 

SECTION 7.       EVENTS OF DEFAULT

 

124

 

 

 

7.1

Events of Default

 

124

7.2

Right to Cure

 

129

 

 

 

 

SECTION 8.       THE AGENTS

 

130

 

 

 

8.1

Appointment

 

130

8.2

Delegation of Duties

 

130

8.3

Exculpatory Provisions

 

131

8.4

Reliance by Administrative Agent

 

131

8.5

Notice of Default

 

131

8.6

Non-Reliance on Agents and Other Lenders

 

132

8.7

Indemnification

 

132

8.8

Agent in Its Individual Capacity

 

133

8.9

Successor Administrative Agent

 

133

8.10

Co-Documentation Agents, Syndication Agent and Arranger

 

133

 

 

 

 

SECTION 9.       MISCELLANEOUS

 

133

 

 

 

9.1

Notices

 

133

9.2

Waivers; Amendments

 

135

9.3

Expenses; Indemnity; Damage Waiver

 

137

9.4

Successors and Assigns

 

139

9.5

Survival

 

143

9.6

Counterparts; Integration; Effectiveness

 

144

9.7

Severability

 

144

9.8

Right of Setoff

 

144

9.9

Governing Law; Jurisdiction; Consent to Service of Process

 

144

 

iii

--------------------------------------------------------------------------------


 

9.10

WAIVER OF JURY TRIAL

 

145

9.11

Headings

 

145

9.12

Confidentiality

 

145

9.13

USA PATRIOT Act

 

147

9.14

Release of Liens and Guarantees

 

147

9.15

No Fiduciary Duty

 

148

9.16

Interest Rate Limitation

 

148

9.17

Amendment and Restatement

 

149

 

iv

--------------------------------------------------------------------------------


 

ANNEXES:

 

 

 

A

Pricing Grid

B

Existing Letters of Credit

 

 

SCHEDULES:

 

1.1

Mortgaged Property

2.1

Lenders

3.4

Consents, Authorizations, Filings and Notices

3.14(a)

Restricted Subsidiaries

3.14(b)

Agreements Related to Capital Stock

6.2(d)

Existing Indebtedness

6.3(f)

Existing Liens

6.8(p)

Existing Investments

6.10

Affiliate Transactions

6.13

Existing Negative Pledge Clauses

 

 

EXHIBITS:

 

 

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Mortgage

E-1

Form of Assignment and Assumption

E-2

Form of Affiliated Lender Assignment and Assumption

F

Form of Legal Opinion of McGuire Woods LLP

G-1

Form of Term Note

G-2

Form of Revolving Credit Note

G-3

Form of Swingline Note

H-1

Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships)

H-2

Form of U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships)

H-3

Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships)

H-4

Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships)

I

Form of Borrowing Request

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of November 26, 2013, among GNC CORPORATION, a
Delaware corporation (“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”), GOLDMAN
SACHS BANK USA, as syndication agent (in such capacity, the “Syndication
Agent”), DEUTSCHE BANK SECURITIES INC. and MORGAN STANLEY SENIOR FUNDING, INC.,
as co-documentation agents (in such capacity, the “Co-Documentation Agents”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (together with its successors
in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

1.             The Borrower is a party to the Credit Agreement, dated as of
March 4, 2011, among Parent, the Borrower, the several banks and other financial
institutions or entities parties thereto as lenders, JPMorgan Chase Bank N.A.,
as administrative agent, and the other parties thereto (as amended, supplemented
or modified prior to the date hereof, the “Existing Credit Agreement”).

 

2.             The Borrower desires to amend and restate the Existing Credit
Agreement pursuant to this Agreement.  All indebtedness, obligations and
liabilities, as amended and restated hereby, and all Liens existing under the
Existing Credit Agreement and other Loan Documents (as defined in the Existing
Credit Agreement) will continue in full force and effect, uninterrupted and
unimpaired, as amended as set forth herein and in the Loan Documents delivered
or otherwise continued in connection herewith.

 

3.             The Borrower has requested that the Lenders, the Co-Documentation
Agents, the Administrative Agent and the Syndication Agent enter this Agreement
in order to make available to the Borrower the credit facilities of up to
$1,480,000,000 described herein on the terms and conditions set forth herein,
consisting of (a) a revolving credit facility of up to $130,000,000 and (b) a
$1,350,000,000 tranche B term loan facility.

 

The parties hereto hereby agree to amend and restate the Existing Credit
Agreement as follows:

 

SECTION 1.           DEFINITIONS

 

1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

 

“ABR”:  when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lenders”: any Eligible Assignee that makes an Incremental Term Loan
or Replacement Term Loan or extends commitments to the Revolving Credit Facility
pursuant to Section 2.24 or 2.25.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate”:  with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (a) (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate and (b) with respect to
Eurodollar Loans that are Tranche B Term Loans, 0.75%.

 

 “Adjustment Date”:  as defined in the Pricing Grid.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

 

“Affiliated Lender”: any Affiliate of Parent other than (i) Parent or any
Subsidiary of Parent and (ii) any natural Person.

 

“Affiliated Lender Assignment and Assumption”: as defined in Section 9.4(g).

 

“Agents”:  the collective reference to the Administrative Agent, the Syndication
Agent and the Co-Documentation Agents.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (i) the aggregate then unpaid principal amount of such Lender’s
Term Loans and (ii) the amount of such Lender’s Revolving Credit Commitment then
in effect or, if the Revolving Credit Commitments have been terminated, the
amount of such Lender’s Revolving Credit Exposure.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, replaced or
otherwise modified from time to time.

 

“Alternate Base Rate”:  for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1%, (c) the Adjusted LIBO Rate that would be
calculated as of such day (or, if such day is not a Business Day, as of the next
preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1.0% and (d) with respect to ABR Loans that are
Tranche B Term Loans, 1.75%.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate,
respectively.

 

2

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Margin”:  for each Type of Loan under each Facility, the rate per
annum set forth opposite such Facility under the relevant column heading below:

 

 

 

ABR 
Loans

 

Eurodollar
Loans

 

 

 

 

 

 

 

Revolving Credit Facility
(including Swingline Loans)

 

1.25

%

2.25

%

Tranche B Term Loan Facility

 

1.50

%

2.50

%

 

provided, that on and after the first Adjustment Date occurring after the
completion of the fiscal quarter of the Borrower in which the Closing Date
occurs, the Applicable Margins with respect to Revolving Credit Loans and
Swingline Loans will be determined pursuant to the Pricing Grid.

 

“Applicable Percentage”: with respect to any Lender, the percentage of the Total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment.  If the Revolving Credit Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments. The
Applicable Percentages shall be adjusted appropriately, as determined by the
Administrative Agent, in accordance with Section 2.23(c) to disregard the
Revolving Credit Commitment of Defaulting Lenders.

 

“Application”:  an application, in such form as an Issuing Bank may specify from
time to time, requesting an Issuing Bank to issue a Letter of Credit.

 

“Approved Fund”:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit as its primary activity and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Arranger”:  J.P. Morgan Securities LLC.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property pursuant to clause (d)(ii) (solely to the extent the Net Cash Proceeds
thereof are not held as cash on the balance sheet or applied to restore,
rebuild, repair, construct, improve, replace or otherwise acquire assets useful
in the business of the Borrower and its Restricted Subsidiaries), clause (e) or
clause (j) of Section 6.5 by Parent, Borrower or any of its Restricted
Subsidiaries to any Person (other than Parent, Borrower or any Restricted
Subsidiary), other than (i) any such Dispositions resulting in aggregate Net
Cash Proceeds to Parent, the Borrower or any of its Restricted Subsidiaries (for
all such Dispositions during such fiscal year) not exceeding $8,000,000 during
any fiscal year of the Borrower, and (ii) any Disposition whether in a single
transaction or through a series of related Dispositions resulting in aggregate
Net Proceeds to Parent, the Borrower or any of its Restricted Subsidiaries not
exceeding $2,000,000 in any fiscal

 

3

--------------------------------------------------------------------------------


 

year of the Borrower, provided, that Dispositions excluded by this clause (ii)
shall not be included in determining whether the $8,000,000 threshold in clause
(i) has been satisfied.

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit E-1 or any other form approved by the Administrative Agent and the
Borrower.

 

“Attributable Indebtedness”:  when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a
rate equivalent to the Borrower’s then-current weighted average cost of funds
for borrowed money as at the time of determination, compounded on a semi-annual
basis) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in any such Sale and Leaseback Transaction.

 

“Auto Renewal Letter of Credit”:  as defined in Section 2.8(c).

 

“Availability Period”:  the period from and including the Closing Date to but
excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Credit Commitments.

 

“Available Basket”:  as of any date of determination, an amount equal to
(without duplication):

 

(a) the sum of:

 

(i) the Available Excess Cash Flow Amount on such date plus

 

(ii) the cumulative amount of cash proceeds from the sale of Capital Stock (or
convertible debt securities that have been converted into or exchanged for
Capital Stock) of, and equity contributions to, Parent after the Closing Date
(other than sales of Disqualified Capital Stock and Cure Contributions and Cure
Securities) which proceeds (A) have been used to make an intercompany advance or
common equity contribution to, or purchase of common equity of, the Borrower and
(B) have not previously been applied (independently from any utilization of the
Available Basket) in determining the permissibility of a transaction under the
Loan Documents where such permissibility was contingent on receipt of such
amount or utilization of such amount for a specified purpose) plus

 

(iii) an amount equal to the aggregate amount of all returns, repayments,
interest, profits, distributions, income and similar amounts received in cash or
Cash Equivalents in respect of Investments made pursuant to Section 6.8(y) after
the Closing Date (including as the result of the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary); minus

 

(b) the sum of (i) the amount of cash dividends made by the Borrower pursuant to
Section 6.6(h) in reliance on the Available Basket, (ii) Investments made
pursuant to Section 6.8(y) and

 

4

--------------------------------------------------------------------------------


 

(iii) optional prepayments, repurchases and redemptions made pursuant to Section
6.9(a)(ii); in each case in this clause (b) made after the Closing Date.

 

“Available Excess Cash Flow Amount”:  at any date of determination, an amount
equal to (a) the sum of the amounts of Excess Cash Flow in excess of zero for
all Excess Cash Flow Periods ending on or prior to the date of determination,
minus (b) the sum at the time of determination of the aggregate amount of
prepayments of Term Loans made (or required to be made) pursuant to Section
2.15(c) through the date of determination.

 

“Available Revolving Credit Commitment”:  with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect less (b) such Lender’s Revolving
Credit Exposure; provided, that in calculating any Lender’s Revolving Credit
Exposure for the purpose of determining such Lender’s Available Revolving Credit
Commitment pursuant to Section 2.14(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Backup Withholding Tax”:  United States federal withholding Taxes imposed
pursuant to Section 3406 of the Code, as in effect on the date of this
Agreement, or any successor provision that is substantially the equivalent
thereof, and any regulations or official interpretations thereof (including any
revenue ruling, revenue procedure, notice or similar guidance issued by the
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions).

 

“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing”: (a) Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request”:  a request by the Borrower for a Borrowing substantially in
the form of Exhibit I.

 

5

--------------------------------------------------------------------------------


 

“Business Day”:  any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Pittsburgh, Pennsylvania are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that are required to be capitalized under GAAP on a balance sheet
of such Person it being understood that Capital Expenditures do not include
amounts expended to purchase assets constituting an on-going business,
including, without limitation, investments that constitute Permitted
Acquisitions.

 

“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet (excluding the footnotes
thereto) of such Person under GAAP; and, for the purposes of this Agreement, the
amount of such obligations at any time shall be the capitalized amount thereof
at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, including
convertible securities but excluding debt securities convertible or exchangeable
into any of the foregoing.

 

“Cash Equivalents”:  (a) United States and Canadian dollars; (b) in the case of
any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business and not for
speculation; (c) securities and other obligations issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities)
having maturities of not more than one year from the date of acquisition; (d)
certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Lender or with any domestic or foreign bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia or any U.S. branch of a foreign bank having, capital and surplus of
not less than $500,000,000; (e) repurchase obligations for underlying securities
of the types described in clauses (c) and (d) above or clause (g) below entered
into with any financial institution meeting the qualifications specified in
clause (d) above; (f) commercial paper rated at least P-2 by Moody’s Investor
Service, Inc. (“Moody’s”) or at least A-2 by Standard & Poor’s Rating Services
(“S&P”) (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and, in each case, maturing within one year after the date of
acquisition;

 

6

--------------------------------------------------------------------------------


 

(g) marketable short-term money market and similar highly liquid funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of one year or less from the date of acquisition; (i) Investments
with average maturities of one year or less from the date of acquisition in
money market funds rated AAA- (or the equivalent thereof) or better by S&P or
Aaa3 (or the equivalent thereof) or better by Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency); and (j)
investment funds investing substantially all of their assets in Cash Equivalents
of the kinds described in clauses (a) through (i) of this definition.

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (j) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses (a)
through (j) and in this paragraph.

 

Notwithstanding the foregoing, Cash Equivalents shall also include amounts
denominated in currencies other than those set forth in clause (a) above,
provided that such amounts are converted into Dollars as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.

 

“Cash Management Obligations”: obligations owed by any Loan Party to any
Qualified Counterparty in respect of or in connection with Cash Management
Services and designated by the Qualified Counterparty and the Borrower in
writing to the Administrative Agent as “Cash Management Obligations”.

 

“Cash Management Services”: any treasury, depositary, pooling, netting,
overdraft, stored value card, purchase card (including so-called “procurement
cards” or “P-cards”), debit card, credit card, cash management and similar
services and any automated clearing house transfer of funds.

 

“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

 

“Change in Law”:  (a) the adoption of any law, rule or regulation after the date
of this Agreement or, if later, the date on which the applicable Lender or the
applicable Issuing Bank becomes a Lender or an Issuing Bank hereunder (a “Later
Date”), (b) any change in any law, rule or regulation or in the interpretation
or application thereof by any Governmental

 

7

--------------------------------------------------------------------------------


 

Authority after the date of this Agreement or, if later, the date on which the
applicable Lender or the applicable Issuing Bank becomes a Lender or an Issuing
Bank hereunder, or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.18(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement or, if
later, the date on which the applicable Lender or the applicable Issuing Bank
becomes a Lender or an Issuing Bank hereunder.  Notwithstanding anything herein
to the contrary (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and (ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

 

“Change of Control”:  the occurrence of any of the following events:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of Holdings or any of its
Subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) shall become the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of Capital Stock representing more than 35% of the ordinary voting
power for the election of directors of Holdings (determined on a fully diluted
basis but not giving effect to contingent voting rights which have not vested);
(b) the board of directors of Holdings shall cease to consist of a majority of
Continuing Directors; (c) Parent shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of the
Borrower free and clear of all Liens (except Permitted Liens); (d) Holdings
shall cease to beneficially own (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly) and control, directly or indirectly, 100%
of each class of outstanding Capital Stock of the Parent; or (e) a Specified
Change of Control.

 

“Class”: as applicable with respect to a Facility (a) when used with respect to
Lenders, the Lenders under such Facility, (b) when used with respect to
Commitments, Commitments to provide such Facility and (c) when used with respect
to Loans or Borrowings, Loans or Borrowings under such Facility.

 

“Closing Date”:  the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied or waived, which date is November 26, 2013;
provided that for purposes of the definitions of Availability Period, Existing
Letters of Credit, Existing Loans, Interest Period, Qualified Counterparty,
Required Lenders, Revolving Credit Commitment, Tranche B Term Loan Percentage,
Section 2.1, Section 2.2, Section 2.8, Section 2.13(e), Section 2.14, Section
3.15, Section 3.19, Section 4.1(b), Section 4.1(d), the introductory sentence of
Section 4.1 and Section 9.17, Closing Date shall mean November 27, 2013.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents”:  as defined in the preamble hereto.

 

8

--------------------------------------------------------------------------------


 

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

 “Commitment”:  with respect to any Lender, each Term Loan Commitment and the
Revolving Credit Commitment of such Lender.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Sections 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“Company Intellectual Property”:  as defined in Section 3.9.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

 

 “Consolidated Current Assets”:  of the Borrower at any date, all amounts (other
than cash and Cash Equivalents) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date.

 

“Consolidated Current Liabilities”:  of the Borrower at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries at such date, excluding, to the
extent otherwise included therein (a) the current portion of any Funded Debt and
(b) revolving loans, swingline loans and letter of credit obligations under the
Revolving Credit Facility or any other revolving credit facilities or revolving
lines of credit.

 

“Consolidated EBITDA”:  of the Borrower for any period (a) Consolidated Net
Income of the Borrower and its Restricted Subsidiaries for such period plus (b)
without duplication of each other and with amounts that increased Consolidated
Net Income and to the extent deducted in determining such Consolidated Net
Income for such period (except with respect to clauses (xiii) and (xv) below),
the sum of

 

(i) provision for taxes based on income, profits or capital of the Borrower and
the Restricted Subsidiaries, including state, franchise and similar taxes for
such period,

 

(ii) total interest expense (net of interest income to the extent not already
included in total interest expense for such period) and, to the extent not
reflected in such total interest expense, increased by payments made in respect
of hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk (minus any payments received in respect of
such hedging obligations or other derivative instruments), amortization or write
off of debt discount and debt issuance costs and commissions and discounts and
other fees and charges (including bank fees) associated with Indebtedness
(including the Loans and Letters of Credit),

 

(iii) depreciation and amortization expense,

 

9

--------------------------------------------------------------------------------


 

(iv) amortization of intangibles (including, but not limited to, goodwill) and
organization costs,

 

(v) any unusual or non-recurring expenses or losses,

 

(vi) any expenses or charges related to any issuance or sale or redemption or
repurchase of Capital Stock, Investment, Disposition, recapitalization or the
incurrence of Indebtedness, in each case to the extent permitted by this
Agreement and whether or not consummated, and any amendment or modification to
the terms of any such transactions (and, for the avoidance of doubt, including
such fees, expenses or charges related to the Transactions), any other fees or
expenses paid in connection with the Transactions, and any fees or expenses paid
in connection with direct or indirect sales of Capital Stock of Holdings and,
except to the extent intended to benefit Subsidiaries of Holdings other than
Parent and its Subsidiaries, other strategic transactions of Holdings (whether
or not consummated),

 

(vii) non-cash compensation expense and any other non-cash charges (including
any writeoffs or writedowns),

 

(viii) any restructuring charges or reserves, costs incurred in connection with
the closing or consolidation of any stores, distribution centers or other
facilities, relocation costs, integration costs, transition costs, severance
costs and expenses;

 

(ix) costs and expenses not in the ordinary course of business relating to
pre-opening and opening costs for stores, signing, retention and completion
bonuses ,

 

(x) one-time start up costs related to new business ventures, costs incurred in
connection with strategic initiatives, business optimization costs and costs
incurred in connection with non-recurring product and intellectual property
development after the Closing Date,

 

(xi) minority interest expense and any other deductions attributable to minority
interests,

 

(xii) [Reserved],

 

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) and not included in Consolidated EBITDA or Consolidated Net Income
in any period to the extent non-cash gains relating to such cash receipts or
netting arrangement were deducted in the calculation of Consolidated EBITDA
pursuant to clause (c) below for any previous period and not added back,

 

(xiv) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuances of Capital Stock of the Borrower (other than Disqualified
Capital Stock), and

 

10

--------------------------------------------------------------------------------


 

(xv) cost savings, operating expense reductions, other operating improvements
and synergies relating to Pro Forma Transactions (to the extent permitted by
Section 1.5(c)) and minus,

 

(c) to the extent included in determining Consolidated Net Income for such
period the sum of:

 

(i) interest income on cash and Cash Equivalents and other similar securities
(except to the extent deducted in determining total interest expense),

 

(ii) any unusual or non-recurring income or gains,

 

(iii) any other non-cash income (other than amounts accrued in the ordinary
course of business consistent under accrual-based revenue recognition procedures
in accordance with GAAP) excluding any such income that represents the reversal
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period (other than such cash charges have not increased Consolidated EBITDA),
and

 

(iv) all cash payments made during such period on account of non-cash charges
added to Consolidated Net Income pursuant to clause (b)(vii) above in such
period or in a prior period,

 

all as determined on a consolidated basis. The aggregate amount of add backs
made pursuant to clauses (viii), (ix), (x) and (xv) in any Test Period shall not
exceed $30,000,000. Notwithstanding the foregoing, the Consolidated EBITDA of
Borrower and its Restricted Subsidiaries for the fiscal quarter ending March 31,
2013 shall be deemed to be equal to $139,124,000, Consolidated EBITDA of
Borrower and its Restricted Subsidiaries for the fiscal quarter ending June 30,
2013 shall be deemed to be equal to $138,641,000 and the Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for the fiscal quarter ending
September 30, 2013 shall be deemed to be equal to $141,579,000.

 

“Consolidated Net Income”:  of the Borrower for any period, the consolidated net
income (or loss) of the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of the Borrower and its consolidated
Restricted Subsidiaries for any period, there shall be excluded, without
duplication,

 

(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries,

 

(b) the income (or deficit) of any Person (other than a Restricted Subsidiary of
the Borrower) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or a Restricted Subsidiary in the form of dividends or
distributions,

 

(c) solely for the purpose of determining Excess Cash Flow, the undistributed
earnings of any Restricted Subsidiary of the Borrower (other than a Subsidiary
Guarantor) to the extent that the declaration or payment of dividends or similar
distributions by such

 

11

--------------------------------------------------------------------------------


 

Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary unless such restriction or
prohibition with respect to the declaration or payment of dividends or similar
distributions has been legally waived (provided that Consolidated Net Income
will be increased by the amount of dividends or other distributions to the
Borrower or a Restricted Subsidiary not subject to such restriction or
prohibition in respect of such period, to the extent not already included
therein),

 

(d)  any net unrealized gains and losses resulting from obligations under Hedge
Agreements or other derivative instruments and the application of Statement of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging),

 

(e) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, intangible assets, in-process research and
development, deferred revenue and debt line items thereof in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of taxes,

 

(f) any net after-tax non-cash income (or loss) from discontinued operations,

 

(g) any net after-tax gains or losses attributable to asset Dispositions
(including any Disposition of any Capital Stock of any Person) (in each case,
other than in the ordinary course of business, as determined in good faith by
the Borrower),

 

(h) any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP,

 

(i) any net after-tax extraordinary gains or losses or expenses, and

 

(j) any net gain or loss resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from hedging agreements for currency exchange risk) and any
foreign currency translation gains or losses.

 

In addition, to the extent not already included in the Consolidated Net Income
of such Person or its Subsidiaries, notwithstanding anything to the contrary in
the foregoing (but without duplication of any of the foregoing exclusions and
adjustments), Consolidated Net Income shall include the amount of (i) proceeds
received from business interruption insurance in respect of expenses, charges or
losses with respect to business interruption and (ii) reimbursements of any
expenses and charges in connection with any Investment or any sale, conveyance,
transfer or other disposition of assets permitted hereunder to the extent
reducing Consolidated Net Income

 

12

--------------------------------------------------------------------------------


 

that are actually received and covered by third-party indemnification or other
reimbursement provisions.

 

“Consolidated Net Senior Secured Leverage Ratio”:  as at the last day of any
period of four consecutive fiscal quarters of the Borrower, the ratio of
(a) (i) Consolidated Senior Secured Debt on such day less (ii) the aggregate
amount of Unrestricted Cash (not to exceed $150,000,000) to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for such period.

 

“Consolidated Net Total Leverage Ratio”:  as at the last day of any period of
four consecutive fiscal quarters of the Borrower, the ratio of
(a) (i) Consolidated Total Debt on such day less (ii) the aggregate amount of
Unrestricted Cash (not to exceed $150,000,000) to (b) Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such period.

 

“Consolidated Senior Secured Debt”:  at any date, the sum of the aggregate
principal amount of all Consolidated Total Debt that is secured by a Lien on any
asset of the Borrower or its Restricted Subsidiaries and that is not
subordinated in right of payment to the Obligations.

 

“Consolidated Senior Secured Leverage Ratio”:  as at the last day of any period
of four consecutive fiscal quarters of the Borrower, the ratio of
(a) Consolidated Senior Secured Debt on such day to (b) Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for such period.

 

“Consolidated Total Debt”:  at any date an amount equal to the sum of (a)  the
aggregate principal amount of all Indebtedness of Parent, the Borrower and its
Restricted Subsidiaries at such date that would be classified as a liability on
the consolidated balance sheet of the Borrower, in accordance with GAAP,
consisting of Indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit, Capital Lease Obligations and debt
obligations evidenced by bonds, notes, debentures or similar instruments;
provided that Consolidated Total Debt shall not include Indebtedness in respect
of (i) any letter of credit, except to the extent of unreimbursed obligations in
respect of drawn letters of credit (provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Debt
until five (5) Business Days after such amount is drawn (it being understood
that any borrowing, whether automatic or otherwise, to fund such reimbursement
shall be counted)) and (ii) obligations under Hedge Agreements unless such
obligations have not been paid when due (after giving effect to any applicable
grace periods), and (b) the aggregate amount of all outstanding Disqualified
Capital Stock of the Borrower and all Disqualified Capital Stock and preferred
stock of the Restricted Subsidiaries, in each case, held by Persons other than
Parent, the Borrower and its Restricted Subsidiaries (and excluding items
eliminated in consolidation), with the amount of such Disqualified Capital Stock
and preferred stock equal to the greater of their respective voluntary or
involuntary liquidation preferences and Maximum Fixed Repurchase Prices, in each
case determined on a consolidated basis in accordance with GAAP. For purposes of
this definition, the “Maximum Fixed Repurchase Price” of any Disqualified
Capital Stock or preferred stock that does not have a fixed repurchase price
shall be calculated in accordance with the terms of such Disqualified Capital
Stock or preferred stock as if such Disqualified Capital Stock or preferred
stock were purchased on any date on which

 

13

--------------------------------------------------------------------------------


 

Consolidated Total Debt shall be required to be determined pursuant to this
Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Capital Stock or preferred stock, such fair market
value shall be determined reasonably and in good faith by the Borrower.

 

“Consolidated Total Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such period.

 

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets of the Borrower on such date less (b) Consolidated Current
Liabilities of the Borrower on such date.

 

“Continuing Directors”:  the directors of Holdings on the Closing Date and each
other director of Holdings, if, in each case, such other director’s nomination
for election to the board of directors of Holdings is recommended by at least
50% of the then Continuing Directors.

 

“Contractual Obligation”:  with respect to any Person, any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its Property is bound.

 

“Credit Party”:  the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Cure Amount”:  as defined in Section 7.2.

 

“Cure Contributions”:  as defined in Section 7.2.

 

“Cure Date”:  as defined in Section 7.2.

 

“Cure Right”: as defined in Section 7.2.

 

“Cure Securities”:  as defined in Section 7.2.

 

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied,  (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and

 

14

--------------------------------------------------------------------------------


 

including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by the Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans (unless such Lender indicates that such position is based on
such Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
reasonably satisfactory to the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event. This definition is subject to the provisions of
the last paragraph of Section 2.23.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding Liens); and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Disqualified Capital Stock”:  any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(i) matures or is mandatorily redeemable (other than solely for Capital Stock
which is not otherwise Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable at the option of the holder thereof
(other than solely for Capital Stock which is not otherwise Disqualified Capital
Stock), in whole or in part, (iii) provides for the scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the then
Latest Maturity Date at the time of issuance, except, in the case of clauses
(i) and (ii), if as a result of a change of control event or asset sale or other
Disposition or casualty event, so long as any rights of the holders thereof to
require the redemption thereof upon the occurrence of such a change of control
event or asset sale or other Disposition or casualty event are subject to the
prior payment in full of the Obligations; provided that if such Capital Stock is
issued pursuant to a plan for the benefit of employees of Parent, the Borrower
or the Restricted Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by Parent, the Borrower or the Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

“Domestic Subsidiary”:  a Restricted Subsidiary that is not a Foreign
Subsidiary.

 

“Dutch Auction”:  an auction of Term Loans conducted pursuant to
Section 9.4(g) to allow a Purchasing Borrower Party to prepay Term Loans at a
discount to par value and on a non pro rata basis in accordance with the
applicable Dutch Auction Procedures.

 

15

--------------------------------------------------------------------------------


 

“Dutch Auction Procedures”:  with respect to a purchase or prepayment of Term
Loans by a Purchasing Borrower Party pursuant to Section 9.4(g), Dutch auction
procedures as reasonably agreed upon by such Purchasing Borrower Party and the
Administrative Agent.

 

“ECF Percentage”:  with respect to any Excess Cash Flow Period, 50%; provided,
that, (i) the ECF Percentage shall be 25% if the Consolidated Net Senior Secured
Leverage Ratio as of the last day of such Excess Cash Flow Period is less than
or equal to 3.25 to 1.00 and greater than 2.75 to 1.00 and (ii) the ECF
Percentage shall be 0% if the Consolidated Net Senior Secured Leverage Ratio as
of the last day of such Excess Cash Flow Period is less than or equal to 2.75 to
1.00.

 

“Eligible Assignee”:  (i) any Lender, any Affiliate of a Lender and any Approved
Fund, (ii) any commercial bank, insurance company, investment or mutual fund or
other entity that is an “accredited investor” (as defined in Regulation D under
the Securities Act of 1933) and which extends credit or buys loans in the
ordinary course and (iii) subject to the terms of Section 9.4(g), Affiliated
Lenders and Purchasing Borrower Parties.

 

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements of any international authority, foreign government, the United
States, or any state, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct for
protection of the environment or of human health, or employee health and safety
(in each case, insofar as it relates to environmental exposure).

 

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower or any Restricted Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, and other authorizations of a Governmental Authority required
under any Environmental Law.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurodollar”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any Excess Cash Flow Period, the excess, if any, of:

 

16

--------------------------------------------------------------------------------


 

(a)           the sum, without duplication, of:

 

(i)            Consolidated Net Income of the Borrower and its Restricted
Subsidiaries for such period,

 

(ii)           the amount of all non-cash charges (including, without
limitation, depreciation and amortization) deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,

 

(iii)          the amount of the net decrease, if any, in Consolidated Working
Capital for such period (other than any such decreases arising from acquisitions
or Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting) and

 

(iv)          the aggregate net amount of non-cash loss on the Disposition of
Property by the Borrower and its Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income, minus

 

(b)           the sum, without duplication, of:

 

(i)            the amount of all non-cash credits and gains included in arriving
at such Consolidated Net Income (excluding any such non-cash credits and gains
to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated Net Income in any prior period)
and the amount of all cash expenses, charges and losses excluded from
Consolidated Net Income by virtue of the definition thereof,

 

(ii)           the aggregate amount actually paid by the Borrower and its
Restricted Subsidiaries in cash during such fiscal year on account of Capital
Expenditures or acquisitions of intellectual property to the extent funded with
Internally Generated Cash Flow,

 

(iii)          the aggregate amount of all principal payments of Funded Debt
(including, without limitation, the principal component of payments in respect
of Capital Lease Obligations constituting Funded Debt but excluding optional
prepayments of the Term Loans made pursuant to Section 2.13(a) and mandatory
prepayments of the Term Loans made pursuant to Section 2.15) of the Borrower and
its Restricted Subsidiaries made during such period (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder) (excluding, for the avoidance of doubt,
payments and prepayments of the Existing Loans in connection with the Existing
Credit Agreement Refinancing),

 

(iv)          the amount of the net increase, if any, in Consolidated Working
Capital for such period (other than any such increases arising from acquisitions
or Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting),

 

17

--------------------------------------------------------------------------------


 

(v)           the aggregate net amount of non-cash gain on the Disposition of
Property by the Borrower and its Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business), to the extent
included in arriving at such Consolidated Net Income,

 

(vi)          cash payments made during such period in respect of long-term
liabilities (other than Funded Debt) of the Borrower and its Restricted
Subsidiaries to the extent such payments were not expensed during such period or
are not deducted in determining Consolidated Net Income to the extent funded
with Internally Generated Cash Flow,

 

(vii)         the aggregate amount actually paid by the Borrower and its
Restricted Subsidiaries in cash during such period on account of Investments
permitted by Sections 6.8(d), (i), (k)(ii), (l), (m) and (z) to the extent
funded with Internally Generated Cash Flow,

 

(viii)        an amount equal to the increase in such Consolidated Net Income of
the Borrower and its Restricted Subsidiaries attributable to any cash items
excluded pursuant to the application of clause (d) of the definition thereof,

 

(ix)           the aggregate amount actually paid by the Borrower in cash during
such period on account of Restricted Payments permitted by Sections 6.6(b),
(c) and (m) to the extent funded with Internally Generated Cash Flow,

 

(x)            the aggregate amount of all mandatory prepayments made pursuant
to subsection 2.15 with the proceeds of Asset Sales and Recovery Events during
such year to the extent such proceeds are included in the calculation of such
Consolidated Net Income for such period,

 

(xii)          the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness, to the extent not deducted in determining Consolidated Net Income,
and

 

(xiii)         the amount of cash taxes paid or tax reserves set aside or
payable (without duplication) in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.

 

Notwithstanding the foregoing, Excess Cash Flow for any period shall not be
reduced for amounts expended by Holdings and its Subsidiaries to purchase Term
Loans pursuant to Section 9.4(g).

 

“Excess Cash Flow Application Date”:  as defined in Section 2.15(c).

 

“Excess Cash Flow Period”:  each fiscal year of the Borrower beginning with the
Borrower’s 2013 fiscal year.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

“Excluded Assets”:  the collective reference to:

 

(1)           any interest in leased real property (including, without
limitation, any leasehold interests in real property) (except to the extent a
security interest in any such interest can be perfected by filing a UCC
financing statement);

 

(2)           any fee interest in real property if the fair market value of such
fee interest (together with improvements), as determined in good faith by the
Borrower on the later of the Closing Date and the date of acquisition thereof by
the relevant Loan Party, is less than $5,000,000; provided that the headquarters
of the Borrower located at 300 Sixth Avenue, Pittsburgh, Pennsylvania shall be
treated as an Excluded Asset to the extent that granting a Mortgage thereon
would require the consent of the existing mortgagee of such property and
thereafter such headquarters shall continue to be an Excluded Asset unless the
Administrative Agent requests in writing that such headquarters be made subject
to a Mortgage;

 

(3)           any licenses, franchises, charters and authorizations of a
Governmental Authority to the extent a security interest therein under the Loan
Documents is prohibited or would require the consent, license or approval of any
Governmental Authority (except to the extent such prohibition or restriction is
ineffective under the Uniform Commercial Code or other applicable law);

 

(4)           any asset if the granting of a security interest under the Loan
Documents in such asset would be prohibited by any law, treaty, rule or
regulation or a court or other Governmental Authority or would require the
consent, license or approval of any Governmental Authority (other than proceeds
thereof, to the extent the assignment of such proceeds is effective under the
Uniform Commercial Code or other applicable law notwithstanding such prohibition
and the assignment of such proceeds is not prohibited by applicable law and does
not require the consent, license or approval of any Governmental Authority);

 

(5)           any lease, license or other agreement to the extent that a grant
of a security interest therein under the Loan Documents would violate or
invalidate such lease, license or agreement (except any such lease, license or
agreement among Holdings and its Wholly-Owned Subsidiaries);

 

(6)           Capital Stock (i) in any Subsidiary that is not a Wholly-Owned
Subsidiary to the extent the pledge or other granting of a security interest
under the Loan Documents in such Capital Stock would be prohibited by, or
require a consent or approval under, organizational or governance documents or
shareholders’ or similar agreements of or with respect to such Subsidiary and
(ii) that is voting Capital Stock in any Subsidiary described in clause (a) or
(d) of the definition of Excluded Subsidiary in excess of 65% of the voting
Capital Stock in such Subsidiary;

 

(7)           any assets subject to a Lien permitted by Section 6.3(g), 6.3(k),
6.3(t) or 6.3(y) (in the case of a Permitted Refinancing in respect of the
Indebtedness secured by such Lien under Section 6.3(g), (k) or (t)) to the
extent the documents governing such Lien prohibit, or require a consent or
approval in order for, such assets to be subject to the Liens created by the
Loan Documents;

 

19

--------------------------------------------------------------------------------


 

(8)                                 any motor vehicles and any other assets
subject to a certificate of title (other than proceeds thereof), to the extent a
security interest on such motor vehicles or other assets cannot be perfected by
filing a UCC financing statement;

 

(9)                                 any United States intent-to-use trademark
applications to the extent and for so long as the grant of a security interest
therein would impair the validity or enforceability of, or render void or
voidable or result in the cancellation of, a Loan Party’s right, title or
interest therein or any trademark issued as a result of such application;

 

(10)                          assets in circumstances where the Administrative
Agent and the Borrower agree that the difficulty, cost, burden or consequences
of obtaining or perfecting a security interest under the Loan Documents in such
assets is excessive in relation to the practical benefit to the Lenders afforded
thereby;

 

(11)                          assets to the extent a security interest in such
assets under the Loan Documents would result in (x) material adverse tax
consequences (as viewed in relation to the benefits of such security interest
afforded to the Secured Parties) or (y) material adverse regulatory
consequences, in each case as reasonably determined in good faith by the
Borrower in consultation with the Administrative Agent;

 

(12)                          letter-of-credit rights (except for
letter-of-credit rights a security interest in which can be perfected by filing
UCC financing statements); and

 

(13)                          any commercial tort claim with a value not in
excess of $5,000,000;

 

provided that (a) in the case of clauses (5), (6)(i) and (7), such exclusion
shall not apply (i) to the extent the prohibition or restriction is ineffective
under Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code or
other applicable law or (ii) to proceeds of the assets referred to in such
clause, the assignment of which is expressly deemed effective under
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code or other
applicable law and (b) assets described above shall no longer be “Excluded
Assets” upon termination of the applicable prohibition or restriction described
above that caused such assets to be treated as “Excluded Assets”.

 

“Excluded Subsidiary”:  (a) any Foreign Subsidiary, (b) Gustine Associates (for
so long as the Borrower or a Guarantor does not constitute the general partner
thereof), (c) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary that is a CFC, (d) any Domestic Subsidiary all (other than an
immaterial portion) of whose assets consist of Capital Stock of one or more
CFCs, (e) any Immaterial Subsidiary, (f) any Restricted Subsidiary which is a
limited partnership of which the Borrower or a Guarantor does not constitute the
limited partner, (g) any Unrestricted Subsidiary, (h) any Subsidiary to the
extent such Subsidiary’s guaranteeing any of the Obligations or otherwise
becoming a Loan Party is prohibited or restricted by any Requirement of Law or
requires the consent, approval, license or authorization of any Governmental
Authority, (i) not-for-profit Subsidiaries and (j) any Subsidiary which is not a
Wholly-Owned Subsidiary of Parent; provided that any Subsidiary described above
shall be deemed not to be an Excluded Subsidiary if the Borrower has notified
the Administrative Agent in writing that such Subsidiary should not be treated
as an Excluded Subsidiary (and solely for

 

20

--------------------------------------------------------------------------------


 

purposes of Section 5.10(c) and the Security Documents, such Subsidiary shall be
deemed to have been acquired at the time such notice is received by the
Administrative Agent).

 

“Excluded Taxes”:  with respect to the Administrative Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Loan Parties hereunder, (a) Taxes imposed on (or
measured by) its overall net income (however denominated), franchise or similar
Taxes imposed on it (in each case, in lieu of net income Taxes) and Backup
Withholding Taxes imposed on it by (i) the United States of America, (ii) the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender or Issuing Bank, in which its applicable lending office or
the office to which its interests, rights and obligations under this Agreement
are assigned is located or (iii) any other jurisdictions (or any political
subdivision thereof) as a result of a present or former connection between the
Administrative Agent, such Lender or Issuing Bank or other recipient and such
jurisdiction imposing such Tax other than a connection arising as a result of
the execution or delivery of, receipt of any payments, exercise of any rights or
performance of any obligations under, enforcement of or any transaction or other
activities related to any Loan Document, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.22(b)), any United States federal withholding Tax that is in effect
and would apply to amounts payable (including, for the avoidance of doubt,
commitment fees and other consent, amendment and similar fees) to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to Section 2.20(a), (d) any
withholding Tax that is attributable to a Foreign Lender’s failure to comply
with Section 2.20(e)(i), (e) any withholding Taxes imposed under, or as a result
of the failure of such recipient to satisfy the applicable requirements under,
FATCA and (f) all liabilities (including additions to Tax, penalties and
interest) with respect to any of the foregoing.

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“Existing Credit Agreement Refinancing”: the refinancing, amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement.

 

“Existing Letters of Credit”:  each letter of credit issued under the Existing
Credit Agreement and outstanding on the Closing Date and described in Annex B.

 

“Existing Loans”: “Loans” outstanding under the Existing Credit Agreement
immediately prior to the Closing Date.

 

“Extended Revolving Credit Commitment”:  as defined in Section 2.26(a).

 

“Extending Revolving Credit Lender”: as defined in Section 2.26(a).

 

“Extended Term Loans:  as defined in Section 2.26(a).

 

21

--------------------------------------------------------------------------------


 

“Extending Term Lender”:  as defined in Section 2.26(a).

 

“Extension”:  as defined in Section 2.26(a).

 

“Extension Amendment”:  as defined in Section 2.26(c).

 

“Extension Offer”:  as defined in Section 2.26(a).

 

“Facility”:  each of (a) the Tranche B Term Loan Commitments and the Tranche B
Term Loans made thereunder (the “Tranche B Term Loan Facility”), (b) the
Revolving Credit Commitments and the extensions of credit made thereunder (the
“Revolving Credit Facility”), (c) any Incremental Facility and the Commitments
and extensions of credit thereunder and (d) any Replacement Facility and the
Commitments and extensions of credit thereunder.

 

“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the date of
this Agreement or any successor provision that is substantially the equivalent
thereof, and any current or future regulations or official interpretations
thereof (including any revenue ruling, revenue procedure, notice or similar
guidance issued by the Internal Revenue Service thereunder as a precondition to
relief or exemption from Taxes under such provisions and including any
agreements entered into pursuant to Section 1471(b)(1) of the Code).

 

“Federal Funds Effective Rate”:  for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Covenant”:  the covenant set forth in Section 6.1.  The Financial
Covenant shall be deemed to be in effect for purposes of this Agreement on any
day on which the aggregate principal amount of the outstanding Revolving Credit
Loans and Swingline Loans and unpaid Reimbursement Obligations (which
Reimbursement Obligations have remained unpaid for at least five Business Days)
exceeds $25,000,000.

 

“Financial Covenant Event of Default”:  as defined in Section 7.1(c).

 

“First Lien Intercreditor Agreement”:  a “pari passu” intercreditor agreement
between or among the Administrative Agent and one or more Senior Representatives
for holders of Permitted Pari Passu Secured Refinancing Debt in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Foreign Asset Sale”: as defined in Section 2.15(f).

 

“Foreign Indebtedness Event”: as defined in Section 2.15(f).

 

22

--------------------------------------------------------------------------------


 

“Foreign Lender”:  any Lender or Issuing Bank that is organized under the laws
of a jurisdiction other than that of the United States of America.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Recovery Event”: as defined in Section 2.15(f).

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funded Debt”:  all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of March 4, 2011, executed and delivered by Parent, the Borrower and
each Subsidiary Guarantor, as amended and restated substantially in the form of
Exhibit A, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified or replaced from time to time.

 

“Guarantee Obligation”:  with respect to any Person (the “guaranteeing person”),
any obligation of the guaranteeing person guaranteeing or having the economic
effect of guaranteeing any Indebtedness, lease payments, dividend payments or
other economic obligations (the “primary obligations”) of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security for such primary obligation,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, in each case, so as to enable the primary obligor to pay such
primary obligation, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Disposition permitted under this Agreement

 

23

--------------------------------------------------------------------------------


 

(other than such obligations with respect to Indebtedness).  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation (or portion thereof) in respect of which such Guarantee Obligation is
made and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”:  the collective reference to Parent and the Subsidiary Guarantors.

 

“Gustine Associates”:  Gustine Sixth Avenue Associates, Ltd., a Pennsylvania
limited partnership.

 

“Hazardous Materials”:  (i) petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and explosive or radioactive substances or (ii) any chemical,
material, waste, substance or pollutant that is prohibited, limited or regulated
pursuant to any Environmental Law.

 

“Hedge Agreements”:  all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Restricted Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.

 

“Holdings”:  GNC Holdings, Inc., a Delaware corporation.

 

“Immaterial Subsidiary”:  on any date of determination, any Restricted
Subsidiary with (i) total assets equal to or less than $5,000,000 (as set forth
in the most recently available balance sheet) and (ii) total revenue equal to or
less than $5,000,000; provided that any such Restricted Subsidiary that is a
Domestic Subsidiary shall not be an Immaterial Subsidiary unless such Restricted
Subsidiary, when aggregated with all other Domestic Subsidiaries which are
Restricted Subsidiaries that are not Guarantors, as of the last day of the most
recently completed fiscal quarter of the Borrower, would have (x) total assets
equal to or less than $20,000,000 (as set forth in the most recently available
balance sheet) and (y) total revenue equal to or less than $20,000,000, in each
case as determined in accordance with GAAP, and with respect to revenue, for the
immediately preceding four fiscal quarter period for which financial statements
are available.

 

“Incremental Facility”: as defined in Section 2.24(a).

 

“Incremental Facility Amendment”: as defined in Section 2.24(c).

 

“Incremental Facility Closing Date”: as defined in Section 2.24(c).

 

“Incremental Revolving Commitment”: as defined in Section 2.24(a).

 

24

--------------------------------------------------------------------------------


 

“Incremental Revolving Lender”: as defined in Section 2.24(c).

 

“Incremental Term Loans”: as defined in Section 2.24(a).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade accounts and accrued expenses payable in the ordinary course of
business, (ii) any earn-out obligation unless such obligation is not paid after
becoming due and payable or appears as a liability on the balance sheet of such
Person and (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to Property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such Property), but limited to the lesser
of the fair market value of such Property and the principal amount of such
Indebtedness if recourse is solely to such Property, (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under bankers’ acceptances, letters
of credit, surety bonds and similar instruments (except unsecured and unmatured
reimbursement obligations in respect thereof obtained in the ordinary course of
business to secure the performance of obligations that are not Indebtedness
pursuant to another clause of this definition), (g) the liquidation value of all
Disqualified Capital Stock of such Person, to the extent mandatorily redeemable
in cash prior to the date which is the 91st day after the relevant Latest
Maturity Date (as determined on the date of issuance thereof) (other than in
connection with change of control events and asset sales and other Disposition
and casualty events to the extent that the terms of such Capital Stock provide
that such Person may not redeem any such Capital Stock in connection with such
change of control event or asset sale or other Disposition or casualty event
unless such redemption is subject to the prior payment in full of the
Obligations), (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above; (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligations (but limited to the lesser of the
fair market value of such Property and the principal amount of such obligations)
and (j) the net obligations of such Person in respect of Hedge Agreements solely
for the purposes of Section 6.2 and Section 7.

 

“Indemnified Taxes”:  Taxes other than Excluded Taxes.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, service marks, technology,

 

25

--------------------------------------------------------------------------------


 

know-how and processes, recipes, formulas, trade secrets, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

 

“Intellectual Property Transfers”:  the sale, transfer or other Disposition of
Intellectual Property to a Restricted Subsidiary made in good faith by Parent,
the Borrower or any Restricted Subsidiary for tax planning purposes.

 

“Interest Election Request”:  a request by the Borrower to convert or continue a
Borrowing in accordance with Section 2.10.

 

“Interest Payment Date”:  (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and
December commencing with the last day of December 2013, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period”:  with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to all participating Lenders, twelve months) thereafter, as
the Borrower may elect (or any shorter period approved by the Administrative
Agent), provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period; and
provided, further that the initial Interest Period with respect to any
Eurodollar Borrowing on the Closing Date may be for a period of less than one
month.  For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and, in the case of a Revolving Credit
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Internally Generated Cash Flow”:  cash on the balance sheet not constituting
(i) proceeds of Indebtedness (excluding borrowings under the Revolving Credit
Facility or any other revolving credit facilities or revolving lines of credit)
of Parent, the Borrower and the Restricted Subsidiaries, (ii) proceeds of
issuances of Capital Stock by Parent, the Borrower and the Restricted
Subsidiaries or (iii) the proceeds of any Reinvestment Deferred Amount.

 

“Interpolated Rate”:  as defined in the definition of “LIBO Rate”.

 

“Investments”:  as defined in Section 6.8.

 

26

--------------------------------------------------------------------------------


 

“Issuing Bank”:  JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.8(i) and any other Lender reasonably acceptable to the Administrative
Agent and the Borrower, which has agreed to act as Issuing Bank hereunder.  An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“Junior Debt”:  any Indebtedness of Parent, the Borrower or a Restricted
Subsidiary (other than Indebtedness under revolving credit facilities or other
revolving lines of credit) (i) which is unsecured or is contractually
subordinated in right of payment to the Obligations or (ii) which is secured by
the Collateral on a junior lien basis.

 

“Junior Material Debt”:  any Junior Debt that is Material Debt.

 

“Latest Maturity Date”:  at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan.

 

“LC Disbursement”:  a payment made by any Issuing Bank pursuant to a Letter of
Credit.

 

“LC Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parties”:  as defined in Section 9.15.

 

“Lenders”:  the Persons listed on Schedule 2.1 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

“Letter of Credit”:  any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.

 

“LIBO Rate”:  with respect to any Eurodollar Borrowing for any Interest Period,
the London interbank offered rate as administered by the British Bankers
Association (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such

 

27

--------------------------------------------------------------------------------


 

Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBO Rate shall be the Interpolated Rate at such time.  “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time.

 

“Lien”:  any mortgage, pledge, hypothecation, security assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing); provided that
in no event shall an operating lease in and of itself constitute a Lien.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, the Applications and
the Notes.

 

“Loan Parties”:  the Borrower and the Guarantors.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Credit Exposure, as the case may be, outstanding under such Facility
(or, in the case of the Revolving Credit Facility, prior to any termination of
the Revolving Credit Commitments, the holders of more than 50% of the Total
Revolving Credit Commitments); provided that the Revolving Credit Exposure and
Revolving Credit Commitment of any Defaulting Lender shall be disregarded in
making any determination under this definition.

 

“Material Adverse Effect”:  a material adverse effect on (a) the financial
condition, results of operations, assets or liabilities of Parent, the Borrower
and its Restricted Subsidiaries, taken as a whole, or (b) the rights and
remedies of the Agents or the Lenders, taken as a whole, under any material Loan
Document.

 

“Material Debt”:  Indebtedness (other than Indebtedness constituting
Obligations), or obligations in respect of one or more Hedge Agreements (other
than to the extent constituting Obligations), of any one or more of Parent, the
Borrower or any Restricted Subsidiary in an aggregate principal amount exceeding
$20,000,000.  For purposes of determining Material Debt, the “obligations” of
Parent, the Borrower or any Restricted Subsidiary in respect of any Hedge
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Parent, the Borrower or such Restricted Subsidiary
would be required to pay if such Hedge Agreement were terminated at such time.

 

“Maturity Date”:  (a) with respect to the Revolving Credit Facility, the
Revolving Credit Maturity Date and (b) with respect to the Tranche Term B Loan
Facility, the Tranche B Term Loan Maturity Date; provided that the reference to
Maturity Date with respect to any other

 

28

--------------------------------------------------------------------------------


 

Term Loans shall be the final maturity date as specified in the applicable
Incremental Facility Amendment or Replacement Facility Amendment, and with
respect to Extended Term Loans and Extended Revolving Credit Commitments shall
be the final maturity date as specified in the applicable Extension Offer.

 

“Maximum Rate”:  as defined in Section 9.16.

 

“Maximum Tax Distribution Amount”: as defined in Section 6.6(c).

 

“MNPI”:  any material Nonpublic Information regarding Parent and its
Subsidiaries or the Loans or securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information).  For purposes of this definition “material Nonpublic
Information” shall mean Nonpublic Information that would reasonably be expected
to be material to a decision by any Lender to participate in any Dutch Auction
or assign or acquire any Term Loans or to enter into any of the transactions
contemplated thereby or would otherwise be material for purposes of United
States Federal and state securities laws.

 

“Moody’s”:  Moody’s Investor Services, Inc.

 

“Mortgaged Properties”:  the real properties listed on Schedule 1.1 (if any), as
to which the Administrative Agent for the benefit of the Secured Parties shall
be granted a Lien on the Closing Date pursuant to the Mortgages and such other
real properties as to which the Administrative Agent for the benefit of the
Secured Parties shall be granted a Lien after the Closing Date pursuant to
Section 5.10(b).

 

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded), as the same may be amended,
restated, amended and restated, supplemented or otherwise modified or replaced
from time to time.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by Parent, the Borrower and its Restricted
Subsidiaries in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note
(other than notes payable by franchisees in connection with a Disposition
permitted by Section 6.5(e)) or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of the sum of (i) out-of-pocket attorneys’ fees,
accountants’ fees and investment banking and advisory fees incurred by the
Borrower or the Restricted Subsidiaries in connection with such Asset Sale or
Recovery Event, (ii) principal, premium or penalty, interest and other amounts
required to be paid in respect of Indebtedness secured by a Lien permitted
hereunder on any asset which is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document or a Lien which is
expressly pari passu with (in which

 

29

--------------------------------------------------------------------------------


 

case the pro rata portion (determined based on the then outstanding principal
amount of the Term Loans that would otherwise be required to be prepaid with
such Net Cash Proceeds and the aggregate amount of such principal) of such Net
Cash Proceeds applied in respect of any such principal, premium or penalty,
interest and other amounts secured by such Lien shall not constitute Net Cash
Proceeds for purposes hereof) or subordinate to the Liens under the Loan
Documents), (iii) other out-of-pocket fees and expenses actually incurred in
connection therewith, (iv) taxes (and the amount of any distributions made
pursuant to Section 6.6 to permit any direct or indirect parent company of the
Parent to pay taxes) (including, without limitation, sales, transfer, deed or
mortgage recording taxes) paid or reasonably estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements), (v) in the case of any Asset Sale or Recovery
Event by a Restricted Subsidiary that is not a Wholly Owned Subsidiary, the
pro-rata portion of the Net Cash Proceeds thereof (calculated without regard to
this clause (v)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a Restricted Subsidiary
that is a Wholly Owned Subsidiary as a result thereof and (vi) net of any
reserve established in accordance with GAAP; provided that such reserved amounts
shall be Net Cash Proceeds to the extent and at the time of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any such reserve and (b) in connection with any
issuance or incurrence of any Indebtedness, the cash proceeds received by
Parent, the Borrower and its Restricted Subsidiaries from such issuance or
incurrence, net of attorneys’ fees, investment banking and advisory fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees, costs and expenses actually incurred in connection therewith (including,
in the case of a Replacement Facility or Permitted Term Loan Refinancing
Indebtedness, any swap breakage costs and other termination costs related to
Hedge Agreements and any other fees and expenses actually incurred in connection
therewith), in each case as determined reasonably and in good faith by a
Responsible Officer of the Borrower.

 

“No MNPI Representation”:  by a Person, a representation that such Person is not
in possession of any MNPI.

 

“Non-Consenting Lender”: as defined Section 2.22(c).

 

“Non-Ratio-Based Incremental Facility Cap”:  as defined in Section 2.24(a).

 

“Nonpublic Information”:  information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Note”:  any promissory note evidencing any Loan substantially in the form of
Exhibits G-1, G-2 and G-3, as applicable.

 

“Notice of Intent to Cure”:  as defined in Section 7.2(c).

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the

 

30

--------------------------------------------------------------------------------


 

Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit or any Specified Hedge Agreement, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Arranger, to the Agents or to any Lender that are required to be paid by
the Borrower pursuant hereto), and any Cash Management Obligations; provided,
that (i) obligations of the Borrower or any Restricted Subsidiary under any
Specified Hedge Agreement or any Cash Management Obligations shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement or any Security Document shall not require the consent of holders of
obligations under Specified Hedge Agreements or holders of any Cash Management
Obligations.

 

“Optional Prepayment Amount”:  for any Excess Cash Flow Period, the aggregate
amount of (x) all prepayments of Revolving Credit Loans and Swingline Loans
during such Excess Cash Flow Period (or during the next Excess Cash Flow Period
and prior to the Excess Cash Flow Application Date in such next Excess Cash Flow
Period) to the extent accompanying permanent optional reductions of the
Revolving Credit Commitments and (y) all optional prepayments of the Term Loans
during such Excess Cash Flow Period (or during the next Excess Cash Flow Period
and prior to the Excess Cash Flow Application Date in such next Excess Cash Flow
Period).  To the extent such prepayments made after the applicable Excess Cash
Flow Period reduce Excess Cash Flow for such Excess Cash Flow Period, such
prepayments shall not also reduce Excess Cash Flow in the Excess Cash Flow
Period in which they are made.  For the avoidance of doubt, amounts of payments
and prepayments in connection with the Existing Credit Agreement Refinancing
shall not constitute Optional Prepayment Amounts.

 

“Other Applicable Indebtedness”: as defined in Section 2.15(b).

 

“Other Taxes”:  any and all present or future recording, stamp or documentary or
any other excise or property Taxes, charges or similar levies imposed by any
Governmental Authority arising from any payment made under any Loan Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

 

“Parent”:  as defined in the preamble hereto.

 

“Participant”:  as defined in Section 9.4(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisitions”:  as defined in Section 6.8(i).

 

“Permitted Amendment”:  any Extension Amendment, Incremental Facility Amendment
or Replacement Facility Amendment.

 

31

--------------------------------------------------------------------------------


 

“Permitted Credit Agreement Refinancing Indebtedness”:  any (a) Permitted Pari
Passu Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, existing Term Loans (including any successive Permitted Credit
Agreement Refinancing Indebtedness) (“Refinanced Term Debt”); provided that (i)
such exchanging, extending, renewing, replacing or refinancing Indebtedness is
in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Term Debt except by an amount equal to unpaid
accrued or capitalized interest thereon, any make-whole payments or premium
(including tender premium) applicable thereto or paid in connection therewith,
any swap breakage costs and other termination costs related to Hedge Agreements,
plus upfront fees and original issue discount on such exchanging, extending,
renewing, replacing or refinancing Indebtedness, plus other customary fees and
expenses in connection with such exchange, modification, refinancing, refunding,
renewal, replacement or extension, (ii) such Indebtedness does not require any
scheduled payment of principal (including pursuant to a sinking fund obligation)
other than nominal amortization or mandatory redemption or redemption at the
option of the holders thereof or similar prepayment (other than (w) upon the
occurrence of an asset sale or other Disposition or casualty event (subject to
reinvestment rights that are in the aggregate no less favorable to the Borrower
than those under this Agreement and, in the case of Permitted Junior Secured
Refinancing Debt and Permitted Unsecured Refinancing Debt, to rights in respect
of the application of the Net Cash Proceeds thereof to the prior repayment of,
or offer to repay, the Term Loans), (x) upon the occurrence of a change of
control event, (y) customary acceleration rights following an event of default
and (z) upon the incurrence of Indebtedness that is not permitted thereunder)
prior to the date that is 180 days after the then Latest Maturity Date of, and
the Weighted Average Life to Maturity of such Indebtedness is not less than 180
days longer than the Weighted Average Life to Maturity of, the Term Loans in the
Class being prepaid (or, if the Refinanced Term Debt is Permitted Credit
Agreement Refinancing Indebtedness, the Term Loans in the Class that was prepaid
with such Refinanced Term Debt), (iii) the terms and conditions of such
Indebtedness (other than (x) as provided in the foregoing clause (ii), (y)
interest rate, fees, funding discounts and other pricing terms, redemption,
prepayment or other premiums, optional prepayment terms and redemption terms
(subject to the foregoing clause (ii)) and subordination terms and (z) covenants
or other provisions applicable only to periods after the then Latest Maturity
Date at the time of incurrence of such Indebtedness) and are substantially
identical to, or, taken as a whole, no more favorable to the lenders or holders
providing such Indebtedness, than those set forth in the Loan Documents are to
the Lenders (provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees); and provided
further that the Borrower and the Administrative Agent shall be permitted to
amend the terms of this Agreement and the other Loan Documents to provide for
such terms more favorable to the Lenders as may be necessary in order to satisfy
the condition

 

32

--------------------------------------------------------------------------------


 

set forth in the immediately preceding proviso, without the requirement for the
consent of any Lender or any other Person (a “Permitted Credit Agreement
Refinancing Indebtedness Amendment”), (iv) such Indebtedness is not guaranteed
by any Persons other than the Guarantors and (v) such Refinanced Term Debt shall
be repaid (in the case of Refinanced Term Debt consisting of Term Loans),
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such
Permitted Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

 

“Permitted Credit Agreement Refinancing Indebtedness Amendment”:  as defined in
the definition of Permitted Credit Agreement Refinancing Indebtedness.

 

“Permitted Junior Secured Refinancing Debt”:  any secured Indebtedness incurred
by the Borrower in the form of one or more series of second-lien secured notes
or second-lien secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a second-priority basis to the Obligations and is not secured
by any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Permitted Credit Agreement
Refinancing Indebtedness, (iii) the security agreements relating to such
Indebtedness are substantially similar to or the same as the Security Documents
and (iv) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Second Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted Junior Secured Refinancing Debt incurred by the Borrower,
then the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a Second Lien Intercreditor
Agreement.  Permitted Junior Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Liens”:  the collective reference to (i) in the case of Collateral
other than Pledged Capital Stock, Liens permitted by Section 6.3 and (ii) in the
case of Collateral consisting of Pledged Capital Stock, non-consensual Liens
permitted by Section 6.3 and Liens permitted by Sections 6.3(a) and 6.3(v).

 

“Permitted Pari Passu Secured Refinancing Debt”:  any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes
Permitted Credit Agreement Refinancing Indebtedness, (iii) the security
agreements relating to such Indebtedness are substantially similar to or the
same as the Security Documents, and (iv) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of a First Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Pari Passu Secured
Refinancing Debt incurred by the Borrower, then the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered a
First Lien Intercreditor Agreement.  Permitted Pari Passu Secured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

33

--------------------------------------------------------------------------------


 

“Permitted Refinancing”:  with respect to any Indebtedness of any Person, any
refinancing, refunding, renewal, replacement, defeasance, discharge or extension
of such Indebtedness (each, a “refinancing”, with “refinanced” having a
correlative meaning); provided that (a) the aggregate principal amount (or
accreted value, if applicable) does not exceed the then outstanding aggregate
principal amount (or accreted value, if applicable) of the Indebtedness so
refinanced, except by an amount equal to all unpaid accrued or capitalized
interest thereon, any make-whole payments or premium (including tender premium)
applicable thereto or paid in connection therewith, any swap breakage costs and
other termination costs related to Hedge Agreements, plus upfront fees and
original issue discount on such refinancing Indebtedness, plus other customary
fees and expenses in connection with such refinancing, (b) other than in the
case of a refinancing of purchase money Indebtedness and Capital Lease
Obligations, such refinancing has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
refinanced, (c) the borrower/issuer under such refinancing is the same Person
that is the borrower/issuer under the Indebtedness being so refinanced and each
of the other Persons that are (or are required to be) obligors under such
refinancing are the same Persons as those that are (or are required to be)
obligors under the Indebtedness being so refinanced, (d) in the event such
Indebtedness being so refinanced is (i) contractually subordinated in right of
payment to the Obligations or is secured by a lien on the Collateral the
priority of which is contractually subordinated to the Liens on the Collateral
securing the Obligations, such refinancing shall contain subordination
provisions which are the same as those in effect prior to such refinancing or
are no less favorable, taken as a whole, to the Secured Parties than those
contained in the Indebtedness being so refinanced or are otherwise acceptable to
the Administrative Agent or (ii) otherwise secured by a junior permitted lien on
the Collateral, in the case of this clause (ii) such refinancing shall be
unsecured or secured by a junior permitted lien on the Collateral, (e) such
refinancing does not provide for the granting or obtaining of collateral
security from, or obtaining any lien on any assets of, any Person, other than
collateral security obtained from Persons that provided (or were required to
provide) collateral security with respect to Indebtedness being so refinanced
(so long as the assets subject to such liens were or would have been required to
secure the Indebtedness so refinanced) (provided that additional Persons that
would have been required to provide collateral security with respect to the
Indebtedness being so refinanced may provide collateral security with respect to
such refinancing), (f) in the event such Indebtedness being so refinanced is
Junior Material Debt or is incurred under Section 6.2(d) or (g), the terms of
such refinancing, as compared to the Indebtedness being so refinanced, are no
less favorable, in the aggregate, to Parent, the Borrower its Restricted
Subsidiaries and the Secured Parties as compared to the Indebtedness being so
refinanced (other than (x) with respect to interest rates, fees, funding
discounts, liquidation preferences, premiums, no call periods, subordination
terms and optional prepayment and optional redemption provisions, and (y) terms
applicable only after the then Latest Maturity Date (as determined on the date
of incurrence of such Indebtedness)) and (g) any such refinancing of Permitted
Term Loan Refinancing Indebtedness shall contain intercreditor provisions
(including lien subordination provisions if such Indebtedness is secured by a
lien on the Collateral the priority of which is contractually subordinated to
the Liens on the Collateral securing the Obligations) which are no less
favorable , taken as a whole, to the Secured Parties than those contained in
such Permitted Term Loan Refinancing Indebtedness or are otherwise reasonably
acceptable to the Administrative Agent.

 

34

--------------------------------------------------------------------------------


 

“Permitted Term Loan Refinancing Indebtedness”:  (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt and (c)
Permitted Unsecured Refinancing Debt and, in each case, any Permitted
Refinancing thereof.

 

“Permitted Unsecured Refinancing Debt”:  any unsecured Indebtedness incurred by
the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
the Borrower or any Restricted Subsidiary and (ii) such Indebtedness constitutes
Permitted Credit Agreement Refinancing Indebtedness.  Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Platform”:  as defined in Section 5.2(i).

 

“Pledged Capital Stock”:  as defined in the Guarantee and Collateral Agreement.

 

“Pricing Grid”:  the pricing grid attached hereto as Annex A.

 

“Primary Related Party”: as defined in Section 9.3(b).

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank as its prime rate in effect at its office located at
270 Park Avenue, New York, New York (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank in connection with
extensions of credit to debtors); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

 “Pro Forma Basis”:  with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Pro Forma Transactions) in
accordance with Section 1.5.

 

“Pro Forma Compliance”:  with respect to the Financial Covenant, compliance on a
Pro Forma Basis with such covenant in accordance with Section 1.5.

 

“Pro Forma Transaction”:  any incurrence or repayment of Indebtedness (other
than for working capital purposes or in the ordinary course of business)
pursuant to Section 6.2(i) or pursuant to the Revolving Credit Facility if the
Financial Covenant is or would be in effect, the making of any Restricted
Payment pursuant to Section 6.6(d), the making of any Investment pursuant to
Section 6.8(m), any Investment that results in a Person becoming a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that

 

35

--------------------------------------------------------------------------------


 

results in a Restricted Subsidiary ceasing to be a Subsidiary of the Borrower or
any Investment constituting an Acquisition of assets constituting a business
unit, line of business or division of another Person or any Disposition of a
business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise.

 

“Projections”:  as defined in Section 5.2(c).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Purchasing Borrower Party”:  Parent or any Subsidiary of Parent that becomes an
Eligible Assignee or a Participant pursuant to Section 9.4.

 

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement or Cash
Management Obligations, any counterparty thereto that, at the time such
Specified Hedge Agreement or Cash Management Obligations were entered into or on
the Closing Date, was a Lender or an affiliate of a Lender.

 

“Qualified Capital Stock”:  Capital Stock that is not Disqualified Capital
Stock.

 

“Ratio-Based Incremental Facility”:  as defined in Section 2.24(a).

 

“Recovery Event”:  any settlement of, or payment in respect of, any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
Parent, the Borrower or any of its Restricted Subsidiaries.

 

“Refinancing Indebtedness”:  with respect to any Indebtedness, any other
Indebtedness incurred in connection with a Permitted Refinancing of such
Indebtedness.

 

“Register”:  as defined in Section 9.4(b)(iv).

 

“Registered Equivalent Notes”:  with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Regulation FD”:  Regulation FD as promulgated by the US Securities and Exchange
Commission under the Securities Act and Exchange Act as in effect from time to
time.

 

“Regulation H”:  Regulation H of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Bank pursuant to Section 2.8(e) for amounts drawn under Letters of
Credit issued by such Issuing Bank.

 

36

--------------------------------------------------------------------------------


 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate amount of Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries in connection therewith that are not applied to prepay
the Term Loans as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Specified Default has occurred and is continuing and that the
Borrower (or a Restricted Subsidiary) intends and expects to use all or a
portion of the amount of Net Cash Proceeds of an Asset Sale or Recovery Event to
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets useful in its or such Restricted Subsidiary’s business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets useful in the Borrower’s
or a Restricted Subsidiary’s business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year (or, if the Borrower or a Restricted
Subsidiary shall have entered into a legally binding commitment within one year
after such Reinvestment Event to restore, rebuild, repair, construct, improve,
replace or otherwise acquire assets useful in the Borrower’s or the applicable
Restricted Subsidiary’s business with the applicable Reinvestment Deferred
Amount, 18 months) after such Reinvestment Event and (b) the date on which the
Borrower shall have determined not to, or shall have otherwise ceased to,
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets useful in the Borrower’s or the applicable Restricted Subsidiary’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Reference Period”:  the Test Period then most recently ended for which
internal financial statements delivered pursuant to Section 5.1(a) or 5.1(b) are
available immediately preceding the date on which the action for which such
calculation is being made shall occur.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Repayment”:  as defined in Section 1.5(d).

 

 “Replacement Facility Amendment”: as defined in Section 2.25(c).

 

“Replacement Facility”: as defined in Section 2.25(a).

 

37

--------------------------------------------------------------------------------


 

“Replacement Facility Closing Date”: as defined in Section 2.25(c).

 

“Replacement Revolving Facility”: as defined in Section 2.25(a).

 

“Replacement Liens”:  with respect to any Lien, any modification, replacement,
renewal or extension of such Lien; provided that (i) such modification,
replacement, renewal or extension of such Lien does not extend to any additional
property other than (A) after-acquired property (to the extent such
after-acquired property would have been subject to such Lien prior to such
modification, replacement, renewal or extension) and (B) proceeds and products
thereof, and (ii) any Indebtedness secured by such Liens is permitted by Section
6.2.

 

“Replacement Term Loans”: as defined in Section 2.25(a).

 

“Reportable Event”:  any of the “reportable events” set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Single Employer
Plan, other than those events as to which notice is waived pursuant to DOL Reg.
§ 4043 as in effect on the date hereof (no matter how such notice requirement
may be changed in the future).

 

“Repricing Event”:  (a) any prepayment, repayment, refinancing, substitution or
replacement of all or a portion of the Tranche B Term Loans with the proceeds
of, or any conversion of Tranche B Term Loans into, any new or replacement
tranche of syndicated term loans (including new Term Loans under this Agreement)
bearing interest with an “effective yield” (taking into account interest rate
margin and benchmark floors, recurring fees and all upfront or similar fees or
original issue discount (amortized over the shorter of (A) the Weighted Average
Life to Maturity of such term loans and (B) four years), but excluding any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared ratably with all lenders or holders of such term
loans in their capacities as lenders or holders of such term loans) less than
the “effective yield” applicable to the Tranche B Term Loans (determined on the
same basis as provided in the preceding parenthetical) but excluding any such
term loans incurred in connection with a Change of Control and (b) any amendment
(including pursuant to a replacement term loan as contemplated by Section 9.2)
to the Tranche B Term Loans or any tranche thereof which reduces the “effective
yield” applicable to such Tranche B Term Loans (as determined on the same basis
as provided in clause (a)).  For the avoidance of doubt, any prepayment or
repayment of Tranche B Term Loans funded directly or indirectly with the
proceeds of Capital Stock issued by the Parent or equity contributed to the
Parent and received after the Closing Date shall not constitute a Repricing
Event.

 

 “Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding and (ii) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Credit Exposure.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each

 

38

--------------------------------------------------------------------------------


 

case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

 

“Requirement of Tax Law”:  as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority
relating to Taxes, in each case applicable to or binding upon such Person or any
of its Property or to which such Person or any of its Property is subject.

 

“Responsible Officer”:  as to any Person, the chief executive officer,
president, chief financial officer, chief accounting officer, comptroller,
treasury manager, treasurer or assistant treasurer of such Person, but in any
event, with respect to financial matters, the chief financial officer, chief
accounting officer, comptroller, treasurer or assistant treasurer of such
Person.  Unless otherwise qualified, all references to a “Responsible Officer”
shall refer to a Responsible Officer of the Borrower.

 

“Restricted Payments”:  as defined in Section 6.6.

 

“Restricted Subsidiary”:  any Subsidiary other than an Unrestricted Subsidiary.

 

“Returns”: with respect to any Investment, any dividends, distributions, return
of capital and other amounts received or realized in respect of such Investment.

 

“Revolving Credit Borrowing”:  a Borrowing comprised of Revolving Credit Loans.

 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swingline Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on Schedule 2.1, or, as the case may be, in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof.  The original
aggregate amount of the Total Revolving Credit Commitments on the Closing Date
is $105,000,000.

 

“Revolving Credit Exposure”:  with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Credit Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Credit Facility”:  as defined in the definition of “Facility” in this
Section 1.1 and including, as appropriate, any Extensions thereof and any
Replacement Revolving Facility.

 

“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that is the holder of Revolving Credit Loans.

 

“Revolving Credit Loans”:  Loans made pursuant to Section 2.5(a).

 

39

--------------------------------------------------------------------------------


 

“Revolving Credit Maturity Date”:  with respect to (a) Revolving Credit
Commitments that have not been extended pursuant to Section 2.26, March 3, 2017,
(b) with respect to Extended Revolving Credit Commitments, the final maturity
date therefor as specified in the applicable Extension Offer accepted by the
respective Revolving Credit Lender or Revolving Credit Lenders, (c) with respect
to any Incremental Revolving Commitments, the final maturity date therefor as
specified in the applicable Incremental Facility Amendment and (d) with respect
to any commitments under a Replacement Revolving Facility, the final maturity
date therefor specified in the applicable Replacement Facility Amendment.

 

“Revolving Credit Percentage”:  as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Credit Exposure then outstanding
constitutes of the amount of the Total Revolving Credit Exposure). 
Notwithstanding the foregoing, in the case of Section 2.23 when a Defaulting
Lender shall exist, Revolving Credit Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Credit Commitment.

 

“Sale and Leaseback Transaction”:  as defined in Section 6.11.

 

“Sanctioned Country”: at any time, a country or territory that is the subject or
target of any Sanctions.

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“S&P”:  Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Second Lien Intercreditor Agreement”:  a “junior lien” intercreditor agreement
between or among the Administrative Agent and one or more Senior Representatives
for holders of Permitted Junior Secured Refinancing Debt in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, any intellectual property security agreements required
to be delivered

 

40

--------------------------------------------------------------------------------


 

pursuant to the Guarantee and Collateral Agreement or any other Loan Document
and all other security documents hereafter delivered to the Administrative Agent
granting a Lien on any Property of any Loan Party to secure any of the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Senior Representative”:  with respect to any series of Permitted Pari Passu
Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and (d)
such Person does not intend to incur, or believe or reasonably should believe
that it will incur debts beyond its ability to pay as they mature.  For purposes
of this definition, (i) “debt” means liability on a “claim”, and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.  For purposes of this definition, the amount of any contingent,
unliquidated and disputed claim and any claim that has not been reduced to
judgment at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Specified Change of Control”:  a “Change of Control”, or like event, as defined
in the agreements governing any Material Debt.

 

“Specified Default”: any Default or Event of Default under Section 7.1(a),
7.1(c), 7.1(e), 7.1(f) or 7.1(i).

 

“Specified Hedge Agreement”:  any Hedge Agreement entered into or assumed by the
Borrower or any Guarantor and any Qualified Counterparty and designated by the
Qualified Counterparty and the Borrower in writing to the Administrative Agent
as a “Specified Hedge Agreement”.

 

41

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentage shall
include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Intercompany Note”:  the Subordinated Intercompany Note attached
as Exhibit C to the Guarantee and Collateral Agreement.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower, other than an Excluded
Subsidiary.

 

“Swingline Exposure”:  at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender”:  JPMorgan Chase Bank, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan”:  a Loan made pursuant to Section 2.7.

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Taxes”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Borrowing”:  any Borrowing of Term Loans.

 

42

--------------------------------------------------------------------------------


 

“Term Loan Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower under this Agreement, including its
Tranche B Term Loan Commitment.

 

“Term Loan Facility”:  the Tranche B Term Loan Facility, an Incremental Term
Facility or a Replacement Term Facility.

 

“Term Loans”:  any term loans made pursuant to this Agreement.

 

“Test Period”:  on any date of determination, the period of four consecutive
fiscal quarters of the Borrower then most recently ended, taken as one
accounting period.

 

“Total Revolving Credit Commitments”:  at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

 

“Total Revolving Credit Exposure”:  at any time, the aggregate amount of the
Revolving Credit Exposure of the Revolving Lenders outstanding at such time.

 

“Tranche B Term Loan Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth under the heading “Tranche B
Term Loan Commitment” opposite such Lender’s name on Schedule 2.1, or, as the
case may be, in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original aggregate amount of the Tranche B Term Loan
Commitments is $1,350,000,000.

 

“Tranche B Term Loan Installment Date”:  as defined in Section 2.3.

 

“Tranche B Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche B Term Loan Lenders”:  each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche B Term Loan Maturity Date”:  with respect to (a) Term Loans that have
not been extended pursuant to Section 2.26, March 4, 2019, (b) with respect to
Extended Term Loans, the final maturity date therefor as specified in the
applicable Extension Offer accepted by the respective Tranche B Term Loan Lender
or Tranche B Term Loan Lenders, (c) with respect to any Incremental Term Loans,
the final maturity date therefor as specified in the applicable Incremental
Facility Amendment and (d) with respect to any Replacement Term Loans, the final
maturity date therefor specified in the applicable Replacement Facility
Amendment.

 

“Tranche B Term Loan Percentage”:  as to any Tranche B Term Loan Lender at any
time, the percentage which such Lender’s Tranche B Term Loan Commitment then
constitutes of the aggregate Tranche B Term Loan Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Tranche B Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche B Term Loans then outstanding).

 

43

--------------------------------------------------------------------------------


 

“Tranche B Term Loans”:  as defined in Section 2.1.

 

“Transactions”:  the collective reference to (i) the execution, delivery and
performance by the Borrower of this Agreement, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder and
(ii) the Existing Credit Agreement Refinancing.

 

“Type”: when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” or “Uniform Commercial Code”:  the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“Unrestricted Cash”:  cash or Cash Equivalents of the Borrower or any of its
Restricted Subsidiaries that are not subject to any express contractual
restrictions on the application thereof (it being expressly understood and
agreed that, for the avoidance of doubt, affirmative and negative covenants and
events of default that do not expressly restrict the application of such cash or
Cash Equivalents shall not constitute express contractual restrictions for
purposes of this definition) and not subject to any Lien (other than Liens
created by the Loan Documents, permitted Liens securing Permitted Term Loan
Refinancing Indebtedness, non-consensual Liens permitted by Section 6.3 and
(whether or not consensual) Liens permitted by Sections 6.3(m) and 6.3(q)).  For
the avoidance of doubt, when the Consolidated Net Senior Secured Leverage Ratio
is being calculated for purposes of incurring Indebtedness under Section
2.24(a), the proceeds of such Indebtedness shall not constitute Unrestricted
Cash for such purposes.

 

“Unrestricted Subsidiary”:  any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.15 subsequent to the date hereof, until such Person ceases to be an
Unrestricted Subsidiary of the Borrower in accordance with Section 5.15.

 

“Weighted Average Life to Maturity”:  when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal (excluding
nominal amortization), including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

“Withholding Agent”:  means any Loan Party or the Administrative Agent, as
applicable.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than (a) directors’ qualifying shares and (b)
nominal shares issued

 

44

--------------------------------------------------------------------------------


 

to foreign nationals to the extent required by applicable Requirements of Law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

1.2                               Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, unless otherwise specified herein or in such other Loan Document:

 

(i)                                     the words “hereof”, “herein” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Documents as a whole and not to any particular provision of
thereof;

 

(ii)                                  Section, Schedule and Exhibit references
refer to (A) the appropriate Section, Schedule or Exhibit in this Agreement or
(B) to the extent such references are not present in this Agreement, to the Loan
Document in which such reference appears;

 

(iii)                               the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;

 

(iv)                              the word “will” shall be construed to have the
same meaning and effect as the word “shall”;

 

(v)                                 the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings);

 

(vi)                              unless the context requires otherwise, the
word “or” shall be construed to mean “and/or”;

 

(vii)                           unless the context requires otherwise, (A) any
reference to any Person shall be construed to include such Person’s legal
successors and permitted assigns, (B) any reference to any law or regulation
shall refer to such law or regulation as amended, modified or supplemented from
time to time, and any successor law or regulation, (C) the words “asset” and
“property” shall be construed to have the same meaning and effect, and (D)
references to agreements (including this Agreement) or other Contractual
Obligations shall be deemed to refer to such agreements or Contractual
Obligations as amended, restated, amended and restated, supplemented or
otherwise modified from time to time; and

 

45

--------------------------------------------------------------------------------


 

(viii)                        references to any direct or indirect parent
company of the Parent shall refer to Holdings and any of its Wholly Owned
Subsidiaries which are parent companies of the Parent.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including”.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  The expressions “payment in full,” “paid in
full” and any other similar terms or phrases when used herein with respect to
the Obligations shall mean the payment in full, in immediately available funds,
of all of the Obligations (excluding Obligations in respect of any Specified
Hedge Agreements, Cash Management Obligations and contingent reimbursement and
indemnification obligations, in each case, that are not then due and payable)
and the expiration or termination of all undrawn Letters of Credit  (or cash
collateralization (in a manner consistent with Section 2.8(j)) or provision of
backstop letters of credit (in a manner reasonably satisfactory to the relevant
Issuing Bank) with respect thereto).

 

1.3                               Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Credit Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a Eurodollar Revolving Credit Loan”).  Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Credit Borrowing”) or
by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Credit Borrowing”).

 

1.4                               Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time (provided
that, (i) notwithstanding anything to the contrary herein, all accounting or
financial terms used herein shall be construed, and all financial computations
pursuant hereto shall be made, without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Holdings or any Subsidiary at
“fair value”, as defined therein, (ii) any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof) and (iii) for
purposes of determinations of the Consolidated Net Senior Secured Leverage
Ratio, the Consolidated Senior Secured Leverage Ratio and the Consolidated Total
Leverage Ratio GAAP shall be construed as in effect on the Closing Date).  In
the event that any “Accounting Change” as defined below shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then upon the written request of the
Borrower or the Administrative Agent, the Borrower, the Administrative Agent and
the Lenders shall enter into good faith negotiations in order to amend

 

46

--------------------------------------------------------------------------------


 

such provisions of this Agreement so as to equitably reflect such Accounting
Change with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not occurred; provided that provisions of this Agreement
in effect on the date of such Accounting Change shall remain in effect until the
effective date of such amendment.  “Accounting Change” refers to any change in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants).

 

1.5                               Pro Forma Calculations.  (a)  Notwithstanding
anything to the contrary herein, the Consolidated Senior Secured Leverage Ratio,
the Consolidated Total Leverage Ratio, the Consolidated Net Total Leverage Ratio
and the Consolidated Net Senior Secured Leverage Ratio shall be calculated in
the manner prescribed by this Section 1.5; provided that notwithstanding
anything to the contrary in clauses (b), (c) or (d) of this Section 1.5, when
calculating the Consolidated Net Senior Secured Leverage Ratio for the purposes
of (i) the ECF Percentage of Excess Cash Flow, (ii) determining actual
compliance (not Pro Forma Compliance or compliance on a Pro Forma Basis) with
the Financial Covenant and (iii) determining the Applicable Margin, the events
described in this Section 1.5 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

 

(b)                                 For purposes of calculating the Consolidated
Senior Secured Leverage Ratio, the Consolidated Total Leverage Ratio, the
Consolidated Net Total Leverage Ratio and the Consolidated Net Senior Secured
Leverage Ratio, Pro Forma Transactions (and the incurrence or repayment of any
Indebtedness in connection therewith) that have been made (i) during the
applicable Test Period or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Pro Forma
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Pro Forma
Transaction) had occurred on the first day of the applicable Test Period.  If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Pro Forma Transaction that would have
required adjustment pursuant to this Section 1.5, then the Consolidated Senior
Secured Ratio, the Consolidated Total Leverage Ratio, the Consolidated Net Total
Leverage Ratio and the Consolidated Net Senior Secured Leverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this Section 1.5.

 

(c)                                  Whenever pro forma effect is to be given to
a Pro Forma Transaction, the pro forma calculations shall be made in good faith
by a Responsible Officer of the Borrower and include, without duplication, (i)
the EBITDA (as determined in good faith by the Borrower) of any Person or line
of business acquired or disposed of and (ii) the “run-rate” (i.e., the full
recurring benefit for a period associated with an action taken or expected to be
taken) amount of cost savings, operating expense reductions, other operating
improvements and synergies resulting from such Pro Forma Transaction that are
certified by such Responsible Officer of the Borrower to the Administrative
Agent as being (i) factually supportable and reasonably identifiable, reasonably
attributable to the actions specified and reasonably anticipated to result from
such actions and (ii) reasonably anticipated to be realized within twelve months
after the

 

47

--------------------------------------------------------------------------------


 

closing date of such Pro Forma Transaction (calculated on a pro forma basis as
though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of the relevant
Test Period as if such cost savings, operating expense reductions, other
operating improvements and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions.

 

(d)                                 In the event that the Borrower or any
Restricted Subsidiary (i) incurs (including by assumption or guarantees) or (ii)
repays, redeems, defeases, retires, extinguishes or is released from or
otherwise no longer obligated in respect of (each, a “Repayment”), any
Indebtedness included in the calculations of the Consolidated Senior Secured
Leverage Ratio, the Consolidated Total Leverage Ratio, the Consolidated Net
Total Leverage Ratio and the Consolidated Net Senior Secured Leverage Ratio, as
the case may be (in each case, other than Indebtedness incurred or repaid under
any revolving credit facility in the ordinary course of business for working
capital purposes), (i) during the applicable Test Period or (ii) subsequent to
the end of the applicable Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made, then the Consolidated
Senior Secured Leverage Ratio, the Consolidated Total Leverage Ratio, the
Consolidated Net Total Leverage Ratio and the Consolidated Net Senior Secured
Leverage Ratio shall be calculated giving pro forma effect to such incurrence or
Repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Test Period.

 

1.6                               Classification of Permitted Items.  For
purposes of determining compliance at any time with Sections 6.2, 6.3, 6.5, 6.6,
6.8, 6.9, 6.13 or 6.14, in the event that any Lien, Investment, Indebtedness,
Disposition, Restricted Payment, Contractual Obligation, encumbrance or
restriction or payment, prepayment, repurchase, redemption, defeasance or
amendment, modification or other change in respect of Indebtedness  meets the
criteria of more than one of the categories of transactions permitted pursuant
to any clause of such Sections 6.2, 6.3, 6.5, 6.6, 6.8, 6.9, 6.13 or 6.14, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as determined by the Borrower in its sole discretion at
such time of determination.

 

1.7                               Rounding.  Any financial ratios required to be
satisfied in order for a specific action to be permitted under this Agreement,
and for purposes of determining the Applicable Margin pursuant to the Pricing
Grid, shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.8                               Currency Equivalents Generally.

 

(a)                                 For purposes of determining compliance with
Sections 6.2, 6.3 and 6.8 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Indebtedness or Investment is incurred (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).

 

48

--------------------------------------------------------------------------------


 

(b)                                 For purposes of determining the Consolidated
Senior Secured Leverage Ratio, the Consolidated Total Leverage Ratio and the
Consolidated Net Senior Secured Leverage Ratio, amounts denominated in a
currency other than Dollars will be converted to Dollars at the currency
exchange rates used in preparing the Borrower’s financial statements
corresponding to the Test Period with respect to the applicable date of
determination and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Hedge Agreements
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar equivalent of such
Indebtedness.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS

 

2.1                               Tranche B Term Loan Commitments.  Subject to
the terms and conditions hereof the Tranche B Term Loan Lenders severally agree
(i) to make term loans (each, a “Tranche B Term Loan”) to the Borrower on the
Closing Date and/or (ii) to continue (in whole and not in part) their Existing
Term Loans outstanding on the Closing Date as Tranche B Term Loans, in each case
as agreed by the Administrative Agent and the applicable Tranche B Term Loans. 
For each Tranche B Term Loan Lender the sum of clauses (i) and (ii) of this
Section 2.1 shall not exceed the amount of the Tranche B Term Loan Commitment of
such Lender.  All such continuations shall be deemed to be a part of borrowing
of Tranche B Term Loans on the Closing Date for all purposes hereunder.  The
Tranche B Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10.  The Tranche B Term Loans constitute
obligations outstanding under the Existing Credit Agreement, as amended,
restated, reallocated and redesignated pursuant hereto.

 

2.2                               Procedure for Tranche B Term Loan Borrowing. 
The Borrower shall deliver to the Administrative Agent a Borrowing Request
(which Borrowing Request must be received by the Administrative Agent prior to
11:00 A.M., New York City time, one Business Day prior to the anticipated
Closing Date) requesting that the Tranche B Term Loan Lenders make the Tranche B
Term Loans on the Closing Date and specifying the amount to be borrowed.  Upon
receipt of such Borrowing Request the Administrative Agent shall promptly notify
each Tranche B Term Loan Lender thereof.  Not later than 11:00 A.M., New York
City time, on the Closing Date each Tranche B Term Loan Lender shall make
available to the Administrative Agent an amount in immediately available funds
equal to the Tranche B Term Loan or Tranche B Term Loans to be made by such
Lender.  The Administrative Agent shall make available to the Borrower the
aggregate of the amounts made available to the Administrative Agent by the
Tranche B Term Loan Lenders, in like funds as received by the Administrative
Agent.

 

2.3                               Repayment of Tranche B Term Loans.

 

The Tranche B Term Loan of each Tranche B Term Loan Lender shall mature in 21
consecutive quarterly installments (each a “Tranche B Term Loan Installment
Date”), commencing on March 31, 2014, each of which shall be in an amount equal
to such Lender’s Tranche B Term Loan Percentage multiplied by the amount set
forth below opposite such installment:

 

49

--------------------------------------------------------------------------------


 

Installment

 

Principal Amount

 

 

 

 

 

March 31, 2014

 

$

1,137,500

 

June 30, 2014

 

$

1,137,500

 

September 30, 2014

 

$

1,137,500

 

December 31, 2014

 

$

1,137,500

 

March 31, 2015

 

$

1,137,500

 

June 30, 2015

 

$

1,137,500

 

September 30, 2015

 

$

1,137,500

 

December 31, 2015

 

$

1,137,500

 

March 31, 2016

 

$

1,137,500

 

June 30, 2016

 

$

1,137,500

 

September 30, 2016

 

$

1,137,500

 

December 31, 2016

 

$

1,137,500

 

March 31, 2017

 

$

1,137,500

 

June 30, 2017

 

$

1,137,500

 

September 30, 2017

 

$

1,137,500

 

December 31, 2017

 

$

1,137,500

 

March 31, 2018

 

$

1,137,500

 

June 30, 2018

 

$

1,137,500

 

September 30, 2018

 

$

1,137,500

 

December 31, 2018

 

$

1,137,500

 

March 4, 2019

 

$

1,327,250,000

 

 

; provided that the final principal repayment installment of the Tranche B Term
Loans repaid on the Tranche B Term Loan Maturity Date shall be, in any event, in
an amount equal to the aggregate principal amount of all Tranche B Term Loans
outstanding on such date.

 

2.4                               Revolving Credit Commitments.  (a)  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount at any one
time outstanding that will not (after giving effect to any concurrent use of the
proceeds thereof to repay Swingline Loans or LC Disbursements) result in such
Revolving Credit Lender’s Revolving Credit Exposure exceeding such Revolving
Credit Lender’s Commitment.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Credit Loans.  The Revolving Credit Loans constitute
obligations outstanding under the Existing Credit Agreement, as amended,
restated, reallocated and redesignated pursuant hereto.

 

(b)                                 The Borrower may from time to time request
that the Total Revolving Credit Commitments be increased to up to $130,000,000
at any time on or prior to December 31, 2013 (as such period may be extended
from time to time with the consent of the Administrative Agent) by obtaining new
or increased Revolving Credit Commitments from new or existing Revolving Credit
Lenders reasonably acceptable to the Administrative Agent and the Borrower. 
Such increase shall be implemented pursuant to procedures and amendments to this
Agreement agreed to by the Administrative and the Borrower; provided that at the
time of such request and upon the effectiveness of such amendments to this
Agreement, no Default or Event of Default

 

50

--------------------------------------------------------------------------------


 

has occurred and is continuing or shall result from such increase.  No Lender
will be obligated to provide any such increase.  Increases of the Total
Revolving Credit Commitments pursuant to this Section 2.4(b) shall not be a
utilization of Incremental Facilities.

 

2.5                               Loans and Borrowings.  (a)  Each Revolving
Credit Loan shall be made as part of a Borrowing consisting of Revolving Credit
Loans made by the Lenders ratably in accordance with their respective Revolving
Credit Commitments.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder.

 

(b)                                 Subject to Section 2.17, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable Lender
to make such Loan and the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $2,500,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000;
provided that an ABR Revolving Credit Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Total Revolving Credit
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.8(e).  Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $500,000. 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 15 Eurodollar
Borrowings outstanding; provided that after the establishment of any new
Class of Loans hereunder, the number of Interest Periods otherwise permitted by
this Section 2.5(c) shall increase by three Interest Periods for each applicable
Class so established.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the applicable Maturity Date for such Borrowing.

 

2.6                               Requests for Revolving Credit Borrowing.  To
request a Revolving Credit Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 A.M., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Credit
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.8(e) may be given not later than 11:00 A.M., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form

 

51

--------------------------------------------------------------------------------


 

approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.5:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.9.

 

If no election as to the Type of Revolving Credit Borrowing is specified, then
the requested Revolving Credit Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Credit Borrowing, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

 

2.7                               Swingline Loans.  (a)  Subject to the terms
and conditions set forth herein, the Swingline Lender agrees to make Swingline
Loans to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000 or (ii) the Total Revolving Credit Exposure exceeding the Total
Revolving Credit Commitments; provided that the Swingline Lender shall not be
required to (but may in its discretion) make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
facsimile), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
by 3:00 P.M., New York City time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 A.M., New York City time,
on any Business Day require the Lenders

 

52

--------------------------------------------------------------------------------


 

to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Revolving
Credit Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Revolving Credit Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance including (i) any setoff, counterclaim, recoupment,
defense or other right that any Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 4, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Lender or any reduction in or termination of
the Revolving Credit Commitments or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.  Each
Revolving Credit Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.9 with respect to Loans made by such Lender (and Section 2.9 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Credit Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

(d)                                 If the maturity date shall have occurred in
respect of any tranche of Revolving Credit Commitments at a time when another
tranche or tranches of Revolving Credit Commitments is or are in effect with a
longer maturity date, then on the earliest occurring maturity date all then
outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such maturity date); provided, however, that
notwithstanding the foregoing, if on the occurrence of such earliest maturity
date (after giving effect to any repayments of Revolving Credit Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.8(k)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swingline Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such maturity date, then

 

53

--------------------------------------------------------------------------------


 

there shall be an automatic adjustment on such date of the participations in
such Swingline Loans and the same shall be deemed to have been incurred solely
pursuant to the relevant Extended Revolving Credit Commitments, and such
Swingline Loans shall not be so required to be repaid in full on such earliest
maturity date.

 

2.8                               Letters of Credit.  (a)  General.  Prior to
the Closing Date, the Issuing Bank has issued the Existing Letters of Credit
which, from and after the Closing Date, shall constitute Letters of Credit
hereunder issued for the account of the Borrower.  Such Existing Letters of
Credit shall be automatically reallocated on the Closing Date among the Lenders
in accordance with their respective Applicable Percentages.  Subject to the
terms and conditions set forth herein, any Issuing Bank, in reliance on the
agreements of the Revolving Credit Lenders set forth in Section 2.8(d), agrees
to issue trade and standby Letters of Credit for the account of the Borrower or
the account of the Borrower for the benefit of any Subsidiary on any Business
Day during the Availability Period in such form as may be approved from time to
time by an Issuing Bank; provided that no Issuing Bank shall have any obligation
to issue any Letter of Credit if, after giving effect to such issuance, (1) the
LC Exposure would exceed $40,000,000 or (2) the Total Revolving Credit Exposure
would exceed the Total Revolving Credit Commitments.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for its own account for the benefit of any
Restricted Subsidiary, in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Availability Period.  In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank, it being agreed that JPMorgan Chase Bank, N.A. hereby approves
such arrangements) to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $40,000,000 and (ii) the Total
Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitments.

 

54

--------------------------------------------------------------------------------


 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Revolving
Credit Maturity Date.  If the Borrower so requests in any notice requesting the
issuance of a Letter of Credit, the applicable Issuing Bank shall issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto Renewal Letter
of Credit”), provided, that the Borrower shall be required to make a specific
request to the applicable Issuing Bank for any such renewal.  Once an Auto
Renewal Letter of Credit has been issued, the Revolving Credit Lenders shall be
deemed to have authorized the renewal of such Letter of Credit at any time to an
expiry date not later than the earlier of (i) one year from the date of such
renewal and (ii) the date that is five Business Days prior to the Revolving
Credit Maturity Date; provided that the applicable Issuing Bank shall not permit
any such renewal if such Issuing Bank has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 4.2 or otherwise).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from the applicable Issuing Bank, a
participation in such Revolving Credit Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Credit Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit and its obligations under
Section 2.9(e) are absolute and unconditional and shall not be affected by any
circumstance including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Issuing Bank, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 4, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender or any reduction in or termination of the Revolving Credit Commitments or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(e)                                  Reimbursement.  If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the second Business Day immediately following the day that the Borrower receives
notice that such LC Disbursement is made (or, if the Borrower receives such
notice after 12:00 noon, New York City time, on the third Business Day
immediately following the day that the Borrower receives such notice); provided
that (whether or not the conditions of Section 4.1 and 4.2 are satisfied) the
Borrower shall have the absolute and unconditional right to

 

55

--------------------------------------------------------------------------------


 

require that such payment be financed with an ABR Revolving Credit Borrowing in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Credit Borrowing.  If the Borrower fails to make such payment when
due, or finance such payment in accordance with the proviso to the preceding
sentence, the Administrative Agent shall notify each Revolving Credit Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Credit Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.9 with respect to Loans
made by such Lender (and Section 2.9 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Revolving Credit Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Revolving Credit Lender pursuant to
this paragraph to reimburse any Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Credit Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  None of the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
Issuing Bank; provided that the provisions of this Section 2.8(f) shall not be
construed to excuse Issuing Bank from liability to the Borrower to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by any Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of

 

56

--------------------------------------------------------------------------------


 

gross negligence, bad faith or willful misconduct on the part of any Issuing
Bank (as finally determined by a court of competent jurisdiction), the
applicable Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Credit
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.16(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)                                     Replacement of Issuing Bank.  An Issuing
Bank may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank (provided that no consent will
be required if the replaced Issuing Bank has no Letters of Credit or
Reimbursement Obligations with respect thereto outstanding) and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.14(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

57

--------------------------------------------------------------------------------


 

(j)                                    Cash Collateralization.  If any Event of
Default under clause (i) or (ii) of paragraph (f) of Section 7 with respect to
the Borrower shall occur and be continuing or if the Loans have been accelerated
pursuant to Section 7 as a result of any Event of Default, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), in each case,
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default specified above, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within two Business
Days after such Events of Default have been cured or waived.

 

(k)                                 Provisions Related to Extended Revolving
Credit Commitments.  If the maturity date in respect of any tranche of Revolving
Credit Commitments occurs prior to the expiration of any Letter of Credit, then
(i) if one or more other tranches of Revolving Credit Commitments in respect of
which the maturity date shall not have occurred are then in effect, such Letters
of Credit shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Section 2.8(d) and (e)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall cash collateralize any such Letter of
Credit in accordance with Section 2.8(j). For the avoidance of doubt, commencing
with the maturity date of any tranche of Revolving Credit Commitments, the
sublimit for Letters of Credit under any tranche of Revolving Credit Commitments
that has not so then matured shall be as agreed in the relevant Permitted
Amendment with such Revolving Credit Lenders.

 

2.9                               Funding of Borrowings.  (a)  Each Lender shall
make each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most

 

58

--------------------------------------------------------------------------------


 

recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.7.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City or such other account
reasonably approved by the Administrative Agent, in each case, as is designated
by the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Credit Loans made to finance the reimbursement of an LC Disbursement as provided
in Section 2.8(e) shall be remitted by the Administrative Agent to Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

2.10                        Interest Elections.  (a)  Each Revolving Credit
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Revolving Credit Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request.  Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Credit
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted to or continued as Eurodollar Loans.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.6 if the Borrower were requesting a Revolving Credit Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.5:

 

59

--------------------------------------------------------------------------------


 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Revolving Credit
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Revolving Credit Borrowing may be converted to or continued
as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving
Credit Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

2.11                        Termination and Reduction of Commitments.  (a) 
Unless previously terminated, the Revolving Credit Commitments shall terminate
on the Revolving Credit Maturity Date.

 

(b)                                 The Borrower may at any time terminate,
without premium or penalty, or from time to time reduce, the Revolving Credit
Commitments (or any tranche of the Revolving Credit Commitments); provided that
(i) each reduction of the Revolving Credit Commitments shall be in an amount
that is an integral multiple of $500,000 and not less than $2,500,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Credit Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.13, the Total Revolving Credit Exposure would exceed the Total
Revolving Credit Commitments.

 

60

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving Credit
Commitments (or any tranche thereof) pursuant to paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Credit Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Credit Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or any other financing or a sale
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Revolving
Credit Commitments shall be permanent (but subject to any increase pursuant to
Section 2.24).  Each reduction of the Revolving Credit Commitments shall be made
ratably among the Revolving Credit Lenders holding Revolving Credit Commitments
under the relevant tranche of Revolving Credit Commitments in accordance with
their respective Revolving Credit Commitments.

 

2.12                        Repayment of Loans; Evidence of Debt.  (a)  The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Credit Lender the then unpaid principal amount
of each Revolving Credit Loan of such Lender on the Revolving Credit Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Credit Maturity Date; provided that on each date
that a Revolving Credit Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
absent manifest error of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(e)                                  Any Lender may request through the
Administrative Agent that Loans made by it be evidenced by a promissory note. 
In such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if

 

61

--------------------------------------------------------------------------------


 

requested by such Lender, to such Lender and its registered assigns) and in the
form of Exhibit G-1, G-2 or G-3, as applicable.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

2.13                        Prepayment of Loans.  (a)  The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, without premium or penalty (but subject to Sections 2.13(e) and 2.19)
subject to prior notice in accordance with paragraph (c) of this Section.

 

(b)                                 Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to paragraph (c) of this Section. Each optional or mandatory
prepayment of Term Loans shall be applied ratably to the Term Loans (based on
the respective outstanding principal amounts thereof unless, in the case of
Extended Term Loans, Incremental Term Loans or Replacement Term Loans, the
applicable Permitted Amendment specifies a less favorable treatment); provided
that prepayments of Term Loans made with the proceeds of any Replacement Term
Loans and Permitted Term Loan Refinancing Indebtedness shall be applied in
accordance with Section 2.15(d).  Prepayments of Term Loans shall be applied to
the remaining scheduled installments as follows:

 

(i)                                     any mandatory prepayments of Term Loans
pursuant to Section 2.15 shall be applied to the remaining scheduled principal
installments (a) in the case of the Tranche B Term Loans, first in direct order
to the unpaid amounts due on the next succeeding four Tranche B Term Loan
Installment Dates, and, then on a pro rata basis to the then remaining scheduled
amortization installments in respect of such Tranche B Term Loans and (b) in the
case of any other Term Loans, in the order specified in the applicable
Incremental Facility Amendment or Replacement Facility Amendment, and

 

(ii)                                  any optional prepayments of Term Loans
pursuant to Section 2.13(a) shall be applied to the remaining scheduled
installments thereof as directed by the Borrower.

 

(c)                                  The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.11, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.11 and any
notice of prepayment of Term Loan Borrowings may be conditioned

 

62

--------------------------------------------------------------------------------


 

upon the effectiveness of other credit facilities or any other financing or a
sale transaction, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.5.  Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.16.  Each repayment of a
Borrowing (x) in the case of the Revolving Credit Facility, shall be applied to
the Loans included in the repaid Borrowing such that each Revolving Credit
Lender holding Loans included in such repaid Borrowing receives its ratable
share of such repayment (based upon the respective Revolving Credit Exposures of
the Revolving Credit Lenders holding Loans included in such repaid Borrowing at
the time of such repayment) and (y) in all other cases, shall be applied ratably
to the Loans included in the repaid Borrowing.  In the event the Borrower fails
to specify the Borrowings to which any such voluntary prepayment shall be
applied, such prepayment shall be applied as follows:

 

first, to repay outstanding Swingline Borrowings to the full extent thereof;

 

second, to repay outstanding Revolving Credit Borrowing to the full extent
thereof; and

 

third, to prepay the Term Borrowings ratably (unless, with respect to a Class of
Term Loans, the applicable Permitted Amendment specifies a less favorable
treatment).

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement (including the penultimate sentence of
Section 2.13(c) or Section 2.21(c)) or any other Loan Document, the Purchasing
Borrower Parties shall have the right at any time and from time to time to
purchase Term Loans by way of assignment in accordance with Section 9.4(g).

 

(e)                                  In the event that, prior to the date that
is six months after the Closing Date, the Borrower (i) makes any repayment,
prepayment, purchase or buyback of Term Loans in connection with any Repricing
Event or (ii) effects any amendment of this Agreement resulting in a Repricing
Event, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term Lenders (x) in the case of clause (i), a
prepayment premium of 1% of the aggregate principal amount of the Term Loans so
being prepaid, repaid or purchased and (y) in the case of clause (ii), an amount
equal to 1% of the aggregate principal amount of the applicable Term Loans
outstanding immediately prior to such amendment.

 

2.14                        Commitment Fees.  (a)  The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the rate of 0.50% per annum on the daily unused amount of the
Available Revolving Credit Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Credit Commitments terminate, commencing on the last day of
December 2013.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

63

--------------------------------------------------------------------------------


 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Credit Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Credit
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the applicable Issuing Bank a fronting fee, which shall
accrue at the rate of 0.25% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there ceases to be any LC Exposure, as well as
the applicable Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
last day of December 2013; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 30 days after written demand therefor.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to any Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

2.15                        Mandatory Prepayments.  (a)  If Indebtedness is
incurred by Parent, the Borrower or any of its Restricted Subsidiaries (other
than Indebtedness permitted under Section 6.2), then no later than two Business
Days after the date of such issuance or incurrence, an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied to the prepayment of the Term
Loans (together with accrued and unpaid interest thereon) as set forth in
Section 2.15(e).  The provisions of this Section do not constitute a consent to
the incurrence of any Indebtedness by Parent, the Borrower or any of its
Restricted Subsidiaries.

 

(b)                                 If on any date Parent, the Borrower or any
of its Restricted Subsidiaries shall receive Net Cash Proceeds from any Asset
Sale or Recovery Event then, unless a Reinvestment Notice shall be delivered in
respect thereof, no later than five Business Days (or, if a Default or Event of
Default has occurred and is continuing, three Business Days) after the date of
receipt by Parent, the Borrower or any of its Restricted Subsidiaries of such
Net Cash Proceeds, an amount equal to the amount of such Net Cash Proceeds shall
be applied to the

 

64

--------------------------------------------------------------------------------


 

prepayment of the Term Loans (together with accrued and unpaid interest thereon)
as set forth in Section 2.15(e); provided that (i) notwithstanding the
foregoing, on each Reinvestment Prepayment Date an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied to the prepayment of the Term Loans (together with accrued
interest thereon), (ii) the provisions of this Section do not constitute a
consent to the consummation of any Disposition not permitted by Section 6.5 and
(iii) if at the time that any such prepayment would be required, the Borrower is
required to, or to offer to, repurchase or redeem or repay or prepay Permitted
Term Loan Refinancing Indebtedness that is secured on a pari passu basis with
the Obligations pursuant to the terms of the documentation governing such
Indebtedness with proceeds of such Asset Sale or Recovery Event (such Permitted
Term Loan Refinancing Indebtedness required to be offered to be so repurchased,
“Other Applicable Indebtedness”)), then the Borrower may apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided, that the portion of such net proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or repayment of Other
Applicable Indebtedness, and the amount of the prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.15(b) shall be
reduced accordingly; provided further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or repaid
with such net proceeds, the declined amount of such net proceeds shall promptly
(and in any event within 10 Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof (to the
extent such net proceeds would otherwise have been required to be so applied if
such Other Applicable Indebtedness was not then outstanding).

 

(c)                                  If, for any Excess Cash Flow Period, there
shall be Excess Cash Flow, then, on the relevant Excess Cash Flow Application
Date, the Borrower shall apply an amount equal to (i) the ECF Percentage of such
Excess Cash Flow minus (ii) the Optional Prepayment Amount (if any) for such
Excess Cash Flow Period to the prepayment of the Term Loans (together with
accrued interest thereon), as set forth in Section 2.15(e).  Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than ten days after the earlier of (i) the date
on which the financial statements of the Borrower referred to in Section 5.1(a),
for the fiscal year with respect to which such prepayment is made, are required
to be delivered to the Lenders and (ii) the date such financial statements are
actually delivered.

 

(d)                                 The Borrower shall apply, on a
dollar-for-dollar basis, all of the Net Cash Proceeds of any Replacement Term
Loans and the Net Cash Proceeds of any Permitted Term Loan Refinancing
Indebtedness (that is incurred to refinance Term Loans) to the repayment of Term
Loans to be repaid from such Net Cash Proceeds on the date such Net Cash
Proceeds are received.  Any such prepayment of Term Loans of a Class shall be
paid ratably to the holders of such Class and shall be applied to the remaining
Term Loans of such Class in the order specified in Section 2.13(b)(ii).

 

65

--------------------------------------------------------------------------------


 

(e)                                  Amounts to be applied pursuant to this
Section 2.15 shall be applied first to reduce outstanding ABR Loans of the
applicable Class.  Any amounts remaining after each such application shall be
applied to prepay Eurodollar Loans of such Class; provided, however, that the
Borrower may elect (except in the case of a prepayment pursuant to
Section 2.15(d)) that the remainder of such prepayments not applied to prepay
ABR Loans be deposited in a collateral account pledged to the Administrative
Agent to secure the Obligations (the “Collateral Account”) and applied
thereafter to prepay the Eurodollar Loans on the last day of the next expiring
Interest Period for Eurodollar Loans; provided that (A) interest shall continue
to accrue thereon at the rate otherwise applicable under this Agreement to the
Eurodollar Loan in respect of which such deposit was made, until such amounts
are applied to prepay such Eurodollar Loan, and (B) at any time while a Default
has occurred and is continuing, the Administrative Agent may, and upon written
direction from the Required Lenders, shall apply any or all of such amounts to
the payment of Eurodollar Loans.

 

(f)                                   Notwithstanding any other provisions of
Section 2.15 to the extent any or all of the Net Cash Proceeds of any Asset Sale
by a Foreign Subsidiary (“Foreign Asset Sale”), the Net Cash Proceeds of any
Casualty Event received by a Foreign Subsidiary (“Foreign Recovery Event”), the
Net Cash Proceeds of any incurrence of Indebtedness by a Foreign Subsidiary to
the extent required to repay the Term Loans pursuant to
Section 2.15(a) (“Foreign Indebtedness Event”) or Excess Cash Flow attributable
to Foreign Subsidiaries, are prohibited or delayed by any applicable local law
(including, without limitation, financial assistance, corporate benefit
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of such Foreign Subsidiary) from being repatriated or
passed on to or used for the benefit of the Borrower or any applicable Domestic
Subsidiary or if the Borrower has determined in good faith that repatriation of
any such amount to the Borrower or any applicable Domestic Subsidiary would have
material adverse tax consequences with respect to such amount, the portion of
such Net Cash Proceeds or Excess Cash Flow so affected will not be required to
be applied to prepay the Term Loans at the times provided in this Section 2.15
but may be retained by the applicable Foreign Subsidiary so long, but only so
long, as the applicable local law will not permit repatriation or the passing on
to or otherwise using for the benefit of the Borrower or the applicable Domestic
Subsidiary, or the Borrower believes in good faith that such material adverse
tax consequence would result, and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law or the Borrower determines in good faith such repatriation would no longer
would have such material adverse tax consequences, such repatriation will be
promptly effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional taxes payable or reasonably estimated
to be payable as a result thereof) to the prepayment of the Term Loans pursuant
to Section 2.15 (provided that no such prepayment of the Term Loans pursuant to
Section 2.15 shall be required in the case of any such Net Cash Proceeds or
Excess Cash Flow the repatriation of which the Borrower believes in good faith
would result in material adverse tax consequences, if on or before the date on
which such Net Cash Proceeds so retained would otherwise have been required to
be applied to reinvestments or prepayments pursuant to a Reinvestment Notice (or
such Excess Cash Flow would have been so required if it were Net Cash Proceeds),
(x) the Borrower applies an amount equal to the amount of such Net Cash Proceeds
or Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of

 

66

--------------------------------------------------------------------------------


 

additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Foreign Subsidiary).

 

2.16                        Interest.  (a)  The Loans comprising each ABR
Borrowing (including each Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other overdue amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Credit Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Credit Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

2.17                        Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means (including, without limitation, by means of an Interpolated
Rate) do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for
such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to

 

67

--------------------------------------------------------------------------------


 

such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Revolving Credit
Borrowing, such Borrowing shall be made as an ABR if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 

2.18                        Increased Costs.  (a)  If any Change in Law shall:

 

(i)                                     subject the Administrative Agent, any
Lender or the Issuing Bank to any Taxes (other than (A) Indemnified Taxes
covered under Section 2.20, (B) Excluded Taxes or (C) Other Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)                                  impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

 

(iii)                               impose on any Lender or any Issuing Bank or
the London interbank market any other condition, cost or expense (excluding any
condition relating to taxes) affecting this Agreement or Eurodollar Loans made
by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of (i) to such Administrative Agent, Lender or Issuing
Bank) of making or maintaining any Eurodollar Loan (or in the case of (i) any
Loan) (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Administrative Agent, Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Administrative Agent, Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Administrative Agent, Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Administrative Agent,
Lender or Issuing Bank, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the

 

68

--------------------------------------------------------------------------------


 

capital of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth in reasonable detail the matters giving rise to a claim under
this Section 2.18 by such Lender or such Issuing Bank or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)                                  If any Lender reasonably determines that
any Requirement of Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable lending
office to make, maintain or fund Eurodollar Loans, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower may at
its option revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Loans and shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to ABR Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different lending office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

 

69

--------------------------------------------------------------------------------


 

2.19                        Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.13(c) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.22(c), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  Such loss,
cost or expense to any Lender shall consist of an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  Absent manifest error in the determination of
such amount, the Borrower shall pay such Lender the amount shown as due on any
such certificate within 15 days after receipt thereof.

 

2.20                        Taxes.  (a)  Any and all payments by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if the applicable Withholding Agent shall be
required by Requirement of Tax Law to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased by the
applicable Loan Party as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.20(a)) the Administrative Agent, Lender or Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Withholding Agent shall make or cause
to be made such deductions and (iii) the applicable Withholding Agent shall pay
or cause to be paid the full amount deducted to the relevant Governmental
Authority in accordance with Requirement of Tax Law.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with
Requirement of Tax Law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto; provided that the Borrower shall

 

70

--------------------------------------------------------------------------------


 

not be obligated to make payment to the Administrative Agent, any Lender or any
Issuing Bank pursuant to this Section in respect of penalties, interest and
other liabilities attributable to any Indemnified Taxes or Other Taxes if
(i) written demand therefor has not been made by the Administrative Agent, such
Lender or such Issuing Bank within 30 days from the date on which the
Administrative Agent, such Lender or such Issuing Bank knew of the imposition of
such Indemnified Taxes or Other Taxes by the relevant Governmental Authority,
(ii) such penalties, interest and other liabilities have accrued after the
Borrower has indemnified or paid any additional amount pursuant to this
Section or (iii) such penalties, interest and other liabilities are attributable
to the gross negligence, bad faith or willful misconduct of the Administrative
Agent, such Lender or such Issuing Bank as determined by a court of competent
jurisdiction by final and non-appealable judgment.  A certificate setting forth
in reasonable detail the basis for such claim and the calculation of the amount
of any such payment or liability shall be delivered to the Borrower by a Lender
or an Issuing Bank, or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Bank, and shall be conclusive absent manifest
error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
the Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i)                                    
Each Lender or Issuing Bank other than a Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly completed and duly executed originals of
U.S. Internal Revenue Service (“IRS”) Form W-9 (or any successor form)
certifying that such Lender or Issuing Bank is exempt from United States Federal
withholding tax.  Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (i) two properly completed and duly executed originals of
U.S. IRS Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable
underlying IRS forms), or any subsequent versions thereof or successors thereto,
(ii) in the case of a Foreign Lender claiming exemption from United States
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” a certificate in the form attached hereto
as Exhibit H-1, H-2, H-3 or H-4, as applicable, and two properly completed and
duly executed originals of the applicable IRS Form W-8, or any subsequent
versions thereof or successors thereto, or (iii) any other form prescribed by
applicable requirements of United States Federal income tax law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable requirements of law to permit the Borrower and the
Administrative Agent to determine the deduction required to be made, in each
case, certifying such Foreign Lender’s entitlement to an exemption from or a
reduction in United States Federal withholding tax with respect to payments of
interest to be made hereunder or under any other Loan Documents.  Such forms
shall be delivered by each Lender or Issuing Bank on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation) and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent.  In addition, each Lender or Issuing Bank shall promptly deliver such
forms upon the obsolescence or invalidity of any form previously delivered by
such Lender or Issuing Bank.  Each Lender or Issuing Bank shall promptly notify
the Borrower and the Administrative Agent at any time it

 

71

--------------------------------------------------------------------------------


 

determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).  Any Lender
or Issuing Bank, if requested by the Administrative Agent or the Borrower, shall
deliver such other documentation prescribed by or reasonably requested by the
Administrative Agent or the Borrower as will enable the Administrative Agent or
the Borrower to determine whether or not such Lender or Issuing Bank is subject
to backup withholding or information reporting requirements.

 

(ii)                                  If a payment made to a Lender or Issuing
Bank under any Loan Document would be subject to United States Federal
withholding Tax imposed pursuant to FATCA if such Lender or Issuing Bank fails
to comply with any requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or Issuing
Bank shall deliver to the applicable Withholding Agent, on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation) and from
time to time thereafter upon the request of the applicable Withholding Agent,
such documentation prescribed by Requirement of Tax Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Withholding Agent as may be necessary for
the applicable Withholding Agent to comply with its obligations under FATCA, to
determine whether such Lender or Issuing Bank has or has not complied with such
Lender’s or Issuing Bank’s obligations under FATCA and to determine the amount
to deduct and withhold from such payment.  To the extent that the relevant
documentation provided pursuant to this paragraph is rendered obsolete or
inaccurate in any material respect as a result of changes in circumstances with
respect to the status of a Lender or Issuing Bank, such Lender or Issuing Bank
shall, to the extent permitted by Requirement of Tax Law, deliver to the
applicable Withholding Agent revised and/or updated documentation sufficient for
the applicable Withholding Agent to confirm as to whether such Lender or Issuing
Bank has complied with their respective obligations under FATCA.

 

Notwithstanding any other provision of this Section 2.20, a Lender shall not be
required to deliver any form pursuant to this Section 2.20 that such Lender is
not legally able to deliver.

 

(f)                                   Each Lender or Issuing Bank shall
indemnify the Administrative Agent for the full amount of any Taxes imposed by
any Governmental Authority that are attributable to such Lender or Issuing Bank
and that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. 
Should the applicable Withholding Agent not deduct or withhold any Taxes imposed
by FATCA from a payment under any Loan Document based on the documentation
provided by a Lender or Issuing Bank pursuant to Section 2.20(d)(ii), any
amounts subsequently determined by a Governmental Authority to be subject to
United States Federal withholding Tax imposed pursuant to FATCA (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) shall be indemnified by such Lender or Issuing Bank.  A certificate
as to the amount of such payment or liability delivered to any Lender or Issuing
Bank by the Withholding Agent shall be conclusive absent manifest error.

 

72

--------------------------------------------------------------------------------


 

(g)                                  If the Administrative Agent, or any Lender
or Issuing Bank determines, in its sole discretion exercised in good faith, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by a Loan Party or with respect to which a Loan Party has
paid additional amounts pursuant to this Section 2.20, it shall pay over such
refund to the applicable Loan Party within a reasonable period (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.20 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender or Issuing Bank and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that such Loan Party, upon the request of the
Administrative Agent or such Lender or Issuing Bank, agrees to repay the amount
paid over to such Loan Party pursuant to this Section 2.20(g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender or Issuing Bank in the
event the Administrative Agent or such Lender or Issuing Bank is required to
repay such refund to such Governmental Authority. This Section 2.20(g) shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

2.21                        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.18, 2.19 or 2.20, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or if no such time is expressly required, prior
to 2:00 p.m. New York City time), on the date when due, in immediately available
funds, without set off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except payments to be
made directly to Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.18, 2.19, 2.20, 9.3 or pursuant
to the Dutch Auction Procedures shall be made directly to the Persons entitled
thereto and payments pursuant to other Loan Documents shall be made to the
Persons specified therein.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments under any Loan Document shall be made in dollars.
Any Term Loans paid or prepaid may not be reborrowed.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

73

--------------------------------------------------------------------------------


 

(c)                                  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including, without limitation, Sections 2.24, 2.25, 2.26 and
9.4(g) or pursuant to the terms of any Permitted Amendment) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant permitted under this Agreement.  The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or an Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
an Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or an
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.7(c), 2.8(d) or (e),
2.9(b), 2.21(d) or 8.7, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

2.22                        Mitigation Obligations; Replacement of Lenders. 
(a)  If any Lender requests compensation under Section 2.18, or if the Borrower
is required to pay any Additional Amount or any other amount to any Lender or
Issuing Bank or any Governmental Authority for

 

74

--------------------------------------------------------------------------------


 

the account of any Lender or Issuing Bank pursuant to Section 2.20, then such
Lender or Issuing Bank shall use reasonable efforts to designate a different
lending office for funding or booking its Loans or Letters of Credit hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.18 or 2.20, as the case may be, in the future and (ii) would not
subject such Lender or Issuing Bank to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or Issuing Bank.  The
Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender or Issuing Bank in connection with any such
designation or assignment.

 

(b)                                 If any Lender (or any Participant in the
Loans held by such Lender) requests compensation under Section 2.18, or if the
Borrower is required to pay any Additional Amount or any other amount to any
Lender (or its Participant) or any Governmental Authority for the account of any
Lender pursuant to Section 2.20, or if any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.4), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent and
Issuing Bank, to the extent consent for an Assignment and Assumption would be
required by such Person pursuant to Section 9.4, which consent, in each case,
shall not unreasonably be withheld, conditioned or delayed, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.18 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.2 requires the
consent of all of the Lenders or all affected Lenders or all Lenders or all
affected Lenders of a certain Class or Classes or with respect to a certain
Class or Classes of the Loans and with respect to which the Required Lenders or
the Majority Facility Lenders with respect to the applicable Class or Classes
shall have granted their consent, then the Borrower shall have the right (unless
such Non-Consenting Lender grants such consent) to replace such Non-Consenting
Lender by requiring such Non-Consenting Lender to assign all or the affected
portion of its Loans, and its Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent; provided that: (a) all
Obligations (other than Obligations in respect of any Specified Hedge
Agreements, Cash Management Obligations and contingent reimbursement and
indemnification obligations, in each case, which are not due and payable) of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such

 

75

--------------------------------------------------------------------------------


 

Non-Consenting Lender concurrently with such assignment (including any amount
owed pursuant to Section 2.13(e) if applicable), (b) the replacement Lender
shall purchase the foregoing by paying to such Non-Consenting Lender a price
equal to the principal amount thereof plus accrued and unpaid interest thereon,
(c) in connection with any such assignment the Borrower, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.4
(including, obtaining the consent of the Administrative Agent and the Issuing
Bank if so required thereunder); provided that, if the required Assignment and
Assumption is not executed and delivered by the Non-Consenting Lender, such
Non-Consenting Lender will be unconditionally and irrevocably deemed to have
executed and delivered such Assignment and Assumption as of the date such
Non-Consenting Lender receives payment in full of the Obligations (excluding
Obligations in respect of any Specified Hedge Agreements, Cash Management
Obligations and contingent reimbursement and indemnification obligations, in
each case, which are not due and payable) of the Borrower owing to such
Non-Consenting Lender, (d) the replacement Lender shall pay any processing and
recordation fee referred to in Section 9.4(b)(ii)(C), if applicable in
accordance with the terms of such Section and (e) the replacement Lender shall
grant its consent with respect to the applicable proposed amendment, waiver,
discharge or termination.

 

2.23                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 2.14(a);

 

(b)                                 the Revolving Credit Commitment and
Revolving Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.2); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby if such amendment, waiver or modification would adversely affect such
Defaulting Lender compared to other similarly affected Lenders; provided further
that no amendment, waiver or modification that would require the consent of a
Defaulting Lender under clause (i), (ii) or (iii) of the first proviso of
Section 9.2(b) may be made without the consent of such Defaulting Lender;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Revolving Credit
Percentages but only to the extent (A) the sum of all non-Defaulting Lenders’
Revolving Credit Exposure plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments and (B) the Revolving Credit Exposure of each non-Defaulting
Lender after giving effect to such reallocation does not exceed the Revolving
Credit Commitment of such non-Defaulting Lender;

 

76

--------------------------------------------------------------------------------


 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize for the benefit of
the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 7.1 for so long as such LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.14(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized
except to the extent of such fees that became due and payable by the Borrower
prior to the date a Lender became a Defaulting Lender (it being understood that
any cash collateral provided pursuant to this Section 2.23(c) shall be released
promptly following the termination of the Defaulting Lender status of the
applicable Lender);

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.14(a) and Section 2.14(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Credit Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all fees payable under
Section 2.14(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is reasonably satisfied that the related exposure
and the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.23(c),
and participating interests in any newly made Swingline Loan or any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall
not participate therein).

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans), if any, as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving

 

77

--------------------------------------------------------------------------------


 

Credit Percentage, and such Lender shall then cease to be a Defaulting Lender
with respect to subsequent periods unless such Lender shall thereafter become a
Defaulting Lender.

 

2.24                        Incremental Facilities.  (a)  At any time and from
time to time, subject to the terms and conditions set forth herein, the Borrower
may, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request to add additional
Tranche B Term Loans or add one or more additional tranches of term loans (the
“Incremental Term Loans”) or one or more increases in the Revolving Credit
Commitments (the “Incremental Revolving Commitments”; each such increase or
tranche, an “Incremental Facility”); provided that at the time of each such
request and upon the effectiveness of each Incremental Facility Amendment (A) no
Default or Event of Default has occurred and is continuing or shall result
therefrom and (B) the full amount of the respective Incremental Facility
(assuming the full utilization of the commitments thereunder) may be drawn
without violating the terms of any Material Debt.  Notwithstanding anything to
the contrary herein, without the consent of the Required Lenders, the aggregate
amount of the Incremental Facilities shall not exceed $250,000,000 (the
“Non-Ratio-Based Incremental Facility Cap”); provided that the Borrower may
incur additional Incremental Facilities without regard to the Non-Ratio-Based
Incremental Facility Cap (each such Incremental Facility, a “Ratio-Based
Incremental Facility”) so long as the Consolidated Net Senior Secured Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the Relevant
Reference Period (or, if no Relevant Reference Period has passed, as of the most
recent four consecutive fiscal quarter period then ended), in each case, as if
such Ratio-Based Incremental Facility (and Revolving Credit Loans in an amount
equal to the full amount of any such Incremental Revolving Commitments) had been
outstanding on the last day of such Relevant Reference Period, shall not exceed
2.75 to 1.00.  Each tranche of Incremental Term Loans and Incremental Revolving
Commitments shall be in an integral multiple of $1,000,000 and be in an
aggregate principal amount that is not less than $50,000,000 in case of
Incremental Term Loans or $10,000,000 in case of Incremental Revolving
Commitments (or in each case such lesser minimum amount reasonably approved by
the Administrative Agent), provided that such amount may be less than the
applicable minimum amount if such amount represents all the remaining
availability under the Incremental Amount set forth above.

 

(b)                                 Any Incremental Term Loans (i) shall rank
pari passu or junior in right of payment and security with the Obligations in
respect of the Revolving Credit Commitments and the other outstanding Term Loans
as set forth in the relevant Incremental Facility Amendment (which shall be
reasonably satisfactory to the Administrative Agent), (ii) for purposes of
prepayments, shall be treated substantially the same as (or, to the extent set
forth in the relevant Incremental Facility Amendment, less favorably than) the
other outstanding Term Loans and (iii) other than amortization, maturity date
and pricing (interest rate, fees, funding discounts and prepayment premiums) (as
set forth in the relevant Incremental Facility Amendment), shall have the same
terms as the Tranche B Term Loans or such terms as are reasonably satisfactory
to the Administrative Agent; provided that (A) if such Incremental Term Loans
are pari passu in right of payment and security with the Revolving Credit
Commitments and other outstanding Term Loans, then if the effective yield
(which, for such purpose only, shall be deemed to take account of interest rate
margin and benchmark floors, recurring fees and all upfront or similar fees or
original issue discount (amortized over the shorter of (1) the weighted average
life of such Incremental Term Loans and (2) four years) payable to all Lenders
providing such Incremental

 

78

--------------------------------------------------------------------------------


 

Term Loans (but excluding any arrangement, structuring, syndication or other
fees payable in connection therewith that are not shared with all Lenders (in
their capacity as such) providing such Incremental Term Loans) on such
Incremental Term Loans determined as of the initial funding date for such
Incremental Term Loans exceeds the effective yield (determined on same basis as
the preceding parenthetical) on the Tranche B Term Loans or any then existing
Incremental Term Loans, as applicable, immediately prior to the effectiveness of
the applicable Incremental Facility Amendment by more than 0.50%, the Applicable
Margin relating to the Tranche B Term Loans or such then existing Incremental
Term Loans, as applicable, shall be adjusted and/or the Borrower will pay
additional fees to Lenders holding Tranche B Term Loans or such then existing
Incremental Term Loans, as applicable, in order that such effective yield on
such Incremental Term Loans shall not exceed such effective yield on the Tranche
B Term Loans and such then existing Incremental Term Loans by more than 0.50%,
(B) any Incremental Term Loans shall not have a final maturity date earlier than
the then Latest Maturity Date of the then remaining Tranche B Term Loans,
(C) any Incremental Term Loans shall not have a Weighted Average Life to
Maturity that is shorter than the Weighted Average Life to Maturity of the later
of the then remaining Tranche B Term Loans or then existing Incremental Term
Loans, as applicable, and (D) any Incremental Term Loans consisting of an
increase in the Tranche B Term Loans shall have terms identical to the Tranche B
Term Loans.  Any Incremental Revolving Commitment shall be on terms and pursuant
to the documentation applicable to the Revolving Credit Commitments; provided
that if the effective yield (determined on the same basis as provided in the
preceding sentence) relating to any revolving loans under the Incremental
Revolving Commitments exceeds the effective yield (determined on the same basis
as provided in the preceding sentence) relating to Loans under the Revolving
Credit Facility immediately prior to the effectiveness of the applicable
Incremental Facility Amendment by more than 0.50%, the Applicable Margin
relating to the Loans under the Revolving Credit Facility shall be adjusted
and/or the Borrower shall pay additional fees to the Lenders holding the
existing Revolving Credit Commitments in order that the effective yield on
revolving loans borrowed pursuant to the Incremental Revolving Commitments shall
not exceed the effective yield on the Loans under the Revolving Credit Facility
by more than 0.50%.

 

(c)                                  Each notice from the Borrower pursuant to
this Section shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans and/or Incremental Revolving Commitments.  Any
Additional Lenders that elect to extend Incremental Term Loans or Incremental
Revolving Commitments shall be reasonably satisfactory to the Borrower and
(unless such Additional Lender is already a Lender or an Affiliate of a Lender)
the Administrative Agent, and, if not already a Lender, shall become a Lender
under this Agreement pursuant to an Incremental Facility Amendment.  Each
Incremental Facility shall become effective pursuant to an amendment (each, an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender or
Additional Lenders and the Administrative Agent.  No Incremental Facility
Amendment shall require the consent of any Lenders or any other Person other
than the Borrower, the Administrative Agent and the Additional Lenders with
respect to such Incremental Facility Amendment.  No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Commitments, unless
it so agrees.  Commitments in respect of any Incremental Term Loans or
Incremental Revolving Commitments shall become Commitments under this
Agreement.  An Incremental Facility Amendment may, without the consent of any
other Lenders or any other Person, effect such amendments to any Loan Documents
as may be

 

79

--------------------------------------------------------------------------------


 

necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section (including to provide for
class voting provisions applicable to the Additional Lenders on terms comparable
to the provisions of Section 9.2(b)). The effectiveness of any Incremental
Facility Amendment shall, unless otherwise agreed to by the Administrative Agent
and the Additional Lenders party thereto, be subject to the satisfaction or
waiver on the date thereof (each, an “Incremental Facility Closing Date”) of
each of the conditions set forth in Section 4.2 (it being understood that all
references to the date of making any extension of credit in Section 4.2 shall be
deemed to refer to the Incremental Facility Closing Date).  The proceeds of any
Incremental Term Loans will be used for general corporate purposes (including
financing Capital Expenditures and Permitted Acquisitions).  To the extent
reasonably requested by the Administrative Agent, the effectiveness of an
Incremental Facility Amendment may be conditioned on the Administrative Agent’s
receipt of customary legal opinions with respect thereto, board resolutions and
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 4.1, with respect to the Borrower
and the Restricted Subsidiaries.  Upon each increase in the Revolving Credit
Commitments pursuant to this Section, each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Incremental Revolving
Commitment (each a “Incremental Revolving Lender”) in respect of such increase,
and each such Incremental Revolving Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each Revolving Lender (including each such
Incremental Revolving Lender) will equal the percentage of the aggregate
Revolving Credit Commitments of all Revolving Credit Lenders represented by such
Revolving Credit Lender’s Revolving Credit Commitment.  The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to any of the transactions effected pursuant to this Section 2.24.

 

2.25                        Replacement Facilities.  (a)  At any time and from
time to time, subject to the terms and conditions set forth herein, the Borrower
may, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request to replace all or
a portion of the Term Loans under any Facility with one or more additional
tranches of term loans under this Agreement (the “Replacement Term Loans”) or
replace all of the Revolving Credit Facility with a new revolving credit
facility under this Agreement (the “Replacement Revolving Facility”; each such
replacement facility, a “Replacement Facility”); provided that (a) at the time
of each such request and upon the effectiveness of each Replacement Facility
Amendment no Default or Event of Default has occurred and is continuing or shall
result therefrom and (b) the Administrative Agent has consented (such consent
not to be unreasonably withheld, delayed or conditioned) in writing to the
incurrence of such Replacement Facility.  Each tranche of Replacement Term Loans
shall be in an integral multiple of $1,000,000 and be in an aggregate principal
amount that is not less than $100,000,000 (or such lesser minimum amount
approved by the Administrative Agent) and shall not exceed the principal amount
of the Term Loans being replaced (plus the amount of fees, expenses and original
issue discount incurred in connection with such Replacement Term Loans).  The
amount of each Replacement Revolving Credit Facility shall not exceed the amount

 

80

--------------------------------------------------------------------------------


 

of the Revolving Credit Facility being replaced.  The Net Cash Proceeds of any
Replacement Term Loans shall be applied only to prepay the Term Loans of the
Class of Term Loans which such Replacement Term Loans are replacing.

 

(b)                                 Any Replacement Term Loans (i) shall rank
pari passu in right of payment and security with the Obligations in respect of
the Revolving Credit Commitments and the other Term Loans pursuant to the
relevant Replacement Facility Amendment (which shall be reasonably satisfactory
to the Administrative Agent), (ii) for purposes of prepayments, shall be treated
substantially the same as (or, to the extent set forth in the relevant
Replacement Facility Amendment, less favorably than) the Term Loans being
replaced and (iii) other than amortization, maturity date and pricing (interest
rate, fees, funding discounts and prepayment premiums) (as set forth in the
relevant Replacement Facility Amendment) shall have the same terms (or, to the
extent set forth in the relevant Replacement Facility Amendment, less favorable
terms or more favorable term (if such more favorable terms benefit all Term
Lenders)) as the Term Loans being replaced, or such other terms as are
reasonably satisfactory to the Administrative Agent and the Borrower, provided
that (A) any Replacement Term Loans shall not have a final maturity date earlier
than the date which is 180 days after the final scheduled maturity date of the
Term Loans being replaced, (B) any Replacement Term Loans shall not have a
Weighted Average Life to Maturity that is less than 180 days later than the
Weighted Average Life to Maturity of the then remaining Term Loans under the
applicable Class and (C) principal of and interest on any Term Loans being
replaced with Replacement Term Loans shall be paid in full on the Replacement
Facility Closing Date for the applicable Replacement Term Loans and (D) the Term
Loans of each Lender under the replaced Class shall be prepaid ratably.  The
principal of and interest on any outstanding Revolving Credit Loans and
Swingline Loans under any replaced Revolving Credit Facility, together with all
fees owed by the Borrower under such Revolving Credit Facility, shall be paid in
full and all outstanding Letters of Credit will be replaced or continued on
terms reasonably satisfactory to the Lenders under such Revolving Credit
Facility, in each case on the Replacement Facility Closing Date for such
Facility.  Any Replacement Revolving Facility shall be on the terms and pursuant
to the documentation applicable to the Revolving Credit Commitments (other than
maturity date and pricing (interest rate, fees, funding discounts and prepayment
premiums)) or on such other terms reasonably acceptable to the Administrative
Agent and the Borrower, as set forth in the relevant Replacement Facility
Amendment.  In addition, the terms and conditions applicable to any Replacement
Facility may provide for additional or different covenants or other provisions
that are agreed between the Borrower and the Lenders under such Replacement
Facility and applicable only during periods after the then Latest Maturity Date
that is in effect on the date such Replacement Facility is issued, incurred or
obtained or the date on which all non-refinanced Obligations (excluding
Obligations in respect of any Specified Hedge Agreements, Cash Management
Obligations and contingent reimbursement and indemnification obligations, in
each case, which are not due and payable) are paid in full.

 

(c)                                  Each notice from the Borrower pursuant to
this Section shall set forth the requested amount and proposed terms of the
relevant Replacement Term Loans and/or Replacement Revolving Facility.  Any
Additional Lender that elects to extend Replacement Term Loans or commitments
under a Replacement Revolving Facility shall be reasonably satisfactory to the
Borrower and (unless such Additional Lender is already a Lender or an Affiliate
of a Lender) the Administrative Agent, and, if not already a Lender, shall
become a

 

81

--------------------------------------------------------------------------------


 

Lender under this Agreement pursuant to a Replacement Facility Amendment.  Each
Replacement Facility shall become effective pursuant to an amendment (each, a
“Replacement Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender or
Additional Lenders and the Administrative Agent.  No Replacement Facility
Amendment shall require the consent of any Lenders or any other Person other
than the Borrower, the Administrative Agent and the Additional Lenders with
respect to such Replacement Facility Amendment.  No Lender shall be obligated to
provide any Replacement Term Loans or commitment for any Replacement Revolving
Facility, unless it so agrees.  Commitments in respect of any Replacement Term
Loans or Replacement Revolving Facility shall become Commitments under this
Agreement.  A Replacement Facility Amendment may, without the consent of any
other Lenders or any other Person, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section (including to provide
for class voting provisions applicable to the Additional Lenders on terms
comparable to the provisions of Section 9.2(b)).  The effectiveness of any
Replacement Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders party thereto, be subject to the
satisfaction or waiver on the date thereof (each, a “Replacement Facility
Closing Date”) of each of the conditions set forth in Section 4.2 (it being
understood that all references to the date of making any extension of credit in
Section 4.2 shall be deemed to refer to the Replacement Facility Closing Date). 
The proceeds of any Replacement Term Loans will be used solely to repay the
replaced Facility (or replaced portion thereof).  To the extent reasonably
requested by the Administrative Agent, the effectiveness of a Replacement
Facility Amendment may be conditioned on the Administrative Agent’s receipt of
customary legal opinions with respect thereto, board resolutions and officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.1, with respect to the Borrower and the
Restricted Subsidiaries.  No Replacement Revolving Credit Facility may be
implemented unless such Facility has provisions reasonably satisfactory to the
Administrative Agent with respect to Letters of Credit and Swingline Loans then
outstanding under the Revolving Credit Facility being replaced.  Only one
Revolving Credit Facility shall be in effect at any time (provided that multiple
tranches of Revolving Credit Commitments may be outstanding thereunder on the
terms applicable thereto pursuant to this Agreement and any applicable Permitted
Amendments), and any Replacement Revolving Facility shall form a part of the
Revolving Credit Facility under the Loan Documents.  The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to any of the transactions effected pursuant to this Section 2.25.

 

2.26                        Extensions of Term Loans and Revolving Credit
Commitments.  (a)  Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Term Loans with a like maturity date or
Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans and/or Revolving Credit
Commitments and otherwise modify the terms of such Term

 

82

--------------------------------------------------------------------------------


 

Loans and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or Revolving Credit
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension”, and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Credit Commitments shall constitute a separate tranche of Revolving Credit
Commitments from the tranche of Revolving Credit Commitments from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to pricing (interest rate, fees, funding discounts and prepayment
premiums) and maturity (which shall be set forth in the relevant Extension
Offer), the Revolving Credit Commitment of any Revolving Credit Lender that
agrees to an Extension with respect to such Revolving Credit Commitment (an
“Extending Revolving Credit Lender”) extended pursuant to an Extension (an
“Extended Revolving Credit Commitment”), and the related outstandings, shall be
a Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Credit Commitments and
(C) repayment made in connection with a permanent repayment and termination of
commitments) of Loans with respect to Extended Revolving Credit Commitments
after the applicable Extension date shall be made on a pro rata basis with all
other Revolving Credit Commitments, (2) the permanent repayment of Revolving
Credit Loans with respect to, and termination of, Extended Revolving Credit
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class, (3) assignments and participations of
Extended Revolving Credit Commitments and extended Revolving Credit Loans shall
be governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans and (4) at no time shall
there be Revolving Credit Commitments hereunder (including Extended Revolving
Credit Commitments and any original Revolving Credit Commitments) which have
more than two different maturity dates, (iii) except as to pricing (interest
rate, fees, funding discounts and prepayment premiums), amortization, maturity,
required prepayment dates and participation in prepayments (which shall, subject
to immediately succeeding clauses (iv), (v) and (vi), be set forth in the
relevant Extension Offer), the Term Loans of any Term Lender that agrees to an
Extension with respect to such Term Loans (an “Extending Term Lender”) extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the tranche of Term Loans subject to such Extension Offer (except for covenants
or other provisions contained therein applicable only to periods after the then
Latest Maturity Date of the Term Loans), (iv) the final maturity date of any
Extended Term Loans shall be no earlier than the then Latest Maturity Date of
the Term Loans, (v) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no less than 180 days longer than the

 

83

--------------------------------------------------------------------------------


 

remaining Weighted Average Life to Maturity of the Class extended thereby,
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer (provided that if the applicable Extending Term
Lenders have the ability to decline mandatory prepayments, any such mandatory
prepayment that is not accepted by the applicable Extending Term Lenders shall
be applied to the non-extended Term Loans of the Class being extended), (vii) if
the aggregate principal amount of Term Loans (calculated on the face amount
thereof) or Revolving Credit Commitments, as the case may be, in respect of
which Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments, as the case may
be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans or Revolving Credit Loans, as the case may be, of such Term
Lenders or Revolving Credit Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Lenders
or Revolving Credit Lenders, as the case may be, have accepted such Extension
Offer, (viii) all documentation in respect of such Extension shall be consistent
with the foregoing and (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.26 and (ii) each Extension Offer shall specify the minimum amount of
Term Loans or Revolving Credit Commitments to be tendered, which shall be with
respect to Term Loans of a Class an integral multiple of $1,000,000 and an
aggregate principal amount that is not less than $100,000,000 (or if less, the
remaining outstanding principal amount thereof) (or such lesser minimum amount
reasonably approved by the Administrative Agent) and with respect to the
Revolving Credit Commitments $20,000,000 (or if less, the remaining outstanding
amount thereof) (or such lesser minimum amount reasonably approved by the
Administrative Agent) (a “Minimum Extension Condition”).  The transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on the such terms as may be set forth in
the relevant Extension Offer) shall not require the consent of any Lender or any
other Person (other than as set forth in clause (c) below), and the requirements
of any provision of this Agreement (including, without limitation, Sections 2.13
and 2.21) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section shall not apply
to any of the transactions effected pursuant to this Section 2.26.

 

(c)                                  The consent (such consent not to be
unreasonably withheld, delayed or conditioned) of the Administrative Agent shall
be required to effectuate any Extension.  No consent of any Lender or any other
Person shall be required to effectuate any Extension, other than (A) the consent
of the Borrower and each Lender agreeing to such Extension with respect to one
or more of its Term Loans and/or Revolving Credit Commitments (or a portion
thereof) and (B) with respect to any Extension of the Revolving Credit
Commitments, the consent of the Issuing Bank and Swingline Lender, which consent
shall not be unreasonably withheld, conditioned or delayed.  All Extended Term
Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other

 

84

--------------------------------------------------------------------------------


 

Loan Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents. 
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents (an “Extension
Amendment”) with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section.  In addition,
if so provided in such amendment and with the consent of the Issuing Banks,
participations in Letters of Credit expiring on or after the Maturity Date in
respect of the Revolving Credit Facility shall be re-allocated from Lenders
holding Revolving Credit Commitments to Lenders holding Extended Revolving
Credit Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. Without limiting
the foregoing, in connection with any Extensions the respective Loan Parties
shall (at their expense) amend (and the Administrative Agent is hereby directed
to amend) any Mortgage that has a maturity date prior to the then Latest
Maturity Date so that such maturity date is extended to the then Latest Maturity
Date (or such later date as may be advised by local counsel to the
Administrative Agent).

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least five Business Days (or
such shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures (including, without
limitation, regarding timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.26.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Arranger, the Agents and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, Parent
and the Borrower hereby jointly and severally represent and warrant to each
Arranger, each Agent and each Lender that:

 

3.1                               Financial Condition.  The audited consolidated
balance sheets of Holdings as at December 31, 2011 and December 31, 2012, and
the related consolidated statements of income and of cash flows for the fiscal
years ended on such dates, reported on by and accompanied by an unqualified
report from PricewaterhouseCoopers, present fairly in all material respects the
consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended.  The unaudited consolidated balance sheet of
Holdings as at September 30, 2013, and the related unaudited consolidated
statements of income and cash flows for the nine-month period ended on such
date, present fairly in all material respects the consolidated financial
condition of Holdings as at such date and the consolidated results of its
operations and its

 

85

--------------------------------------------------------------------------------


 

consolidated cash flows for the nine-month period then ended (subject to normal
year-end audit adjustments).  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
(unless otherwise noted therein) applied consistently throughout the periods
involved (except as disclosed therein).

 

3.2                               No Change.  Since December 31, 2012 there has
been no development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

 

3.3                               Corporate Existence; Compliance with Law. 
Each of Parent and the Borrower and its Restricted Subsidiaries (a) is duly
organized, validly existing and in good standing or in full force and effect
under the laws of the jurisdiction of its organization (to the extent such
concepts exist in such jurisdictions), (b) has the organizational power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign organization and in good
standing or in full force and effect under the laws of each jurisdiction where
its ownership, lease or operation of Property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law, except, in the case of the foregoing clauses (a) (solely with respect to
Restricted Subsidiaries), (b), (c) and (d), as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

3.4                               Organizational Power; Authorization;
Enforceable Obligations.  Each Loan Party has the corporate or other
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder.  Each Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party.  No material
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or any of the other Loan Documents, except (i) consents,
authorizations, filings and notices that have been obtained or made and are in
full force and effect, (ii) the consents, authorizations, filings and notices
described in Schedule 3.4, (iii) the filings referred to in Section 3.18 and
(iv) filings necessary to create or perfect Liens on the Collateral granted by
the Loan Parties in favor of the Secured Parties and (v) those consents,
authorizations, filings and notices the failure of which to obtain or make would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto.  This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.5                               No Legal Bar.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, the issuance of Letters of Credit, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law applicable to,
or any Contractual Obligation of, Parent, the Borrower or any of its Restricted

 

86

--------------------------------------------------------------------------------


 

Subsidiaries, except, in each case, as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any such Requirement of Law or any
such Contractual Obligation (other than Permitted Liens).

 

3.6                               No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Parent or the Borrower, threatened
in writing by or against Parent, the Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues (a) with
respect to this Agreement or any of the other Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that would reasonably be
expected to have a Material Adverse Effect (after giving effect to
indemnification from certain manufacturers and applicable insurance).

 

3.7                               No Default.  Neither Parent, the Borrower nor
any of its Restricted Subsidiaries is in default under or with respect to any of
its material Contractual Obligations in any respect that would reasonably be
expected to have a Material Adverse Effect.

 

3.8                               Ownership of Property; Liens.  Each of Parent,
the Borrower and its Restricted Subsidiaries has good title to, or a valid
leasehold interest in, all real property and other Property material to the
conduct of its business except where the failure to have such title or interests
would not reasonably be expected to have a Material Adverse Effect.  None of the
Pledged Capital Stock is subject to any Lien except for Permitted Liens.

 

3.9                               Intellectual Property.  Except as would not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of Parent and the Borrower, (i) Parent, the Borrower and each of its Restricted
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted (“Company Intellectual
Property”); (ii) no claim has been asserted in writing and is pending by any
Person challenging or questioning the use of any Company Intellectual Property
or the validity or effectiveness of any Company Intellectual Property, nor does
Parent or the Borrower know of any valid basis for any such claim; and (iii) the
use of Company Intellectual Property by Parent, the Borrower and its Restricted
Subsidiaries does not infringe on the rights of any Person.

 

3.10                        Taxes.  Each of Parent, the Borrower and each of its
Restricted Subsidiaries has filed or caused to be filed all Federal income and
all material state and other tax returns that are required to be filed and has
paid all Federal income and all material state and other taxes, assessments,
fees and other governmental charges levied or imposed upon it or its properties,
income or assets due and payable by it (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of Parent, the Borrower or its Restricted Subsidiaries, as the case may
be) except, in each case, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of Parent and the
Borrower, no material written claim has been asserted, with respect to any taxes
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Parent, the Borrower or
its Restricted Subsidiaries, as the case may be).

 

87

--------------------------------------------------------------------------------


 

3.11                        Federal Regulations.  No part of the proceeds of any
Loans will be used by Parent, the Borrower or any of its Subsidiaries for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.  If reasonably requested by the Administrative Agent
on behalf of any Lender, the Borrower will furnish to the Administrative Agent
(for delivery to such Lender) a statement to the foregoing effect for the
benefit of such Lender in conformity with the requirements of FR Form G-3 or FR
Form U 1 referred to in Regulation U.  On the Closing Date, none of Parent, the
Borrower or any of its Subsidiaries owns any “margin stock”.

 

3.12                        ERISA.  Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) neither a Reportable Event nor the failure of any Loan Party or Commonly
Controlled Entity to make by its due date a required installment under
Section 430(j) of the Code with respect to any Single Employer Plan or any
failure by any Single Employer Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived has occurred during the five year
period prior to the date on which this representation is made or deemed made
with respect to any Single Employer Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code, (ii) no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Single Employer Plan has arisen, during such five-year period,
(iii) the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Single Employer Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Single Employer
Plan allocable to such accrued benefits by a material amount, (iv) neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made, (v) no failure by any Loan Party or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan pursuant to Sections 431
or 432 of the Code has occurred, (vi) there has not been a determination that
any Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA), and (vii) to the knowledge of
Parent or the Borrower, no such Multiemployer Plan is in
Reorganization, Insolvent, in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA.

 

3.13                        Investment Company Act.  No Loan Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

3.14                        Restricted Subsidiaries.  (a)  The Restricted
Subsidiaries listed on Schedule 3.14(a) constitute all the Restricted
Subsidiaries of Parent as of the Closing Date.  Schedule 3.14(a) sets forth as
of the Closing Date the exact legal name (as reflected on the certificate of
incorporation (or formation)) and jurisdiction of incorporation (or formation)
of each Restricted Subsidiary of Parent and, as to each such Restricted
Subsidiary, the percentage

 

88

--------------------------------------------------------------------------------


 

and number of each class of Capital Stock of such Restricted Subsidiary owned by
Parent, the Borrower and its Restricted Subsidiaries.

 

(b)                                 As of the Closing Date, except as set forth
on Schedule 3.14(b), there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees, directors, managers and consultants and directors’
qualifying shares) of any nature relating to any Capital Stock of Parent, the
Borrower or any Restricted Subsidiary.

 

(c)                                  As of the Closing Date, the Borrower has no
Unrestricted Subsidiaries.

 

3.15                        Use of Proceeds.  The proceeds of the Tranche B Term
Loans shall be used on the Closing Date to finance the Transactions and to pay
related fees and expenses.  The proceeds of the Revolving Credit Loans, the
Swingline Loans and the Incremental Term Loans, and the Letters of Credit, shall
be used for general corporate purposes (including, without limitation, funding
Capital Expenditures, Permitted Acquisitions and other transactions permitted
hereunder) of the Borrower and its Restricted Subsidiaries.  The proceeds of the
Replacement Term Loans shall be used as specified in Section 2.25.

 

3.16                        Environmental Matters.  Other than exceptions to any
of the following that would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect:

 

(a)                                 Parent, the Borrower and its Restricted
Subsidiaries:  (i) are in compliance with all applicable Environmental Laws;
(ii) hold all Environmental Permits required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them; and
(iii) are in compliance with all of their Environmental Permits;

 

(b)                                 to the knowledge of Parent, the Borrower or
any of its Restricted Subsidiaries, Hazardous Materials are not present at, on,
under or in any real property now or formerly owned, leased or operated by
Parent, the Borrower or any of its Restricted Subsidiaries, or, to the knowledge
of Parent, the Borrower or any of its Restricted Subsidiaries, at any other
location (including, without limitation, any location to which Hazardous
Materials have been sent by Parent, the Borrower or any of its Restricted
Subsidiaries for re-use or recycling or for treatment, storage, or disposal)
which would reasonably be expected to (i) give rise to the imposition of
Environmental Liabilities on Parent, the Borrower or any of its Restricted
Subsidiaries, or (ii) materially interfere with Parent’s, the Borrower’s or any
of its Restricted Subsidiaries’ continued operations, or (iii) materially impair
the fair saleable value of any real property owned or leased by Parent, the
Borrower or any of its Restricted Subsidiaries;

 

(c)                                  there is no judicial, administrative, or
arbitral proceeding (including any notice of violation or alleged violation)
pursuant to any Environmental Law to which Parent, the Borrower or any of its
Restricted Subsidiaries is named as a party that is pending or, to the knowledge
of Parent, the Borrower or any of its Restricted Subsidiaries, threatened in
writing;

 

(d)                                 neither Parent, the Borrower nor any of its
Restricted Subsidiaries has received any written request for information, or
been notified in writing that it is a potentially responsible party under or
relating to the federal Comprehensive Environmental Response, Compensation, and
Liability Act or any similar Environmental Law;

 

89

--------------------------------------------------------------------------------


 

(e)                                  neither Parent, the Borrower nor any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, or is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum for dispute resolution, relating to compliance with Environmental Law or
Environmental Liability; and

 

(f)                                   neither Parent, the Borrower nor any of
its Restricted Subsidiaries has assumed or retained by contract any
Environmental Liability.

 

3.17                        Accuracy of Information, etc.  No written statement
or written information (other than projections and pro forma financial
information and information of a general economic nature or general industry
nature) contained in this Agreement, any other Loan Document or any other
document, certificate or written statement furnished to the Arranger, the Agents
or the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole with all such other written statements, written
information, documents and certificates, contained as of the date such written
statement, written information, document or certificate was so dated or
certified, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements, in the light of the
circumstances under which they were delivered, contained herein or therein not
materially misleading (after giving effect to all written updates thereto
delivered by or on behalf of any Loan Party prior to the Closing Date).  The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
Parent and the Borrower to be reasonable as of the date such information is
dated or certified, it being recognized by the Lenders that such projections and
financial information as they relate to future events are not to be viewed as
fact and that actual results during the period or periods covered by such
projections and financial information may differ from the projected results set
forth therein by a material amount.

 

3.18                        Security Documents.  (a)  The Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid, binding and
enforceable security interest in the Collateral described therein, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).  Subject to the terms
of Section 5.10(d), in the case of (i) the Pledged Capital Stock described in
the Guarantee and Collateral Agreement, when any stock certificates representing
such Pledged Capital Stock (and constituting “certificated securities” within
the meaning of the UCC) are delivered to the Administrative Agent,
(ii) Collateral with respect to which a security interest may be perfected only
by possession or control, upon the taking of possession or control by the
Administrative Agent of such Collateral, and (iii) the other personal property
Collateral described in the Guarantee and Collateral Agreement, when financing
statements in appropriate form are filed in the appropriate filing offices and
such other filings as are specified by the Guarantee and Collateral Agreement
have been completed, the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral, as security for the Obligations (as
defined in the

 

90

--------------------------------------------------------------------------------


 

Guarantee and Collateral Agreement), in each case prior to the Liens of any
other Person (except Permitted Liens).

 

(b)                                 Each of the Mortgages is effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid, binding and enforceable Lien on the Mortgaged Properties described
therein; and when the Mortgages are filed or recorded in the offices designated
by the Borrower, each Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties described therein, as security for the Obligations (as
defined in the relevant Mortgage), in each case prior and superior in right to
any other Person (other than Persons holding Liens or other encumbrances or
rights permitted by the relevant Mortgage or the Loan Documents).

 

3.19                        Solvency.  After giving effect to the Existing
Credit Agreement Refinancing, the other Transactions to be consummated on the
Closing Date and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith on the Closing Date, and after
giving effect to Sections 2.1(b) and 2.2 of the Guarantee and Collateral
Agreement, on the Closing Date the Loan Parties, on a consolidated basis, are
Solvent.

 

3.20                        Patriot Act.  To the extent applicable, each Loan
Party is in compliance, in all material respects, with the (i) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”).

 

3.21                        Anti-Corruption Laws and Sanctions.  The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees, and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

SECTION 4.                            CONDITIONS PRECEDENT

 

4.1                               Conditions to Initial Extension of Credit. 
The agreement of each Lender to amend and restate the Existing Credit Agreement
in the form of this Agreement and to make the initial extension of credit
requested to be made by it hereunder is subject to the satisfaction or waiver by
the Administrative Agent, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received (i) this Agreement, executed and delivered by a duly
authorized officer of Parent and the Borrower, (ii)

 

91

--------------------------------------------------------------------------------


 

an executed signature page from each Lender party to this Agreement on the
Closing Date and (iii) the Guarantee and Collateral Agreement, executed and
delivered by a duly authorized officer of Parent, the Borrower and each
Subsidiary Guarantor.

 

(b)                                 Existing Credit Agreement Refinancing.

 

(i)                                     The Borrower shall have paid all
interest, fees and commissions accrued under the Existing Credit Agreement
through the Closing Date.

 

(ii)                                  The Lenders shall have made such payments
and assignments among themselves and to the lenders under the Existing Credit
Agreement, as directed by the Administrative Agent, so that the Commitments,
Loans and Letters of Credit outstanding on the Closing Date are held by the
Lenders in accordance with this Agreement.  Commitments, Loans and Letters of
Credit (each as defined in the Existing Credit Agreement) made or issued under
the Existing Credit Agreement and outstanding on the Closing Date shall be
continued outstanding hereunder as Commitments, Loans and Letters of Credit
hereunder as amended and restated hereby.  Pursuant to the foregoing, funding
for any Lender on the Closing Date may be made on a net basis and Loans may be
continued, in each case as directed by the Administrative Agent.

 

(c)                                  [Reserved.]

 

(d)                                 Fees.  All reasonable and documented
out-of-pocket costs, fees, expenses (including, without limitation, reasonable
and documented out-of-pocket legal fees and expenses) and other compensation
payable by Borrower to the Lenders, the Arranger, the Syndication Agent, and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent or
Administrative Agent, on or before the Closing Date shall have been paid to the
extent then due; provided that legal fees and expenses shall be limited to fees
and expenses of one outside legal counsel for the Lenders, the Arranger, the
Syndication Agent, the Administrative Agent and the Administrative Agent, taken
together, and any necessary local or foreign counsel.

 

(e)                                  Solvency Certificate.  The Lenders shall
have received a reasonably satisfactory solvency certificate by the chief
financial officer of the Borrower with respect to the solvency of the Loan
Parties, on a consolidated basis, after giving effect to the Transactions.

 

(f)                                   Closing Certificate.  The Administrative
Agent shall have received a certificate of each Loan Party, dated the Closing
Date, substantially in the form of Exhibit C, with appropriate insertions and
attachments.

 

(g)                                  Other Certifications.  To the extent
requested by the Administrative Agent, the Administrative Agent shall have
received the following:

 

(i)                                     a copy of the charter or other similar
organizational document of each Loan Party and each amendment thereto, certified
(as of a date reasonably near the date of the initial extension of credit) as
being a true and correct copy thereof by the Secretary of State or other
applicable Governmental Authority of the jurisdiction in

 

92

--------------------------------------------------------------------------------


 

which each such Loan Party is organized, except with respect to General
Nutrition Investment Company, which shall be delivered pursuant to Section 5.14;
and

 

(ii)                                  a copy of a certificate of the Secretary
of State or other applicable Governmental Authority of the jurisdiction in which
each such Loan Party is organized, dated reasonably near the date of the initial
extension of credit, listing the charter or other similar organizational
document of such Loan Party and each amendment thereto on file in such office
and, if available, certifying that (A) such amendments are the only amendments
to such Person’s charter on file in such office and (B) such Person is duly
organized and in good standing or full force and effect under the laws of such
jurisdiction.

 

(h)                                 Legal Opinion.  The Administrative Agent
shall have received the executed legal opinion of McGuire Woods LLP, counsel to
Parent, the Borrower and its Subsidiaries, substantially in the form of
Exhibit F and in substance reasonably satisfactory to the Administrative Agent.

 

(i)                                     Pledged Capital Stock; Stock Powers;
Acknowledgment and Consent; Pledged Notes.  Except as otherwise agreed by the
Administrative Agent, the Administrative Agent shall have received (i) the
certificates representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement (if such shares are certificated), together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof, (ii) an Acknowledgment and
Consent, substantially in the form of Exhibit A to the Guarantee and Collateral
Agreement, duly executed by any issuer of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement that is not itself a party to the Guarantee
and Collateral Agreement and (iii) each promissory note required to be delivered
by the Loan Parties pursuant to the Guarantee and Collateral Agreement endorsed
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

 

(j)                                    [Reserved];

 

(k)                                 Filings, Registrations and Recordings.  Each
document (including, without limitation, any UCC financing statement) required
by the Security Documents or under law (in each case as reasonably requested by
the Administrative Agent) (subject to the terms of Section 5.10(d)) to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall have been filed, registered or recorded
or shall have been delivered to the Administrative Agent in proper form for
filing, registration or recordation.

 

4.2                               Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it hereunder on any date (including, without limitation, its initial extension
of credit) (other than a conversion of Loans to the other Type, or a
continuation of Eurodollar Loans) is subject to the satisfaction of the
following conditions precedent:

 

93

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date (provided that, in each case such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified by materiality or Material Adverse Effect).

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

(c)                                  Financial Covenant Compliance.  In the case
of a Borrowing of Revolving Credit Loans or Swingline Loans, if the Financial
Covenant is or would be in effect on such date after giving effect to such
Borrowing, the Borrower shall be in Pro Forma Compliance with the Financial
Covenant as of the last day of the Relevant Reference Period after giving effect
to such extension of credit requested by the Borrower to be made on such date.

 

Each Borrowing of a Loan (other than a conversion of Loans to the other Type, or
a continuation of Eurodollar Loans) by and issuance of a Letter of Credit on
behalf of the Borrower hereunder shall constitute a representation and warranty
by Parent and the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.

 

SECTION 5.                            AFFIRMATIVE COVENANTS

 

Parent and the Borrower hereby jointly and severally agree that, so long as the
Commitments remain in effect, any undrawn and unexpired Letter of Credit remains
outstanding (unless such Letter of Credit has been cash collateralized in a
manner consistent with Section 2.8(j) or otherwise backed by another letter of
credit in a manner reasonably satisfactory to the applicable Issuing Bank) or
any Loan or other amount (excluding Obligations in respect of any Specified
Hedge Agreements, Cash Management Obligations and contingent reimbursement and
indemnification obligations, in each case, which are not due and payable) is
owing to any Lender, any Agent or any Arranger hereunder, each of Parent and the
Borrower shall and shall cause each of the Borrower’s Restricted Subsidiaries
to:

 

5.1                               Financial Statements.  Furnish to the
Administrative Agent for further delivery to each Agent and each Lender:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, a copy of the
audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year, all
in reasonable detail and prepared in accordance with GAAP, reported on without a
“going concern” or like qualification or

 

94

--------------------------------------------------------------------------------


 

exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing;

 

(b)                                 as soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, the unaudited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding period in the previous year, all in reasonable detail and
certified by a Responsible Officer as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its consolidated Subsidiaries in accordance with GAAP (subject to normal
year end audit adjustments and the absence of footnotes); and

 

(c)                                  together with each set of consolidated
financial statements referred to in Sections 5.1(a) and 5.1(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (c) of
this Section 5.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent company of the Borrower that
directly or indirectly owns all of the Capital Stock of the Borrower or (B) the
Borrower’s (or any direct or indirect parent company thereof), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Borrower and if requested by the Administrative
Agent, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to the Borrower (or such parent), on the one hand, and the information relating
to the Borrower and the Restricted Subsidiaries on a standalone basis, on the
other hand (which consolidating information shall be certified by a Responsible
Officer of the Borrower as fairly presenting such information unless such
consolidating information is contained in the financial statements included in a
Form 10-K or 10-Q filed with the SEC), and (ii) to the extent such information
is in lieu of information required to be provided under Section 5.1(a), the
consolidated financial statements included in the materials provided pursuant to
the foregoing clause (A) or (B) are accompanied by a report by
PricewaterhouseCoopers or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
or qualification arising out of the scope of such audit).

 

5.2                               Certificates; Other Information.  Furnish to
the Administrative Agent in each case for further delivery to each Lender, or,
in the case of clause (i), to the relevant Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 5.1(a), a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default, except as specified in such
certificate (it being understood that such certificate shall be limited to the
items that independent certified public

 

95

--------------------------------------------------------------------------------


 

accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession); provided such certificate
shall not be required to be delivered if Parent and the Borrower have used
commercially reasonable efforts to cause such certificate to be delivered by
such accountants or such accountants have informed Parent or the Borrower that
such accountants are not able or willing to provide such certificate;

 

(b)                                 concurrently with the delivery of any
financial statements pursuant to Sections 5.1(a) and 5.1(b), (i) a certificate
of a Responsible Officer stating that, such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) (x) a Compliance Certificate (provided such Compliance
Certificate shall not be required to deliver calculations with respect to the
Financial Covenant unless the Financial Covenant was in effect on the last day
of such fiscal quarter or fiscal year), (y) to the extent not previously
disclosed to the Administrative Agent in writing, a listing of (A) any store
openings or closings since the last such certificate (or, since the Closing
Date, in the case of the first such certificate delivered after the Closing
Date) delivered and any new warehouse or distribution locations within the
United States or otherwise where any Loan Party keeps material inventory or
equipment and of (B) any registered Intellectual Property acquired, created,
developed, or exclusively licensed by any Loan Party since the date of the most
recent list delivered pursuant to this clause (y) (or, in the case of the first
such list so delivered, since the Closing Date) and (C) any new Restricted
Subsidiary since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date);

 

(c)                                  as soon as available, and in any event no
later than 60 days after the end of each fiscal year of the Borrower, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow, projected changes in financial position and projected income and a
statement of all material assumptions used in preparation of such budget)
(collectively, the “Projections”), which Projections shall set forth such
information on a quarterly basis and in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions at the time made (it being
understood that the Projections are based upon good faith estimates and
assumptions believed by management of Parent and the Borrower to be reasonable
at the time made, it being recognized that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount);

 

(d)                                 to the extent that the Borrower (or a direct
or indirect parent company of Borrower) is not otherwise required to file
reports on form 10-K or 10-Q with the SEC, within 45 days after the end of each
of the first three fiscal quarters of the Borrower in each fiscal year, or
within 90 days after the fourth fiscal quarter of the Borrower in each fiscal
year, a narrative discussion and analysis of the financial condition and results
of operations of the Borrower and its Subsidiaries for such fiscal quarter and
for the period from the beginning of the then current fiscal year to the end of
such fiscal quarter, as compared to the comparable periods of the previous year;

 

96

--------------------------------------------------------------------------------


 

(e)                                  promptly after the furnishing thereof,
copies of any material requests or material notices received by any Loan Party
from, or material statement or material report furnished to, any holder which is
not an Affiliate of Parent of Material Debt and not otherwise required to be
furnished to the Administrative Agent or the Lenders pursuant to any other
clause of this Section 5.2;

 

(f)                                   within ten days after the same are sent,
copies of all reports that Parent or the Borrower or any of its Restricted
Subsidiaries sends to the holders of any class of its public equity securities
and, within ten days after the same are filed, copies of all reports that Parent
or the Borrower or any of its Restricted Subsidiaries may make to, or file with,
the SEC (other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered to the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be furnished to the Administrative Agent or the Lenders
pursuant to any other clause of this Section 5.2; in each case only to the
extent such reports are of a type customarily delivered by borrowers to lenders
in syndicated loan financings;

 

(g)                                  [Reserved];

 

(h)                                 promptly, such additional financial and
other information regarding the business, legal, financial or corporate affairs
of any Loan Party or any Restricted Subsidiary as the Administrative Agent may
from time to time reasonably request (on its own behalf or on behalf of any
Lender); and

 

(i)                                     concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.2, the
Borrower shall indicate in writing whether such document or notice contains
Nonpublic Information.  Parent and the Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Parent, the Borrower,
its Subsidiaries or their securities) and, if documents or notices required to
be delivered pursuant to this Section 5.2 or otherwise are being distributed
through IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrower
has indicated contains Nonpublic Information shall not be posted on that portion
of the Platform designated for such public-side Lenders.  If the Borrower has
not indicated whether a document or notice delivered pursuant to this
Section 5.2 contains Nonpublic Information, the Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material nonpublic information with
respect to Parent, the Borrower, its Subsidiaries and their securities.

 

5.3                               Payment of Obligations.  Pay, discharge or
otherwise satisfy before they become delinquent, as the case may be, all its
material tax obligations, except (a) where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
Parent, the Borrower or its Restricted Subsidiaries, as the case may be or
(b) where the failure to pay, discharge or otherwise satisfy the same would not
reasonably be expected to have a Material Adverse Effect.

 

97

--------------------------------------------------------------------------------


 

5.4                               Conduct of Business and Maintenance of
Existence, etc.  (a) (i) Preserve, renew and keep in full force and effect its
corporate or other organizational existence and (ii) take all reasonable action
to maintain all rights, privileges, franchises, permits and licenses necessary
or desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.4 and except (other than in the case of the
preservation of existence of Parent and the Borrower) to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect;
(b) to the extent not in conflict with this Agreement or the other Loan
Documents, comply with all Contractual Obligations and applicable Requirements
of Law, except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

5.5                               Maintenance of Property; Insurance. 
(a) Except as would not reasonably be expected to have a Material Adverse
Effect, keep all Property and systems necessary in its business (in the good
faith belief of the Borrower) in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance (or, with respect to inventory and equipment at
the retail store level, a program of self-insurance) on all its Property meeting
the requirements of Section 5.3 of the Guarantee and Collateral Agreement and in
at least such amounts and against at least such risks (but including in any
event public liability, product liability and business interruption) as are
usually insured against in the same geographic regions by companies of similar
size engaged in the same or a similar business; provided that such insurance
shall not be required to cover ephedra products or other products for which
insurance is not available or is not available on commercially reasonable terms.

 

5.6                               Inspection of Property; Books and Records;
Discussions.  (a) Keep proper books of records and account in which full, true
and correct in all material respects entries in conformity with GAAP and all
material applicable Requirements of Law shall be made of all material dealings
and transactions in relation to its business activities and (b) permit
representatives of any Lender, upon reasonable prior notice, to visit and
inspect any of its properties and examine and, at the Borrower’s expense, make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired (subject to the immediately succeeding sentence)
and to discuss the business, operations, properties and financial and other
condition of Parent, the Borrower and its Restricted Subsidiaries with officers
and employees of Parent, the Borrower and its Restricted Subsidiaries and with
their respective independent certified public accountants (subject to such
accountants’ policies and procedures).  Notwithstanding the foregoing, so long
as no Default or Event of Default has occurred and is continuing, such visits,
inspections and examinations shall only be conducted by the Administrative Agent
and shall be limited to two per fiscal year plus any additional visits in
connection with Lender meetings (and only one time at the Borrower’s expense);
provided, however, that unless a Default or an Event of Default exists, such
inspections for environmental matters shall be limited to no more than once per
fiscal year and at all times such inspections for environmental matters shall be
limited to non-instrusive and non-invasive visual observations.  The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants.  Notwithstanding anything to the contrary in this Section 5.6, none
of Parent, the Borrower or any of the Restricted

 

98

--------------------------------------------------------------------------------


 

Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

 

5.7                               Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 

(a)                                 knowledge by the Borrower or Parent of the
occurrence of any Default or Event of Default;

 

(b)                                 any (i) default or event of default (or
alleged default) under any Contractual Obligation (other than the Loan
Documents) of Parent, the Borrower or any of its Restricted Subsidiaries or
(ii) litigation, investigation or proceeding which may exist at any time between
Parent, the Borrower or any of its Restricted Subsidiaries and any Governmental
Authority, that in the case of either of clause (i) or (ii), would reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  any litigation or proceeding against
Parent, the Borrower or any of its Restricted Subsidiaries would reasonably be
expected to have a Material Adverse Effect;

 

(d)                                 the following events to the extent such
events would reasonably be expected to have a Material Adverse Effect, as soon
as possible and in any event within 30 days after Parent or the Borrower knows
or has reason to know thereof:  (i) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Single
Employer Plan or Multiemployer Plan that would reasonably be expected to give
rise to a lien in favor of the PBGC or a Single Employer Plan or Multiemployer
Plan, the creation of any Lien in favor of the PBGC or a Single Employer Plan or
Multiemployer Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

 

(e)                                  any other development or event that results
in or would reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action (if any) Parent, the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

 

5.8                               Environmental Laws.  (a)  Comply in all
respects with all applicable Environmental Laws, and obtain, maintain and comply
with, any and all Environmental Permits, except to the extent the failure to so
comply with Environmental Laws or obtain, maintain or comply with Environmental
Permits would not reasonably be expected to have a Material Adverse Effect.

 

99

--------------------------------------------------------------------------------


 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other corrective
actions required pursuant to Environmental Laws and promptly comply in all
respects with all lawful orders and directives of all Governmental Authorities
regarding any violation of or non-compliance with Environmental Laws and any
release or threatened release of Hazardous Materials, except, in each case, to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

5.9                               [Reserved].

 

5.10                        Additional Collateral, etc.  (a)  With respect to
any personal Property acquired, created or developed (including, without
limitation, the filing of any applications for the registration or issuance of
any Intellectual Property) after the Closing Date by any Loan Party (other than
Excluded Assets), promptly (x) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems reasonably necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (y) take all actions reasonably necessary to grant
to the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest (subject to Permitted Liens) in such Property
to the extent required under the Guarantee and Collateral Agreement, including
without limitation, the filing of UCC financing statements in such United States
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
applicable law.

 

(b)                                 With respect to any fee interest in any real
property (other than Excluded Assets) acquired after the Closing Date by any
Loan Party and which is not primarily used as a retail store location, as soon
as reasonably practicable and in any case on or prior to 30 days after such
acquisition or such later date as the Administrative Agent shall agree
(i) execute and deliver a first priority Mortgage (subject to Permitted Liens),
in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, (ii) if requested by the Administrative Agent,
provide the Administrative Agent for the benefit of the Secured Parties with
title and extended (to the extent available without surveys) coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such lower amount as shall be reasonably specified by the
Administrative Agent) as well as, if available and reasonably requested by the
Administrative Agent, a current ALTA survey thereof, together with a surveyor’s
certificate (in form and substance reasonably satisfactory to the Administrative
Agent), each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent, (iii) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions of local counsel and
counsel in the jurisdiction where the Loan Party that owns such Mortgaged
Property is located, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, and (iv) if such
Mortgaged Property is required to be insured pursuant to the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1968, and the
regulations promulgated thereunder because improvements on such Mortgaged
Property are located in an area which has been identified by the Secretary of
Housing and Urban Development as a “special flood hazard area,” provide to the
Administrative Agent (i) evidence of a policy of flood insurance that (A) covers
such improvements and (B) is written in an amount reasonably satisfactory to the
Administrative Agent (not to exceed 100% of the value of such improvements) and
(ii) a

 

100

--------------------------------------------------------------------------------


 

confirmation that the applicable Loan Party has received the notice requested
pursuant to Section 208.25(i) of Regulation H of the Board.

 

(c)                                  With respect to any new Restricted
Subsidiary that would constitute a Guarantor within the meaning of that term
created or acquired after the Closing Date (other than Excluded Subsidiaries) by
a Loan Party promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest (subject to
Permitted Liens) in the Capital Stock of such new Restricted Subsidiary that is
owned by such Loan Party (other than Excluded Assets), (ii) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party to the extent required by the Guarantee
and Collateral Agreement, (iii) cause such new Restricted Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement and (B) to take such
actions necessary to grant to the Administrative Agent for the benefit of the
Secured Parties a perfected first priority security interest in the Collateral
described in the Guarantee and Collateral Agreement with respect to such
Restricted Subsidiary, including, without limitation, the recording of
instruments in the United States Patent and Trademark Office and the United
States Copyright Office, and the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
applicable law or as may be reasonably requested by the Administrative Agent,
and (iv) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent customary legal opinions relating to the matters described
above.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 5.10 or any other provision hereof or of any other Loan Document,
(i) the Borrower and Guarantors shall not be required to grant a security
interest in any Excluded Assets, (ii) Liens required to be granted pursuant to
this Section 5.10, and actions required to be taken, including to perfect such
Liens, shall be subject to exceptions and limitations consistent with those set
forth in the Security Documents on the Closing Date (or as created or amended
after the Closing Date with the approval of the Borrower), (iii) no Loan Party
shall be required to take any actions outside the United States to create or
perfect any Liens on the Collateral (including, without limitation, any
intellectual property registered in any jurisdiction outside the United States)
and no Security Document shall be governed by the laws of any jurisdiction
outside the United States, (iv) the Loan Parties shall not be required to
deliver any landlord waivers, estoppels, collateral access agreements or bailee
letters and (v) the Loan Parties shall not be required to deliver control
agreements or otherwise deliver perfection by “control” (within the meaning of
the Uniform Commercial Code) (including with respect to deposit accounts,
securities accounts and commodities accounts), other than delivery of stock
certificates of Subsidiaries and instruments and debt securities (and related
stock powers and endorsements) to the extent required by the Security Documents,
that do not constitute Excluded Assets.

 

5.11                        Use of Proceeds.  Use the proceeds of the Loans only
for the purposes specified in Section 3.15.

 

5.12                        Further Assurances.  From time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such

 

101

--------------------------------------------------------------------------------


 

actions, as the Administrative Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds or products thereof
or with respect to any other property or assets hereafter acquired by any Loan
Party which may be deemed to be part of the Collateral) pursuant hereto or
thereto other than any Excluded Assets and subject to the terms of
Section 5.10(d).  Upon the exercise by the Administrative Agent or any Lender of
any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent, approval, recording, qualification or
authorization of any United States Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization, subject to the terms of
Section 5.10(d).

 

5.13                        Maintenance of Ratings.  At all times, Borrower
shall use commercially reasonable efforts to maintain ratings issued by Moody’s
and S&P with respect to the Borrower and the Facility.

 

5.14                        Post-Closing Obligations.  The Borrower shall
deliver or cause to be delivered within 10 Business Days of the Closing Date (or
such longer period as may be agreed upon by the Administrative Agent), a copy of
the charter of General Nutrition Investment Company and any amendments thereto,
certified (as of a date reasonably near the delivery date) as being a true and
correct copy thereof by the Secretary of State of Arizona.

 

5.15                        Designation of Subsidiaries.  (a)  The board of
directors of the Borrower may at any time designate any Restricted Subsidiary as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing, (ii) if the
Financial Covenant is then in effect, immediately after giving effect to such
designation the Borrower and the Restricted Subsidiaries shall be in compliance,
on a Pro Forma Basis as of the last day of the relevant Reference Period, with
the Financial Covenant and the Borrower shall have delivered to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance, (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if after such designation it would
be a “restricted subsidiary” for the purpose of any other Indebtedness with
recourse to the Parent, the Borrower or a Restricted Subsidiary and (iv) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated as an Unrestricted Subsidiary and then redesignated as a
Restricted Subsidiary.

 

(b)                                 The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the fair market value of the
Borrower’s investment therein as determined in good faith by the board of
directors of the Borrower and the Investment resulting from such designation
must otherwise be in compliance with Section 6.8 (as determined at the time of
such designation).  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the

 

102

--------------------------------------------------------------------------------


 

incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and a return on any Investment by the Borrower
in such Unrestricted Subsidiary; provided that (i) solely for the purpose of
calculating the outstanding amounts of Investments under Section 6.8, upon a
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary, the
Borrower shall be deemed to continue to have an outstanding Investment in an
Unrestricted Subsidiary equal to an amount (if positive) equal to (a) the
Borrower’s Investment in such Subsidiary at the time of such redesignation less
(b) the portion of the fair market value of the net assets of such Subsidiary at
the time of such redesignation and (ii) solely for purposes of
Section 5.10(c) and the Security Documents, any Unrestricted Subsidiary
designated as a Restricted Subsidiary shall be deemed to have been acquired on
the date of such designation.  Any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer, in each case as determined in good faith by the board of
directors of the Borrower.

 

SECTION 6.                            NEGATIVE COVENANTS

 

Parent and the Borrower hereby jointly and severally agree that, so long as the
Commitments remain in effect, any undrawn and unexpired Letter of Credit remains
outstanding (unless such Letter of Credit has been cash collateralized in a
manner consistent with the requirements of Section 2.8(j) or backed with another
letter of credit in a manner reasonably satisfactory to the applicable Issuing
Bank) or any Loan or other amount (excluding Obligations in respect of any
Specified Hedge Agreements, Cash Management Obligations and contingent
reimbursement and indemnification obligations, in each case, which are not due
and payable) is owing to any Lender, any Agent or any Arranger hereunder, each
of Parent and the Borrower shall not, and shall not permit any of the Borrower’s
Restricted Subsidiaries to:

 

6.1                               Financial Condition Covenant.  With respect to
the Revolving Credit Facility and only if the Financial Covenant is then in
effect on the last day of the applicable fiscal quarter, permit the Consolidated
Senior Secured Leverage Ratio as at the last day of any fiscal quarter of the
Borrower to exceed 4.25 to 1.00.

 

6.2                               Limitation on Indebtedness.  Create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness pursuant to any Loan Document;

 

(b)                                 Indebtedness of (i) Parent to the Borrower,
(ii) the Borrower to Parent, (iii) Parent or the Borrower to any Restricted
Subsidiary and (iv) any Subsidiary Guarantor to Parent, the Borrower or any
other Restricted Subsidiary; provided that any such Indebtedness for borrowed
money that is owed by any Loan Party to any Excluded Subsidiary of the Borrower
shall be evidenced by the Subordinated Intercompany Note and subordinated to the
Obligations on the terms set forth therein;

 

(c)                                  Indebtedness (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by
Section 6.3(g) in an aggregate principal amount not to exceed $25,000,000 at any
one time outstanding;

 

103

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 6.2(d) and intercompany Indebtedness outstanding on the
Closing Date;

 

(e)                                  Guarantee Obligations (i) made in the
ordinary course of business by the Borrower or any of its Restricted
Subsidiaries of obligations of the Borrower or any Wholly Owned Subsidiary
Guarantor and (ii) of Parent, the Borrower or any Restricted Subsidiary in
respect of Indebtedness otherwise permitted to be incurred by Parent, the
Borrower or such Restricted Subsidiary, as the case may be, under this
Section 6.2; provided that if the Indebtedness being guaranteed is subordinated
to the Obligations such guarantee shall be subordinated to the guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Indebtedness;

 

(f)                                   [Reserved];

 

(g)                                  Indebtedness of the Borrower or any
Restricted Subsidiary that is incurred or assumed in connection with any
acquisition of property, or of any Person that becomes a Restricted Subsidiary
acquired pursuant to any Permitted Acquisition or other Investment permitted
under Section 6.8; provided that such Indebtedness was not incurred (x) to
provide all or a portion of the funds utilized to consummate the transaction or
series of related transactions constituting such acquisition or property or
Permitted Acquisition or Investment or (y) otherwise in connection with, or in
contemplation of, such acquisition or property or Permitted Acquisition or
Investment;

 

(h)                                 Indebtedness of Excluded Subsidiaries;
provided that the aggregate principal amount of such Indebtedness shall not
exceed $20,000,000 at any time outstanding;

 

(i)                                     unsecured Indebtedness of Parent, the
Borrower and the Restricted Subsidiaries; provided that:

 

(i) at the time of the incurrence of such Indebtedness and immediately after
giving effect thereto, no Default or Event of Default shall exist or be
continuing;

 

(ii) the documentation governing such Indebtedness contains customary market
terms for the type of Indebtedness then being issued pursuant to Rule 144A
transactions as long as such terms (other than (x) interest rate, fees, funding
discounts, liquidation preferences, premiums, no call periods, subordination
terms and optional prepayment or redemption provisions, and (y)  terms
applicable only after the then Latest Maturity Date (as determined on the date
of incurrence of such Indebtedness)) in the aggregate are not more restrictive
than those set forth in the Loan Documents;

 

(iii) immediately after giving effect to the incurrence of such Indebtedness,
(x) the Consolidated Total Leverage Ratio, determined on a Pro Forma Basis as of
the last day of the Relevant Reference Period, shall not exceed 5.00 to 1.00 and
(y) the Borrower shall be in Pro Forma Compliance with the Financial Covenant
(if the Financial Covenant is in effect on the date such

 

104

--------------------------------------------------------------------------------


 

Indebtedness is incurred), in each case as if such Indebtedness had been
outstanding on the last day of such Relevant Reference Period;

 

(iv) the Borrower shall have delivered to the Administrative Agent a certificate
from a Responsible Officer of the Borrower demonstrating such covenant
compliance in reasonable detail;

 

(v) no more than $10,000,000 in principal amount of Indebtedness of Restricted
Subsidiaries which are not Loan Parties incurred pursuant to this
Section 6.2(i) may be outstanding at any time; and

 

(vi) such Indebtedness does not have any scheduled payment of principal
(including pursuant to a sinking fund obligation) or mandatory redemption or
redemption at the option of the holders thereof or similar prepayment (other
than, (x) upon the occurrence of an asset sale or other Disposition or casualty
event (subject to reinvestment rights that are in the aggregate no less
favorable to the Borrower than those under this Agreement and to rights in
respect of the application of the Net Cash Proceeds thereof to the prior
repayment of, or offer to repay, the Term Loans), (y) upon the occurrence of a
change of control event and (z) customary acceleration rights following an event
of default)  prior to the date that is 180 days after the then Latest Maturity
Date and the Weighted Average Life to Maturity of such Indebtedness is not less
than 180 days longer than the Weighted Average Life to Maturity of the then
outstanding Term Loans (as determined on the date of incurrence of such
Indebtedness);

 

(j)                                    to the extent constituting Indebtedness,
Cash Management Obligations and other Indebtedness in respect of Cash Management
Services in the ordinary course of business and Indebtedness arising from the
endorsement of instruments or other payment items for deposit and the honoring
by a bank or other financial institution of instruments or other payments items
drawn against insufficient funds;

 

(k)                                 to the extent constituting Indebtedness,
indemnification, deferred purchase price adjustments, earn-outs or similar
obligations, in each case, incurred or assumed in connection with the
acquisition of any business or assets or any Investment permitted to be acquired
or made hereunder or any Disposition permitted hereunder;

 

(l)                                     Indebtedness of a Foreign Subsidiary
which would be permitted as an Investment pursuant to Sections 6.8(l), 6.8(m),
6.8(n) and 6.8(z);

 

(m)                             Indebtedness of Foreign Subsidiaries in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding;

 

(n)                                 Indebtedness consisting of (i) the financing
of insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

105

--------------------------------------------------------------------------------


 

(o)                                 Indebtedness in respect of Hedge Agreements
entered into in the ordinary course of business, and not for speculative
purposes, to protect against exposure to interest rates, commodity prices or
foreign exchange rates;

 

(p)                                 Indebtedness of Parent pursuant to the
Subordinated Intercompany Note, the proceeds of which are used in lieu of making
Restricted Payments in cash to Parent otherwise permitted by Section 6.6;

 

(q)                                 additional Indebtedness of the Borrower or
any of its Restricted Subsidiaries in an aggregate principal amount (for the
Borrower and all Restricted Subsidiaries) not to exceed $75,000,000 at any one
time outstanding; and

 

(r)                                    Permitted Term Loan Refinancing
Indebtedness and Guarantee Obligations by the Guarantors in respect thereof;

 

(s)                                   Indebtedness representing deferred
compensation or similar obligations to employees of the Borrower and its
Subsidiaries incurred in the ordinary course of business;

 

(t)                                    Indebtedness consisting of obligations of
the Borrower and the Restricted Subsidiaries under deferred compensation or
other similar arrangements with employees incurred by such Person in connection
with Permitted Acquisitions or any other Investments permitted hereunder
constituting acquisitions of Persons or businesses or divisions;

 

(u)                                 Indebtedness incurred by the Borrower or any
of the Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business in respect of workers compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided that upon the
drawing of such letter of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 90 days (or such longer period as may be
agreed upon by the Administrative Agent) unless the amount or validity of such
obligations are being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Restricted Subsidiaries, as the case may be;

 

(v)                                 Indebtedness in respect of performance, bid,
release, appeal and surety bonds and performance and completion guarantees and
similar obligations provided by the Borrower or any of the Restricted
Subsidiaries, in each case in the ordinary course of business;

 

(w)                               Indebtedness in respect of letters of credit
issued for the account of any of the Restricted Subsidiaries to finance the
purchase of inventory so long as (x) such Indebtedness is unsecured and (y) the
aggregate principal amount of such Indebtedness does not exceed $5,000,000 at
any one time outstanding;

 

(x)                                 Indebtedness incurred in the ordinary course
of business with respect to customer deposits and other unsecured current
liabilities not the result of borrowing and not evidenced by any note or other
evidence of Indebtedness;

 

106

--------------------------------------------------------------------------------


 

(y)           Refinancing Indebtedness in respect of Indebtedness permitted by
Section 6.2 (c), (d), (g) and (i) above; and

 

(z)           to the extent constituting Indebtedness, all premiums (if any),
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in Section 6.2
(a) through (y) above.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

 

To the extent otherwise constituting Indebtedness, the accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall be deemed not to be Indebtedness for purposes of
this Section 6.2.  The principal amount of any non-interest bearing Indebtedness
or other discount security constituting Indebtedness at any date shall be the
principal amount thereof that would be shown on a balance sheet of the Borrower
dated such date prepared in accordance with GAAP.

 

6.3          Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:

 

(a)           Liens for taxes, assessments or governmental charges or levies not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings (provided that adequate reserves with respect
to such proceedings are maintained on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, in conformity with GAAP);

 

(b)           (i) carriers’, warehousemen’s, landlord’s, mechanics’,
contractor’s, materialmen’s, repairmen’s or other like Liens imposed by law or
arising in the ordinary course of business which secure amounts that are not
overdue for a period of more than 60 days or if more than 60 days overdue, are
unfiled and no action has been taken to enforce such Lien, or that are being
contested in good faith by appropriate proceedings (provided that adequate
reserves with respect to such proceedings are maintained in the books of the
Borrower or the applicable Restricted Subsidiary, as the case may be, in
conformity with GAAP), (ii) Liens of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods and
(iii) Liens on specific items of inventory or other goods and proceeds thereof
of any

 

107

--------------------------------------------------------------------------------


 

Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or such other goods in the
ordinary course of business;

 

(c)           (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and (ii) pledges
and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Parent, the
Borrower or any Restricted Subsidiaries;

 

(d)           deposits by or on behalf of the Borrower or any of its Restricted
Subsidiaries to secure the performance of bids, trade contracts and governmental
contracts (other than Indebtedness for borrowed money), leases, statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

 

(e)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
title defects incurred in the ordinary course of business that, in the
aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries taken as a whole;

 

(f)            Liens in existence on the date hereof (or, for title insurance
policies issued in accordance with Section 5.10 hereof, on the date of such
policies) and either (i) listed on Schedule 6.3(f), for Liens in existence on
the date hereof, or (ii) disclosed on any title insurance policies obtained on
Mortgaged Properties in connection with Mortgages executed and delivered after
the date hereof; and Replacement Liens in respect thereof;

 

(g)           Liens securing Indebtedness of the Borrower or any of its
Restricted Subsidiaries incurred pursuant to Section 6.2(c) (and related
obligations) to finance the acquisition, construction, installation, repair,
replacement or improvement of fixed or capital assets or the refinancing
thereof, provided that (i) such Liens shall be created within 270 days of the
acquisition or replacement or completion of such construction, installation,
repair or improvement or refinancing of such fixed or capital assets, (ii) such
Liens do not at any time encumber any Property other than the Property acquired,
constructed, installed, repaired, improved or financed by such Indebtedness when
such Indebtedness was originally incurred, and the proceeds and products of such
Property, and (iii) the principal amount of Indebtedness initially secured
thereby is not more than 100% of the purchase price or cost of construction,
installation, repair or improvement of such fixed or capital asset; provided
that, in each case, individual financings of equipment provided by one lender or
lessor may be cross collateralized to other outstanding financings of equipment
provided by such lender or lessor; and Replacement Liens in respect thereof;

 

(h)           Liens created pursuant to the Loan Documents;

 

108

--------------------------------------------------------------------------------


 

(i)            any interest or title of a lessor or sublessor under any lease or
sublease or real property license or sub-license entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of its business and covering
only the assets so leased, subleased, licensed or sub-licensed and any Liens on
such lessor’s, sublessor’s, licensee or sub-licensee’s interest or title;

 

(j)            Liens in connection with attachments or judgments or orders in
circumstances not constituting an Event of Default under Section 7.1(h);

 

(k)           Liens existing on property at the time of its acquisition or
existing on the property of a Person which becomes a Restricted Subsidiary of
the Borrower after the date hereof; provided that (i) such Liens existed at the
time such property was acquired or such Person became a Restricted Subsidiary of
the Borrower, (ii) such Liens were not granted in connection with or in
contemplation of the applicable acquisition, Permitted Acquisition or Investment
and (iii) any Indebtedness secured thereby is permitted by Section 6.2(g),
(iv) such Liens are not expanded to cover additional Property (other than
proceeds and products thereof; and (v) the aggregate principal amount of
Indebtedness secured by such Liens does not exceed $60,000,000 at any time; and
Replacement Liens in respect thereof;

 

(l)            Liens on the assets of Excluded Subsidiaries which secure
Indebtedness permitted pursuant to Section 6.2(h) (and related obligations);

 

(m)          Liens consistent with those arising by operation of law consisting
of customary and ordinary course rights of setoff upon deposits of cash and Cash
Equivalents in favor of banks or other financial or depository institutions in
the ordinary course of business;

 

(n)           Liens on insurance policies and the proceeds thereof securing
insurance premium financing permitted hereunder;

 

(o)           [Reserved];

 

(p)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(q)           (i) Liens of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on the items in the course of collection, (ii) Liens
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business and not for speculative purposes and
(iii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to accounts and cash and Cash Equivalents on deposit in accounts
maintained by Parent, the Borrower or any Restricted Subsidiary, in each case
under this clause (iii) granted in the ordinary course of business in favor of
the banks or other financial or depositary institution with which such accounts
are maintained, securing amounts owing to such Person with respect to Cash
Management Services (including, without limitation, operating account
arrangements and those involving pooled accounts and netting arrangements);
provided that, in the case of this clause (iii), unless such Liens arise by
operation of applicable law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;

 

109

--------------------------------------------------------------------------------


 

(r)            licenses and sublicenses of Intellectual Property granted by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(s)            UCC financing statements or similar public filings that are filed
as a precautionary measure in connection with operating leases or consignment of
goods in the ordinary course of business;

 

(t)            Liens on property purportedly rented to, or leased by, the
Borrower or any of its Restricted Subsidiaries pursuant to a Sale and Leaseback
Transaction; provided, that (i) such Sale and Leaseback Transaction is permitted
by Section 6.11, (ii) such Liens do not encumber any other property of the
Borrower or its Restricted Subsidiaries, and (iii) such Liens secure only the
Attributable Indebtedness incurred in connection with such Sale and Leaseback
Transaction;

 

(u)           Liens on the assets of Foreign Subsidiaries that secure
Indebtedness permitted pursuant to Section 6.2(m) (and related obligations);

 

(v)           Liens on the Collateral securing obligations in respect of
Permitted Pari Passu Secured Refinancing Debt or Permitted Junior Secured
Refinancing Debt and any Permitted Refinancing of any of the foregoing, and any
Guarantee Obligations by the Guarantors in respect thereof; provided that
(x) any such Liens securing any Permitted Pari Passu Secured Refinancing Debt or
Permitted Refinancing thereof (and Guarantee Obligations by the Guarantors in
respect thereof) are subject to a First Lien Intercreditor Agreement and (y) any
such Liens securing any Permitted Junior Secured Refinancing Debt or Permitted
Refinancing thereof (and Guarantee Obligations by the Guarantors in respect
thereof) are subject to a Second Lien Intercreditor Agreement;

 

(w)          good faith earnest money deposits made in connection with a
Permitted Acquisition or any other Investment (other than Investments under
Section 6.8(v)) or letter of intent or purchase agreement permitted hereunder;

 

(x)           Liens not otherwise permitted by this Section 6.3 so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Borrower and all Restricted Subsidiaries) $50,000,000 at
any one time outstanding;

 

(y)           Liens securing Refinancing Indebtedness permitted by
Section 6.2(y) (and related obligations) if such Liens are permitted to secure
such Indebtedness in accordance with the definition of “Refinancing
Indebtedness”;

 

(z)           Liens in favor of the Borrower or a Restricted Subsidiary securing
intercompany Indebtedness permitted hereunder;

 

(aa)         Liens (i) on cash advances in favor of the seller of any property
to be acquired in a Permitted Acquisition or an Investment permitted pursuant to
Sections 6.8(g), 6.8(i), 6.8(y), 6.8(z), 6.8(ff) or 6.8(gg) to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 6.5, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

110

--------------------------------------------------------------------------------


 

(bb)         Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.8; provided such Liens do not extend to any assets
other than those assets that are the subject of such repurchase agreement;

 

(cc)         Liens that are customary contractual rights of setoff relating to
purchase orders and other agreements entered into with customers of the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

 

(dd)         ground leases in respect of real property on which facilities owned
or leased by the Borrower or any of its Restricted Subsidiaries are located; and

 

(ee)         Liens or rights of setoff against credit balances of the Borrower
or any of its Subsidiaries with credit card issuers or credit card processors or
amounts owing by such credit card issuers or credit card processors to the
Borrower or any of its Subsidiaries in the ordinary course of business, to
secure the obligations of the Borrower or any of its Subsidiaries to such credit
card issuers and credit card processors as a result of fees and chargebacks.

 

6.4          Limitation on Fundamental Changes.  Consummate any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself, or
Dispose of all or substantially all of its Property or business, except that:

 

(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving entity) and any Subsidiary of the Borrower may be merged, consolidated
or amalgamated with or into any Restricted Subsidiary (provided that (i) a
Subsidiary Guarantor shall be the continuing, surviving or resulting entity or
(ii) simultaneously with such transaction, the continuing, surviving or
resulting entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 5.10 in connection therewith);

 

(b)           any Restricted Subsidiary of the Borrower may Dispose of all or
substantially all of its Property or business (i) (upon liquidation, windup,
dissolution or otherwise) to the Borrower or any other Loan Party or
(ii) pursuant to a Disposition permitted by Section 6.5;

 

(c)           any Foreign Subsidiary may (i) be merged or consolidated or
amalgamated with or into any other Foreign Subsidiary, or (ii) Dispose of any or
all of its assets to (upon voluntary liquidation, windup, dissolution or
otherwise) any other Foreign Subsidiary;

 

(d)           any merger or consolidation the sole purpose of which is to
reincorporate or reorganize a Loan Party or Restricted Subsidiary in another
jurisdiction in the United States; provided that, in the case of any such merger
or consolidation involving a Loan Party, a Loan Party is the surviving,
continuing or resulting Person (or simultaneously with such transaction, the
continuing, surviving or resulting entity shall become a Subsidiary Guarantor)
and the Borrower shall comply with Section 5.10 in connection therewith;

 

(e)           any Domestic Subsidiary which is not a Guarantor may (i) be merged
or consolidated with or into any other Domestic Subsidiary which is not a
Guarantor or (ii) Dispose

 

111

--------------------------------------------------------------------------------


 

of any or all of its assets to (upon voluntary liquidation, windup, dissolution
or otherwise) any other Domestic Subsidiary which is not a Guarantor;

 

(f)            any Investment permitted by Section 6.8 may be structured as a
merger, consolidation or amalgamation; provided that in the case of any such
merger, consolidation or amalgamation of a Loan Party, the surviving, continuing
or resulting legal entity of such merger, consolidation or amalgamation is a
Loan Party (or simultaneously with such transaction, the continuing, surviving
or resulting entity shall become a Subsidiary Guarantor) and the Borrower shall
comply with Section 5.10 in connection therewith; and

 

(g)           (i) any Restricted Subsidiary of the Borrower (other than an
Excluded Subsidiary) may dissolve, liquidate or wind up its affairs at any time
if the Borrower determines in good faith that such dissolution, liquidation or
winding up is not materially disadvantageous to the Lenders, and (ii) any
Excluded Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time if such dissolution, liquidation or winding up would not
reasonably be expected to have a Material Adverse Effect.

 

6.5          Limitation on Disposition of Property.  Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Restricted
Subsidiary of Parent, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except:

 

(a)           the Disposition of obsolete or worn out property in the ordinary
course of business;

 

(b)           the sale of inventory and equipment held for sale in the ordinary
course of business;

 

(c)           Dispositions permitted by Section 6.4 (other than
Section 6.4(b)(ii));

 

(d)           (i) the sale or issuance of any Restricted Subsidiary’s Capital
Stock to the Borrower or any other Loan Party or the sale or issuance of any
Excluded Subsidiary’s Capital Stock to another Excluded Subsidiary; provided
that any Guarantor’s ownership interest therein is not diluted; (ii) the sale or
issuance of any Capital Stock of any Foreign Subsidiary (provided that any Net
Cash Proceeds thereof are (x) held as cash on the balance sheet or applied to
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets useful in the business of the Borrower and its Restricted Subsidiaries or
(y) to the extent not held or applied pursuant to the foregoing clause (x),
applied to prepay Term Loans pursuant to Section 2.15(b)); and (iii) the sale or
issuance of any Capital Stock of, or any Indebtedness or other securities of,
any Unrestricted Subsidiary;

 

(e)           the sale of assets in connection with the closure of stores and
the Disposition of franchises and stores (and related assets) in the ordinary
course of business;

 

(f)            the Disposition of cash or Cash Equivalents;

 

112

--------------------------------------------------------------------------------


 

(g)           (i) the license or sub-license of Intellectual Property in the
ordinary course of business and (ii) the lapse or abandonment in the ordinary
course of business of any registrations or applications for registration of any
immaterial Intellectual Property;

 

(h)           the lease, sublease, license or sublicense of property  which is
described in Section 6.3(i);

 

(i)            the Disposition of surplus or other property no longer used or
useful in the business of the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

 

(j)            the Disposition of other assets having a fair market value not to
exceed $50,000,000 in the aggregate in any fiscal year;

 

(k)           the Disposition of assets subject to or in connection with any
Recovery Event;

 

(l)            Dispositions consisting of Restricted Payments permitted by
Section 6.6;

 

(m)          Dispositions consisting of Investments permitted by Section 6.8;

 

(n)           Dispositions consisting of Liens permitted by Section 6.3;

 

(o)           Dispositions of assets pursuant to Sale and Leaseback Transactions
permitted pursuant to Section 6.11;

 

(p)           Dispositions of property to the Borrower or a Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) such Investment must be
a permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.8;

 

(q)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(r)            Dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business (and not for
financing purposes);

 

(s)            the unwinding of any Hedge Agreement; and

 

(t)            Intellectual Property Transfers to any Person, that, prior to
such Disposition, is a Foreign Subsidiary.

 

6.6          Limitation on Restricted Payments.  Declare or pay any dividend on
(other than dividends payable solely in Qualified Capital Stock of the Person
making the dividend so long as the ownership interest of any Guarantor in such
Person is not diluted), or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of Parent, the Borrower or
any of its Restricted Subsidiaries, whether now or hereafter outstanding, or
make

 

113

--------------------------------------------------------------------------------


 

any other distribution in respect thereof, whether in cash or property
(collectively, “Restricted Payments”), except that:

 

(a)           any Restricted Subsidiary may make Restricted Payments to the
Borrower or any Subsidiary Guarantor, and any Excluded Subsidiary may make
Restricted Payments to any other Excluded Subsidiary;

 

(b)           the Borrower and Parent may pay dividends to permit Parent or any
direct or indirect holding company of Parent to, and Parent may, (i) purchase
Capital Stock of Parent (or any direct or indirect holding company of Parent)
from future, present or former officers, directors, managers, employees or
consultants (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of
Parent (or any direct or indirect holding company of Parent), the Borrower or
any of its Subsidiaries upon the death, disability, retirement or termination of
employment of such officer, director, manager, employee or consultant or
otherwise pursuant to any employee or director equity plan, employee or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with or
for the benefit of any such officer, director, manager, employee or consultant
and (ii) pay dividends the proceeds of which will be used to purchase Capital
Stock of Parent (or any direct or indirect holding company of Parent) in
consideration of withholding or similar Taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing); provided, that the aggregate amount of Restricted
Payments (disregarding any such Restricted Payments made by the Borrower to
Parent to permit Parent to make corresponding Restricted Payments) made under
this paragraph subsequent to the date hereof (net of any proceeds received by
Parent and contributed to the Borrower subsequent to the date hereof in
connection with resales of any Capital Stock so purchased) shall not exceed
$5,000,000 in any fiscal year (and unused amounts not used in any fiscal year
may be carried forward to the next succeeding fiscal year) and $20,000,000 in
the aggregate (provided that such amounts shall be increased by an amount equal
to the cash proceeds of key man life insurance policies received by Parent, the
Borrower and its Restricted Subsidiaries after the Closing Date);

 

(c)           the Borrower and Parent may pay dividends to permit Parent or any
direct or indirect parent company of Parent to (i) pay operating costs and
expenses and other corporate overhead costs and expenses (including, without
limitation, (A) directors’ fees and expenses and administrative, legal,
accounting, filings and similar expenses and (B) salary, bonus and other
benefits payable to officers and employees of Parent or any direct or indirect
parent company of Parent), in each case to the extent such costs, expenses,
fees, salaries, bonuses and benefits are attributable to the ownership or
operations of Parent, the Borrower and the Restricted Subsidiaries, are
reasonable and incurred in the ordinary course of business, (ii) (A) pay any
taxes which are due and payable by the Parent or any direct or indirect parent
company of the Parent as the parent of a consolidated, combined, unitary or
other similar group that includes the Borrower and its Restricted Subsidiaries
or, in the case of such direct or indirect parent company, the Parent, the
Borrower and its Restricted Subsidiaries; provided that the amount payable under
this clause (ii)(A) shall not exceed the aggregate amount of taxes (including
any penalties and interest) that the Parent, the Borrower and its Restricted
Subsidiaries would owe if the Parent, the Borrower and its Restricted
Subsidiaries were filing separate tax returns (or if Parent were filing

 

114

--------------------------------------------------------------------------------


 

a separate consolidated or combined return with Borrower and its Restricted
Subsidiaries that are members of the consolidated or combined group) taking into
account any carryovers and carrybacks of tax attributes (such as net operating
losses) of the Parent, the Borrower and such Restricted Subsidiaries from other
taxable years (such aggregate amount the “Maximum Tax Distribution Amount”) and
(B) with respect to any taxable year ending after the date hereof (a “Specified
Taxable Year”) for which any direct or indirect parent company of Parent files a
tax return as the parent of a consolidated, combined, unitary or other similar
group that includes Parent, the Borrower and its Restricted Subsidiaries, if the
amount permitted to be paid under clause (ii)(A) with respect to such Specified
Taxable Year is less than the Maximum Tax Distribution Amount for such Specified
Taxable Year, pay, in the following taxable year, a dividend to such direct or
indirect parent company of Parent equal to the excess of the Maximum Tax
Distribution Amount with respect to such Specified Taxable Year over the amount
permitted to be paid under clause (ii)(A) with respect to such Specified Taxable
Year; provided that if there is any subsequent adjustment to any taxes
(including any penalties and interest), tax attribute, or tax return of the
Parent, the Borrower or  its Subsidiaries or any direct or indirect parent
company of Parent, the amount permitted to be paid under this clause (ii) with
respect to a taxable year shall be redetermined in light of such adjustment and,
(x) to the extent such redetermined amount exceeds the amount previously paid
under this clause (ii) with respect to such taxable year, an additional amount
equal to such excess shall be permitted to be paid in the  year the adjustment
is made and (y) to the extent such redetermined amount is less than the amount
previously paid under this clause (ii), the aggregate amount of the future
payments permitted by this clause (ii) shall be reduced by the amount of such
shortfall (it being expressly understood and agreed that any amounts paid
pursuant to this clause (ii) prior to such adjustment shall be permitted
regardless of such adjustment), (iii) pay taxes which are not determined by
reference to income, but which are imposed on Parent or any direct or indirect
parent company of Parent as a result of Parent’s or such parent company’s
ownership of the equity of Parent or the Borrower or any direct or indirect
parent company of Parent, as the case may be, but only if and to the extent that
Parent or such parent company has not received cash or other property in
connection with the events or transactions giving rise to such taxes, (iv) to
the extent of amounts paid by Unrestricted Subsidiaries to the Borrower or any
Restricted Subsidiary, as shall be necessary to pay the tax liabilities of
Unrestricted Subsidiaries or tax liabilities of Parent or any direct or indirect
parent company of Parent attributable to Unrestricted Subsidiaries, (v) pay
franchise taxes and other fees, taxes and expenses required to maintain its
corporate existence, (vi) to finance any Investment permitted to be made
hereunder (so long as (A) such dividends shall be made substantially
concurrently with the closing of such Investment and (B) Parent and the Borrower
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Capital Stock) to be contributed to the Borrower or
a Restricted Subsidiary or (2) the merger of the Person formed or acquired into
the Borrower or a Restricted Subsidiary in order to consummate such Investment
(and subject to the provisions of Sections 5.10 and 6.4)), (vii) to pay costs,
fees and expenses related to any unsuccessful equity or debt offering permitted
by this Agreement (other than any such offering intended to benefit Subsidiaries
of any such parent company other than Parent, the Borrower and its Subsidiaries)
and (viii) to make payments permitted under Section 6.10 (but only to the extent
such payments have not been and are not expected to be made directly by the
Borrower or a Restricted Subsidiary); provided that dividends paid pursuant to
this Section 6.6(c) (other than dividends paid pursuant to clause (ii)

 

115

--------------------------------------------------------------------------------


 

above) are used by Parent or any direct or indirect parent holding company of
Parent for such purpose within 45 days of the receipt of such dividends or are
refunded to the Borrower;

 

(d)           the Borrower may pay cash dividends to Parent to permit Parent to
pay cash dividends, and Parent shall be permitted to pay such dividends to the
holders of Parent’s Capital Stock (or make other Restricted Payments with the
proceeds of such dividends) in an amount (disregarding any such dividends made
by the Borrower to Parent to permit Parent to make corresponding dividends) not
to exceed (i) $50,000,000 in any fiscal year of the Borrower plus (ii) amounts
in excess of $50,000,000, so long as immediately after giving effect to such
Restricted Payments under this clause (ii) the Consolidated Net Total Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the Relevant
Reference Period, shall not exceed 2.75 to 1.00; provided that, in each such
case, no Specified Default has occurred and is continuing;

 

(e)           any non-Wholly Owned Subsidiary of the Borrower may declare and
pay cash dividends to its equity holders generally so long as the Borrower or
its respective Restricted Subsidiary which owns the equity interests in the
Restricted Subsidiary paying such dividends receives at least its proportionate
share thereof (based upon the relative holding of the equity interests in the
Restricted Subsidiary paying such dividends);

 

(f)            any non-Guarantor Wholly Owned Subsidiary of the Borrower may
declare and pay cash dividends to any Restricted Subsidiary of the Borrower
which owns the equity interests in such non-Guarantor Restricted Subsidiary;

 

(g)           Parent may make Restricted Payments to its equity holders in the
form of Capital Stock of Parent;

 

(h)           the Borrower may pay cash dividends to Parent to permit Parent to
pay cash dividends, and Parent shall be permitted to pay such dividends to the
holders of Parent’s Capital Stock (or make other Restricted Payments with the
proceeds of such dividends) equal to the Available Basket so long as (i) no
Specified Default shall have occurred and be continuing and (ii) immediately
after giving effect to such Restricted Payments the Consolidated Net Total
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
Relevant Reference Period, shall not exceed 4.00 to 1.00;

 

(i)            [Reserved];

 

(j)            [Reserved];

 

(k)           to the extent constituting Restricted Payments, Parent, the
Borrower and the Restricted Subsidiaries may enter into and consummate
transactions permitted by Section 6.4 and Sections 6.8(d) and (x);

 

(l)            repurchases of Capital Stock in Parent, the Borrower or any of
the Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants or similar rights if such Capital Stock represents a portion of the
exercise price of such options or warrants or similar rights (as long as Parent,
the Borrower and the Restricted Subsidiaries make no payment in connection
therewith that is not otherwise permitted hereunder); and

 

116

--------------------------------------------------------------------------------


 

(m)          Parent, the Borrower or any of the Restricted Subsidiaries may pay
cash in lieu of fractional Capital Stock in connection with any dividend, split
or combination thereof or any Investment permitted hereunder;

 

provided that any Restricted Payments permitted to be paid in cash pursuant to
this Section 6.6 may be made as an Investment  (including an Investment in a
Person that would be the ultimate recipient of the proceeds of such Restricted
Payment) pursuant to Section 6.8(x) (which Investment may be made by the Person
who would have been  permitted  to make such Restricted Payment or by any
Restricted Subsidiary of such Person) and the amount of any such Investment
(less the aggregate amount of all Returns on such Investment up to the original
amount of such Investment) shall reduce the relevant amounts permitted to be
made as a Restricted Payment under this Section 6.6 on a dollar for dollar
basis.

 

6.7          [Reserved].

 

6.8          Limitation on Investments.  Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

 

(a)           extensions of trade credit or the holding of receivables in the
ordinary course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

(b)           investments in cash and Cash Equivalents;

 

(c)           Investments arising in connection with the incurrence of
Indebtedness permitted by Sections 6.2(b) and 6.2(e) and, to the extent
constituting intercompany Indebtedness, Section 6.2(d), 6.2(g) and 6.2(p);

 

(d)           loans and advances to employees, officers, directors, managers and
consultants of Parent (or any direct or indirect parent company thereof to the
extent relating to the business of Parent, the Borrower and the Restricted
Subsidiaries), the Borrower or any Restricted Subsidiaries of the Borrower in
the ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) in an aggregate principal amount not to
exceed $5,000,000 at any one time outstanding;

 

(e)           [Reserved];

 

(f)            Investments in assets useful in the business of the Borrower and
its Restricted Subsidiaries made by the Borrower or any of its Restricted
Subsidiaries with the proceeds of any Reinvestment Deferred Amount; provided,
that if the underlying Asset Sale or Recovery Event was with respect to a Loan
Party, then such Investment shall be consummated by the Borrower or any
Subsidiary Guarantor;

 

117

--------------------------------------------------------------------------------


 

(g)           Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 6.8(c)) by Parent, the Borrower or any of its
Restricted Subsidiaries in any Person that, prior to or concurrently with such
Investment, is or becomes a Subsidiary Guarantor;

 

(h)           Investments consisting of notes payable by franchisees to the
Borrower or any Subsidiary Guarantor in an aggregate principal amount not to
exceed $35,000,000 at any one time outstanding;

 

(i)            Investments by the Borrower and the Restricted Subsidiaries
constituting the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Capital Stock in a Person that, upon the
consummation thereof, will be, or will become part of, (x) a Wholly Owned
Subsidiary of the Borrower or (y) a Foreign Subsidiary (including as a result of
a merger or consolidation); (each, a “Permitted Acquisitions”); provided that

 

(i)            (1) immediately prior to and after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (2) immediately after giving effect to such
purchase or other acquisition, if the Financial Covenant is in effect on the
date such Permitted Acquisition is consummated, the Borrower shall be in Pro
Forma Compliance for the relevant Reference Period with the Financial Covenant
and the Borrower shall have delivered to the Administrative Agent a certificate
from a Responsible Officer of the Borrower demonstrating such compliance
calculation in reasonable detail;

 

(ii)           all of the applicable provisions of Section 5.10 and the Security
Documents have been or will be complied with in respect of such Permitted
Acquisition; and

 

(iii)          the aggregate amount of such Investments by Loan Parties in
assets that are not (or do not become) owned by a Loan Party or in Capital Stock
of Persons that do not become Loan Parties shall not exceed $50,000,000;

 

(j)            Investments received in connection with the bankruptcy or
reorganization of, insolvency or liquidation of, or settlement of claims against
and delinquent accounts of and disputes with, franchisees, customers and
suppliers, or as security for any such claims, accounts and disputes, or upon
the foreclosure with respect to any secured Investment;

 

(k)           (i) advances of payroll payments to employees, officers, directors
and managers of Parent, the Borrower and the Restricted Subsidiaries in the
ordinary course of business; and (ii) any Loan Party may make Investments
consisting of loans to employees, officers, directors and managers of the Loan
Parties in an aggregate principal amount not to exceed $5,000,000, at any time
outstanding;

 

(l)            Investments by the Borrower or any of its Restricted Subsidiaries
in Excluded Subsidiaries and joint ventures in an aggregate amount not to exceed
$50,000,000 at any time outstanding;

 

118

--------------------------------------------------------------------------------


 

(m)          Investments by the Borrower or any of its Restricted Subsidiaries
in any Person, that, prior to such Investment, is a Foreign Subsidiary (i) in an
aggregate amount not to exceed (1) $75,000,000 plus (2) up to an additional
$75,000,000 if (for purposes of this clause (2) only), immediately after giving
effect thereto, the Consolidated Net Senior Secured Leverage Ratio does not
exceed 3.00 to 1.00 on a Pro Forma Basis for the Relevant Reference Period plus
(3) the aggregate amount of all mandatory prepayments of Term Loans made
pursuant to Section 2.15 attributable to or in respect of any Foreign Asset
Sale, Foreign Recovery Event, Foreign Indebtedness Event or Excess Cash Flow
attributable to Foreign Subsidiaries, in each case to the extent the
repatriation of money by such Foreign Subsidiary to finance such prepayment was
subject to material tax, or (ii) in the form of Intellectual Property Transfers;

 

(n)           Investments by (i) the Borrower in any Subsidiary Guarantor,
(ii) Parent or any of its Restricted Subsidiaries in the Borrower or any
Subsidiary Guarantor and (iii) any Foreign Subsidiary that in any other Foreign
Subsidiary and (iv) any Domestic Subsidiary that is not a Guarantor in any other
Domestic Subsidiary that is not a Guarantor;

 

(o)           Investments consisting of promissory notes and other deferred
payment obligations and noncash consideration delivered as the purchase
consideration for a Disposition permitted by Section 6.5, so long as such notes
and deferred payment obligations do not exceed $20,000,000 in the aggregate, net
of recoveries and distributions thereon received in cash by any Loan Party, at
any time outstanding;

 

(p)           Investments existing on the Closing Date and identified on
Schedule 6.8(p) and any modification, replacement, renewal, reinvestment or
extension thereof (provided that the amount of the original Investment is not
increased except by the terms of such original Investment or as otherwise
permitted by this Section 6.8);

 

(q)           the Borrower and its Restricted Subsidiaries may endorse
negotiable instruments and other payment items for collection or deposit in the
ordinary course of business or make lease, utility and other similar deposits in
the ordinary course of business;

 

(r)            Investments consisting of obligations under Hedge Agreements
permitted by Section 6.2;

 

(s)            [Reserved];

 

(t)            Investments consisting of Restricted Payments permitted by
Section 6.6;

 

(u)           Investments of any Person that becomes (or is merged or
consolidated or amalgamated with) a Restricted Subsidiary of the Borrower on or
after the date hereof on the date such Person becomes (or is merged or
consolidated or amalgamated with) a Restricted Subsidiary of the Borrower;
provided that (i) such Investments exist at the time such Person becomes (or is
merged or consolidated or amalgamated with) a Restricted Subsidiary, and
(ii) such Investments are not made in anticipation or contemplation of such
Person becoming (or merging or consolidating or amalgamated with) a Restricted
Subsidiary;

 

(v)           Investments consisting of good faith deposits made in accordance
with Section 6.3(w);

 

119

--------------------------------------------------------------------------------


 

(w)          [Reserved];

 

(x)           cash Investments (including in the form of intercompany loans)
made by Parent, the Borrower or any Restricted Subsidiary in their respective
direct and indirect equity holders in lieu of paying such cash as a Restricted
Payment permitted by Section 6.6, provided that the aggregate amount of such
Investments (valued as of the date made) shall not exceed the amount that would
have otherwise been permitted as a Restricted Payment in cash pursuant to
Section 6.6 (without giving effect to the proviso at the end of such section);

 

(y)           Investments made up to the amount of the Available Basket;

 

(z)           in addition to Investments otherwise permitted by this
Section, Investments in an aggregate amount not to exceed $50,000,000 at any
time outstanding;

 

(aa)         deposits made in the ordinary course of business consistent with
past practices to secure the performance of leases or in connection with bidding
on government contracts;

 

(bb)         advances in connection with purchases of goods or services in the
ordinary course of business;

 

(cc)         Guarantee Obligations permitted under Section 6.2 and, to the
extent not constituting Indebtedness, other Guarantee Obligations entered into
in the ordinary course of business;

 

(dd)         Investments consisting of Liens permitted under Section 6.3;

 

(ee)         Investments consisting of transactions permitted under Section 6.4;

 

(ff)          Investments to the extent that payment for such Investments is
made solely with Qualified Equity Interests of Parent or Capital Stock of any
direct or indirect parent company of Parent (or the net cash proceeds of any
issuance of Capital Stock by any direct or indirect parent company thereof); and

 

(gg)         Investments made by any Foreign Subsidiary to the extent such
Investments are financed with the proceeds received by such Foreign Subsidiary
from an Investment in such Foreign Subsidiary made pursuant to Sections
6.8(m) or 6.8(z).

 

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of all
Returns on such Investment up to the original amount of such Investment.

 

6.9          Limitation on Optional Payments and Modifications of Junior
Material Debt Instruments, etc.  (a) Make or offer in writing to make any
optional or voluntary payment, prepayment, repurchase or redemption of, or
otherwise voluntarily or optionally defease, any Junior Material Debt other than
(i) by a refinancing with the Net Cash Proceeds of Indebtedness then permitted
to be incurred pursuant to Section 6.2(i) or 6.2(r), and Permitted Refinancing

 

120

--------------------------------------------------------------------------------


 

Indebtedness in respect thereof that is permitted under Section 6.2, (ii) with
the Available Basket, (iii) the conversion of such Junior Material Debt to
Qualified Capital Stock of Parent or Capital Stock of any direct or indirect
parent company of Parent or (iv) up to an aggregate principal amount not to
exceed $25,000,000, or (b) amend, modify or otherwise change (pursuant to a
waiver or otherwise), any of the terms of any Junior Material Debt (other than
any such amendment, modification or other change which (i) would extend the
maturity or reduce the amount of any payment of principal thereof, reduce the
rate or amount or extend the date for payment of interest thereon or relax or
eliminate any covenant, event of default or other provision applicable to
Parent, the Borrower or any of its Subsidiaries or (ii) does not otherwise
adversely affect the Lenders in any material respect) unless (A) pursuant to a
refinancing permitted by clause (a)(i) above, (B) such amendment, modification
or other change is effective, or is to provisions that become applicable, after
the then Latest Maturity Date hereunder (as determined as of the time of such
amendment, modification or other change is made) or (C) immediately after giving
effect thereto such Junior Material Debt with such revised terms could be
incurred pursuant to Section 6.2 (such determination to be made as if such
Junior Material Debt was incurred at such time and had not previously been
incurred).

 

6.10        Limitation on Transactions with Affiliates.  Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than Parent, the
Borrower, any Restricted Subsidiary or any Person that becomes a Restricted
Subsidiary as a result of such transaction) unless such transaction is otherwise
permitted under this Agreement and upon fair and reasonable terms no less
favorable to Parent, the Borrower and its Restricted Subsidiaries than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.  Notwithstanding the foregoing, Parent, the Borrower and its
Restricted Subsidiaries may (a) [Reserved], (b) enter into and consummate the
transactions listed on Schedule 6.10, (c) make Restricted Payments permitted
pursuant to Section 6.6, (d)(i) make Investments in Unrestricted Subsidiaries
permitted by Section 6.8 and (ii) make Investments permitted by Section 6.8(x),
(e) [Reserved], (f) enter into employment and severance arrangements with
officers, directors, managers and employees of the Parent, the Borrower and the
Restricted Subsidiaries and, to the extent relating to services performed for
Parent, the Borrower and the Restricted Subsidiaries, pay director, officer and
employee compensation (including, without limitation, bonuses) and other
benefits (including, without limitation, retirement, health, stock option and
other benefit plans) and indemnification and expense reimbursement arrangements;
provided that any purchase of Capital Stock of Parent (or any direct or indirect
holding company of Parent) in connection with the foregoing shall be subject to
Section 6.6, (g) undertake the transactions arising out of agreements existing
on the Closing Date and described or referred to under the caption “Certain
relationships and related party transactions and director independence”, in the
Form 10-K of Holdings most recently filed with the SEC prior to the Closing
Date, other than in connection with the purchase or redemption of any Capital
Stock of Parent or any holding company of Parent, (h) license on a non-exclusive
basis Intellectual Property in the ordinary course of business (1) on an arm’s
length basis to permit the commercial exploitation of such Intellectual Property
between or among Affiliates of the Borrower and (2) to parent companies of the
Parent in connection with their ownership of the Parent, (i) [Reserved],
(j) issue or transfer Capital Stock (other than Disqualified Capital Stock) of
Parent to any direct or indirect parent company of Parent or to any former,
current or future director, manager, officer, employee or consultant (or any
spouses, former spouses, successors,

 

121

--------------------------------------------------------------------------------


 

executors, administrators, heirs, legatees or distributees of any of the
foregoing) of the Borrower or any of its Subsidiaries or any direct or indirect
parent company thereof to the extent otherwise permitted by this Agreement, and
(k) make payments to or receive payments from, and enter into and consummate
transactions with, joint ventures (to the extent any such joint venture is only
an Affiliate as a result of Investments by Parent, the Borrower and the
Restricted Subsidiaries in such joint venture) in the ordinary course of
business to the extent otherwise permitted hereunder.

 

6.11        Limitation on Sales and Leasebacks.  Enter into any arrangement with
any Person providing for the leasing by Parent, the Borrower or any of its
Restricted Subsidiaries of real or personal property which has been or is to be
sold or transferred by Parent, the Borrower or such Restricted Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of Parent,
the Borrower or such Restricted Subsidiary (a “Sale and Leaseback Transaction”)
unless (i) the sale of such property is made for cash consideration in an amount
not less than the fair market value of such property, (ii) the Sale and
Leaseback Transaction is permitted by Section 6.5 and is consummated within 180
days after the date on which such property is sold or transferred, (iii) any
Liens arising in connection with its use of the property are permitted by
Section 6.3(t), (iv) the Sale and Leaseback Transaction would be permitted under
Section 6.2, assuming the Attributable Indebtedness with respect to the Sale and
Leaseback Transaction constituted Indebtedness under Section 6.2.

 

6.12        Limitation on Changes in Fiscal Periods.  Permit the fiscal year of
the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

 

6.13        Limitation on Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
Parent, the Borrower or any of its Restricted Subsidiaries to create, incur,
assume or suffer to exist any Lien upon any of its Property or revenues, whether
now owned or hereafter acquired, to secure the Obligations or, in the case of
any guarantor, its obligations under the Guarantee and Collateral Agreement,
other than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any Permitted Term Loan Refinancing Indebtedness or Guarantee
Obligations in respect thereof, (c) any agreements governing any Indebtedness
permitted by Section 6.2(c) and any other purchase money Indebtedness or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed by or the subject
of such Indebtedness and the proceeds and products thereof), (d) any agreements
governing Indebtedness of any Excluded Subsidiary permitted by Section 6.2 (in
which case, any such prohibition or limitation shall only be effective against
the assets of such Excluded Subsidiary and its Subsidiaries), (e) any agreements
governing Indebtedness permitted by Section 6.2(g) (in which case any such
prohibition shall only be effective against the assets permitted to be subject
to Liens permitted by Section 6.3(k) and the proceeds thereof), (f) customary
provisions in joint venture agreements and similar agreements that restrict
transfer of assets of, or equity interests in, joint ventures, (g) licenses or
sublicenses by the Borrower and its Restricted Subsidiaries of Intellectual
Property in the ordinary course of business (in which case any prohibition or
limitation shall only be effective against the Intellectual Property subject
thereto), (h) (x) prohibitions and limitations in effect on the date hereof and
listed on Schedule 6.13 and (y) to the

 

122

--------------------------------------------------------------------------------


 

extent such prohibitions and limitations described in clause (x) are set forth
in an agreement evidencing Indebtedness, prohibitions and limitations set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
prohibitions and limitations, (i) customary provisions in leases, subleases,
licenses and sublicenses that restrict the transfer thereof or the transfer of
the assets subject thereto by the lessee, sublessee, licensee or sublicensee,
(j) prohibitions and limitations arising by operation of law, (k) prohibitions
and limitations that are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
prohibitions and limitations were not created in contemplation of such Person
becoming a Restricted Subsidiary and apply only to such Restricted Subsidiary,
(l) customary restrictions that arise in connection with any Disposition
permitted by Section 6.5 applicable pending such Disposition solely to the
assets subject to such Disposition, (m) negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.2 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness and the proceeds and products thereof (other
than Indebtedness constituting any unsecured Junior Debt) as long as such
pledges and restrictions do not restrict or impair the ability of the Parent,
the Borrower and the Restricted Subsidiaries to comply with their obligations
under the Loan Documents, (o) customary provisions contained in an agreement
restricting assignment of such agreement entered into in the ordinary course of
business, (p) customary restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business, or
(q) restrictions imposed by any agreement governing Indebtedness entered into
after the Closing Date and permitted under Section 6.2 that are, taken as a
whole, in the good faith judgment of the Borrower, no more restrictive with
respect to Parent, the Borrower or any Restricted Subsidiary than the then
customary market terms for Indebtedness of such type, so long as the Borrower
shall have determined in good faith that such restrictions will not affect the
obligation or ability of Parent, the Borrower and the Restricted Subsidiaries to
make any payments required to be made by it hereunder, become a Loan Party (to
the extent so required by Section 5.10), perform obligations required to be
performed by it under the Loan Documents (including obligations to provide
Collateral and guarantees under the Loan Documents).

 

 

6.14        Limitation on Restrictions on Restricted Subsidiary Distributions. 
Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay or subordinate any Indebtedness owed to, Parent, the Borrower or any
other Restricted Subsidiary, (b) make Investments in the Borrower or any other
Restricted Subsidiary or (c) transfer any of its assets to the Borrower or any
other Restricted Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions existing under any agreements governing any
Permitted Term Loan Refinancing Indebtedness or Guarantee Obligations in respect
thereof, (iii) any restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iv) customary net worth provisions contained in real
property leases entered into by the Borrower or any of its Restricted
Subsidiaries so long as such net worth provisions would not reasonably be
expected to impair materially the ability of the Loan Parties to meet their
ongoing obligations under this Agreement or any of the other Loan Documents,
(v) any restriction with respect to

 

123

--------------------------------------------------------------------------------


 

Excluded Subsidiaries in connection with Indebtedness permitted by Section 6.2,
(vi) to the extent not otherwise permitted under this Section 6.14, agreements,
restrictions and limitations described in clauses (a)-(q) of Section 6.13, to
the extent set forth in such clauses, (vii) restrictions with respect to the
transfer of any asset contained in an agreement that has been entered into in
connection with the disposition of such asset permitted hereunder and
(viii) prohibitions and limitations arising by operation of law.

 

6.15        Limitation on Lines of Business.  Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which the Borrower and its Subsidiaries are engaged on the date of this
Agreement or that are reasonably related or ancillary thereto or reasonable
extensions thereof.

 

6.16        Limitation on Activities of Parent.  In the case of Parent,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document (a) (i) own any direct Subsidiary other than the Borrower or a
Subsidiary that will be contributed to the Borrower, (ii) own any material
Investment (other than cash or Cash Equivalents and Investments in the Borrower
and the Restricted Subsidiaries) unless such Investment will be contributed to
the Borrower or (iii) create any Lien on the Capital Stock of the Borrower
(other than Permitted Liens) or (b) conduct, transact or otherwise engage in, or
commit to conduct, transact or otherwise engage in, any business or operations
other than (i) those incidental to its ownership of the Capital Stock of the
Borrower, (ii) the maintenance of its legal existence (including the ability to
incur fees, costs and expenses relating to such maintenance), (iii) the
performance of its obligations with respect to the documentation for any
Indebtedness of Parent permitted under Section 6.2, (iv) any transaction
permitted under Section 6.4, (v) financing activities, the issuance of Capital
Stock, payment of dividends, making contributions to the capital of its
Subsidiaries and guaranteeing the obligations of its Subsidiaries and making
Investments in each case solely to the extent permitted hereunder,
(vi) participating in tax, accounting and other administrative matters as a
member of a consolidated group of companies, (vii) holding any cash or property
received in connection with Restricted Payments made by the Borrower in
accordance with Section 6.6 pending application thereof and (viii) providing
indemnification to officers and directors and (ix) activities incidental to the
businesses or activities described in the foregoing clauses (i) through (viii).

 

6.17        Use of Proceeds. Use, and cause the respective directors, officers,
employees and agents of the Borrower and its Subsidiaries not to use, the
proceeds of any Loan or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C)  in any manner that would result in the violation of  any
Sanctions applicable to any party hereto.

 

SECTION 7.         EVENTS OF DEFAULT

 

7.1          Events of Default.  If any of the following events shall occur and
be continuing:

 

124

--------------------------------------------------------------------------------


 

(a)           (i) The Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or
(ii) the Borrower shall fail to pay any interest on any Loan or any
Reimbursement Obligation, or any Loan Party shall fail to pay any other amount
payable hereunder or under any other Loan Document, within five Business Days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

 

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement required to be furnished
by it at any time under this Agreement or any such other Loan Document shall
prove to have been inaccurate in any material respect on or as of the date made
or deemed made or furnished (provided that, in each case such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified by materiality); or

 

(c)           Any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) of Section 5.4(a) (with respect to Parent
and the Borrower only), Section 5.7(a) or Section 6; provided that the failure
to observe or perform the Financial Covenant shall not in and of itself
constitute an Event of Default with respect to any Term Loan Facility until the
date on which the Revolving Credit Lenders accelerate payment of the Revolving
Credit Loans and terminate their Revolving Credit Commitments in accordance with
this Section 7.1 or foreclose upon the Collateral with respect to the Revolving
Credit Facility; and provided further, that prior to the time it becomes an
Event of Default with respect to any Term Loan Facility, any Event of Default
under this paragraph (c) based on the failure to observe or perform the
Financial Covenant (a “Financial Covenant Event of Default”) may be waived,
amended, terminated or otherwise modified from time to time by the Borrower and
the Majority Facility Lenders under the Revolving Credit Facility (or by the
Borrower and the Administrative Agent with the consent of the Majority Facility
Lenders under the Revolving Credit Facility); or

 

(d)           Any Loan Party shall default in the observance or performance of
any covenant or other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days following
delivery of written notice thereof to the Borrower by the Administrative Agent;
or

 

(e)           Parent, the Borrower or any of its Restricted Subsidiaries shall
(i) default in making any payment of any principal of any Indebtedness
(excluding the Loans and other Indebtedness under the Loan Documents) on the
scheduled or original due date with respect thereto beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated

 

125

--------------------------------------------------------------------------------


 

maturity or to become subject to a mandatory offer to purchase by the obligor
thereunder or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable (provided that this clause (iii) shall not apply
to any secured Indebtedness that becomes due or subject to a mandatory offer to
purchase as a result of the sale, transfer or other Disposition of assets
securing such Indebtedness, if such sale, transfer or other Disposition is
permitted hereunder and under the documents providing for such Indebtedness
(and, for the avoidance of doubt, the aggregate principal amount of such
Indebtedness shall not be included in determining whether an Event of Default
has occurred under this paragraph (e))); provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $20,000,000; and provided, further, that upon becoming an Event of
Default, such Event of Default shall be deemed to have been remedied and shall
no longer be continuing if any such defaults, events or conditions are remedied
or waived prior to any termination of the Revolving Credit Commitments or
acceleration of the Loans pursuant to the below provisions of this Section 7.1
by any of the holders or beneficiaries of such Indebtedness (or a trustee or
agent on behalf of such holders or beneficiaries) and, after giving effect
thereto, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall no longer
be continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $20,000,000; or

 

(f)            (i) Parent, the Borrower or any of its Restricted Subsidiaries
(other than an Immaterial Subsidiary) shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Parent, the Borrower or any of
its Restricted Subsidiaries (other than an Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against Parent, the Borrower or any of its Restricted Subsidiaries
(other than an Immaterial Subsidiary) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or for any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against Parent, the Borrower or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) Parent, the Borrower or any of its Restricted Subsidiaries
(other than an Immaterial Subsidiary) shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) Parent or the Borrower
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

126

--------------------------------------------------------------------------------


 

(g)                                  (i) Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan (other than any “prohibited transaction” for which
a statutory or administrative exemption is available) that results in liability
of the Borrower or any Commonly Controlled Entity, (ii) any Person shall fail to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Single Employer Plan or any failure by any Single Employer
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, with respect to any Plan, or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Plan for purposes of Title IV of ERISA, (iv)
any Single Employer Plan shall terminate for purposes of Title IV of ERISA and
the present value of all accrued benefits, determined on a termination basis,
exceeds the value of the assets of such Plan, (v) the Borrower or any Commonly
Controlled Entity shall be reasonably likely to incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan, or (vi) any other similar event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

 

(h)                                 One or more final judgments or decrees for
the payment of money shall be entered against Parent, the Borrower or any of its
Restricted Subsidiaries involving for Parent, the Borrower and its Restricted
Subsidiaries taken as a whole a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not denied coverage in
writing) of $20,000,000 or more, and all such judgments or decrees shall not
have been satisfied, vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or

 

(i)                                     Any of the Security Documents shall
cease, for any reason (other than by reason of the express release thereof
pursuant to the provisions of the Loan Documents), to be in full force and
effect, or any Loan Party shall so assert in writing, or any Lien created by any
of the Security Documents shall cease to be enforceable and of the same effect
and priority purported to be created thereby, except to the extent that (i) any
of the foregoing results from the failure of the Administrative Agent or the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Security Documents or to file
Uniform Commercial Code continuation statements or (ii) such loss is covered by
a title insurance policy benefitting the Administrative Agent or the Lenders;
provided that it shall not be an Event of Default under this clause (i) if,
solely as a result of the occurrence of one or more of the events described in
this clause (i), the Administrative Agent shall not hold a legal, valid and
perfected security interest, with the priority required under the Security
Documents, in Collateral with a fair market value not to exceed $7,500,000 in
the aggregate; or

 

(j)                                    The guarantee contained in Section 2 of
the Guarantee and Collateral Agreement shall cease, for any reason (other than
by reason of the express release thereof pursuant to the provisions of the Loan
Documents), to be in full force and effect or any Loan

 

127

--------------------------------------------------------------------------------


 

Party shall so assert in writing (other than by reason of the express release
thereof pursuant to the provisions of the Loan Documents); or

 

(k)                                 Any Change of Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of LC Exposure, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, (B) if such event is a Financial Covenant
Event of Default, any or all of the following actions may be taken upon the
direction of the Majority Facility Lenders under the Revolving Credit Facility:
(i) the Administrative Agent shall, by notice to the Borrower, declare the
Revolving Credit Commitments to be terminated forthwith, whereupon the Revolving
Credit Commitments shall immediately terminate,  (ii) the Administrative Agent
shall, by notice to the Borrower, declare the Revolving Credit Loans and
Swingline Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement in respect of the Revolving Credit Facility
(including, without limitation, all amounts of LC Exposure, whether or not the
beneficiary of the then outstanding Letters of Credit shall have presented the
documents referred thereunder) to be due and payable forthwith, where upon the
same shall immediately become due and payable, or (iii) the Administrative Agent
shall, by notice to the Borrower, commence foreclosure actions with respect to
the Collateral and (C) if such event is any other Event of Default or if the
Majority Facility Lenders under the Revolving Credit Facility have delivered any
direction pursuant to the preceding clause (B) at any time when a Financial
Covenant Event of Default has occurred and is continuing, either or both of the
following actions may be taken:  (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Credit Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including,
without limitation, all amounts of LC Exposure, whether or not the beneficiaries
of the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount in
immediately available funds equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (and the Borrower hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in all amounts at any time on deposit in such cash
collateral account to secure the undrawn and unexpired amount of such Letters of
Credit and all other Obligations).  If at any time the Administrative Agent
determines that any funds held in such cash collateral account are subject to
any right or claim of any Person other than the Administrative Agent and the
Secured Parties or that the total amount of such funds is less than the
aggregate undrawn and unexpired amount of outstanding Letters of Credit, the

 

128

--------------------------------------------------------------------------------


 

Borrower shall, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in such cash
collateral account, an amount equal to the excess of (a) such aggregate undrawn
and unexpired amount over (b) the total amount of funds, if any, then held in
such cash collateral account that the Administrative Agent determines to be free
and clear of any such right and claim.  Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other Obligations shall have been paid in full, the balance, if any, in
such cash collateral account shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto).

 

7.2                               Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 7.1, in the event that the Borrower fails to comply with
the requirements of the Financial Covenant, during the period beginning on the
first day following the applicable fiscal quarter (i.e., the last fiscal quarter
in the period of non-compliance with the Financial Covenant) until the
expiration of the 10th Business Day subsequent to the date the Compliance
Certificate to be delivered pursuant to Section 5.2(b) is required to be
delivered (the “Cure Date”), Parent shall have the right to use the cash
proceeds of any equity contribution to Parent during such period (any such
equity contribution to Parent to exercise the Cure Right pursuant to this
Section, a “Cure Contribution”) or any issuance of Parent’s Capital Stock (other
than Disqualified Capital Stock) during such period (any such Capital Stock
issued by Parent to exercise the Cure Right pursuant to this Section, “Cure
Securities”) to make an intercompany advance or common equity contribution to,
or purchase of common equity of, the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of such cash (the “Cure Amount”) pursuant
to the exercise by Parent of such Cure Right and request to the Administrative
Agent to effect such recalculation, the Financial Covenant shall be recalculated
giving effect to the following pro forma adjustments:

 

(i)                                     Consolidated EBITDA shall be increased
for such fiscal quarter, solely for the purpose of measuring the Financial
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; and

 

(ii)                                  if, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of the Financial Covenant, the Borrower shall be deemed to have satisfied the
requirements of the Financial Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Covenant that
had occurred shall be deemed cured for the purposes of this Agreement.

 

(b)                                 Notwithstanding anything herein to the
contrary (i) in each four-consecutive-fiscal-quarter period there shall be at
least two fiscal quarters in which the Cure Right is not exercised, (ii) during
the term of this Agreement, the Cure Right may be exercised

 

129

--------------------------------------------------------------------------------


 

no more than five times, (iii) the Cure Amount shall be no greater than the
amount required for purposes of causing the Borrower to comply with the
Financial Covenant, (iv) no Indebtedness repaid with the proceeds of Cure
Securities shall be deemed repaid for the purposes of recalculating the
Financial Covenant (other than Revolving Credit Loans for purposes of
determining if the Financial Covenant is in effect) during the period in which
the Cure Amount is included in the calculation of Consolidated EBITDA, and (v)
except to the extent of any reduction in Indebtedness from such proceeds allowed
by clause (iv), the proceeds of Cure Securities shall be disregarded for other
purposes of this Agreement (including determining pricing, financial ratio-based
conditions (subject to the terms of clause (iv) above) or basket amounts).

 

(c)                                  Upon the Administrative Agent’s receipt of
a notice from the Borrower that it intends to exercise the Cure Right (a “Notice
of Intent to Cure”), until the 10th day subsequent to the date of required
delivery of the related Compliance Certificate delivered pursuant to Section
5.2(b) to which such Notice of Intent to Cure relates, neither the
Administrative Agent nor any Lender shall exercise the right to accelerate
payment of the Loans or terminate or suspend the Commitments and neither the
Administrative Agent nor any other Lender shall exercise any right to foreclose
on or take possession of the Collateral solely on the basis of an allegation of
an Event of Default having occurred and being continuing under Section 7.1 due
to failure by the Borrower to comply with the requirements of the Financial
Covenant for the applicable period.

 

SECTION 8.                            THE AGENTS

 

8.1                               Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Without limiting the generality of the foregoing, each
Lender hereby authorizes the Administrative Agent to enter into each Security
Document, any First Lien Intercreditor Agreement, any Second Lien Intercreditor
Agreement and any other intercreditor or subordination agreements contemplated
hereby on behalf of and for the benefit of the Lenders and the other Secured
Parties and agrees to be bound by the terms thereof.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

8.2                               Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

 

130

--------------------------------------------------------------------------------


 

8.3                               Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents, advisors,
attorneys-in-fact or affiliates shall be (i) liable to any other Credit Party
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any other Credit Party for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.  The Agents
shall not be under any obligation to any other Credit Party to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party.

 

8.4                               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, facsimile or email message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Parent or the Borrower),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all affected Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all affected Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

8.5                               Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Lender, Parent or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all affected Lenders); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent

 

131

--------------------------------------------------------------------------------


 

may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

 

8.6                               Non-Reliance on Agents and Other Lenders. 
Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates have made any representations or warranties to it and that no act
by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

8.7                               Indemnification.  The Lenders agree to
indemnify each Agent and its officers, directors, employees, affiliates, agents,
advisors and controlling persons (each, an “Agent Indemnitee”)  (to the extent
not reimbursed by Parent or the Borrower and without limiting any obligation of
Parent or the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs and
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or willful misconduct.  The agreements
in this Section shall survive

 

132

--------------------------------------------------------------------------------


 

the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

8.8                               Agent in Its Individual Capacity.  Each Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

8.9                               Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 10 days’ notice to
the Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent, then the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
subject to written approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has been appointed as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders,
subject to written approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), appoint a successor agent as provided for
above.  After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section 8 and of Section 9.5 shall continue to
inure to its benefit.

 

8.10                        Co-Documentation Agents, Syndication Agent and
Arranger.  None of the Co-Documentation Agents, the Syndication Agent and the
Arranger shall have any duties or responsibilities hereunder in its capacity as
such.

 

SECTION 9.                            MISCELLANEOUS

 

9.1                               Notices.  (a)  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

133

--------------------------------------------------------------------------------


 

(i)                                     if to Parent or the Borrower, to it at:

 

General Nutrition Centers, Inc.

300 Sixth Avenue

Pittsburgh, PA 15222

Attention of Chief Legal Officer

Facsimile: (412) 338-8900

 

with copies (which shall not constitute notice) to:

 

Robert Vernon

McGuire Woods LLP

Bank of America Corporate Center

201 North Tryon Street, Suite 3000

Charlotte, NC  28202

Facsimile: (704) 353-6175

Telephone: (704) 373-8850

 

(ii)                                  if to the Administrative Agent, an Issuing
Bank and/or Swingline Lender, to it at:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn Street, Floor 7

Chicago, Illinois 60603

Attention: Leonida Mischke

Facsimile: 888-292-9533

Telephone: 312-385-7055

Email:  jpm.agency.servicing.1@jpmorgan.com
Chicago.LC.Agency.closing.team@jpmorgan.com (Letter of Credit Contact)

 

(iii)                               if to any other Lender, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other

 

134

--------------------------------------------------------------------------------


 

communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

9.2                               Waivers; Amendments.  (a)  No failure or delay
by the Administrative Agent, any Issuing Bank or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, each Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by Parent or the Borrower therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Neither this Agreement or any other Loan
Document nor any provision hereof or thereunder may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.2 or the waiver of any Default,
mandatory prepayment or mandatory reduction of Commitments shall not constitute
an increase of any Commitment of any Lender), (ii) reduce the principal amount
of any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
and adversely affected thereby (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each directly
and adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that a waiver of any condition precedent set forth in Section 4.2 or
the waiver of any Default, mandatory prepayment or mandatory reduction of
Commitments shall not constitute a postponement of the scheduled date of
expiration of any Commitment of any Lender), (iv) change Section 2.21(b) or (c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender directly and adversely affected
thereby, or (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
grant any consent hereunder, or release all or substantially all of the
Collateral or release Guarantors from their guarantee obligations under the
Guarantee and Collateral Agreement representing all or substantially all of the
value of such guarantees, taken as a whole, in each

 

135

--------------------------------------------------------------------------------


 

case, without the written consent of each Lender directly and adversely affected
thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, each Issuing
Bank or the Swingline Lender hereunder in a manner adverse to the Administrative
Agent, each Issuing Bank or the Swingline Lender without the prior written
consent of the Administrative Agent, each Issuing Bank or the Swingline Lender,
as the case may be.  Notwithstanding the foregoing, amendments, waivers and
other modifications may be made to Sections 6.1 and 7.2 (and definitions to the
extent relating to such Sections) (including, for the avoidance of doubt, the
amendment, waiver, termination or other modification of a Financial Covenant
Event of Default) with only the written consent of the Majority Facility Lenders
under the Revolving Credit Facility (or by the Borrower and the Administrative
Agent with the consent of the Majority Facility Lenders under the Revolving
Credit Facility) (unless an Event of Default under Section 7.1(c) has occurred
with respect to the Term Facilities as provided in Section 7.1(c), in which case
this sentence shall cease to apply until such Event of Default with respect to
the Term Facilities is no longer continuing).

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 9.2, the Administrative Agent and the Borrower, in
their sole discretion, may amend, modify or supplement any provision of this
Agreement or any other Loan Document to (i) amend, modify or supplement such
provision or cure any ambiguity, omission, mistake, error, defect or
inconsistency, so long as such amendment, modification or supplement does not
directly and adversely affect the rights or obligations of any Lender or Issuing
Lender, and (ii) to permit additional affiliates of the Borrower to guarantee
the Obligations and/or provide Collateral therefor.  Such amendments shall
become effective without any further action or consent of any other party to any
Loan Document.

 

(d)                                 Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, no Lender consent is required to
effect any amendment or supplement to any First Lien Intercreditor Agreement or
any Second Lien Intercreditor Agreement (i) that is for the purpose of adding
the holders of Permitted Pari Passu Secured Refinancing Debt or Permitted Junior
Secured Refinancing Debt (or a Senior Representative with respect thereto) as
parties thereto, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement or such Second Lien Intercreditor Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided, that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by such First Lien Intercreditor Agreement or Second Lien Intercreditor
Agreement; provided further that no such agreement shall directly and adversely
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent.

 

(e)                                  Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Borrower may enter into
Incremental Facility Amendments in accordance with Section 2.24, Replacement
Facility Amendments in accordance with Section 2.25 and Extension Amendments in
accordance with Section 2.26 and Permitted Credit Agreement Refinancing
Indebtedness Amendments, and such Incremental Facility Amendments, Replacement
Facility Amendments, Extension Amendments and Permitted Credit Agreement

 

136

--------------------------------------------------------------------------------


 

Refinancing Indebtedness Amendments shall be effective to amend the terms of
this Agreement and the other applicable Loan Documents, in each case, without
any further action or consent of any other party to any Loan Document.  In
addition, the Borrower and the Administrative Agent may enter into amendments to
this Agreement as contemplated by Section 2.4(b).

 

(f)                                   Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (i) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share in the benefits of this Agreement
and the other Loan Documents with the Term Loans and Revolving Credit Exposure
and the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Majority Facility Lenders.

 

(g)                                  Notwithstanding anything to the contrary
contained in this Section 9.2 or any other Loan Document, guarantees, collateral
security documents and related documents executed by Subsidiaries in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any other Lender if such amendment or waiver is
delivered in order (i) to comply with local Requirements of Law or advice of
local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement or any other Loan Documents.

 

9.3                               Expenses; Indemnity; Damage Waiver.  (a)  The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by each Agent and its Affiliates, including the reasonable and
documented out-of-pocket fees, charges and disbursements of legal counsel for
the Administrative Agent and the other Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of legal counsel for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section,
including all such reasonable and documented out-of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided that the Borrower’s obligations under this Section
9.3(a) for fees and expenses of legal counsel shall be limited to fees and
expenses of (x) one outside legal counsel for all Indemnitees described in
clauses (i), (ii) and (iii) above, taken as a whole, (y) in the case of any
conflict of interest, one outside legal counsel for such affected Indemnitee or
group of Indemnitees and (z) if necessary, one local or foreign legal counsel in
each relevant jurisdiction.

 

137

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall indemnify the
Administrative Agent, each other Agent, each institution listed as an arranger,
manager or co-manager on the cover page hereof, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable and
documented out-of-pocket expenses (including the reasonable and documented
out-of-pocket fees, charges and disbursements of (i) one outside legal counsel
to the Administrative Agent and one outside legal counsel to the other
Indemnitees taken as a whole, (ii) in the case of any conflict of interest, one
outside legal counsel for the affected Lender or group of Lenders and (iii) if
necessary, one local or foreign legal counsel in each relevant jurisdiction,
which may at any time be imposed on, incurred by or asserted or awarded against
any such Indemnitee arising out of, in connection with, or as a result of
(w) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (x) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (y) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability of the Borrower or any of its
Subsidiaries, or (z) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(1) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith
(including a material breach of its obligations under the Loan Documents) or
willful misconduct of such Indemnitee or its Primary Related Parties, (2) arise
out of any claim, litigation, investigation or proceeding that does not involve
an act or omission by the Borrower or any of its Affiliates and that is brought
by an Indemnitee against any other Indemnitee (provided that in the event of
such a claim, litigation, investigation or proceeding involving a claim or
proceeding brought against the Administrative Agent (in its capacity as such) or
the Arranger (in its capacity as such) by other Indemnitees, the Administrative
Agent (in its capacity as such) or the Arranger (in its capacity as such) shall
be entitled (subject to the other limitations and exceptions set forth above) to
the benefit of the indemnities set forth above) or (3) are in respect of
indemnification payments made pursuant to Section 8.7, to the extent the
Borrower would not have been or was not required to make such indemnification
payments directly pursuant to the provisions of this Section 9.3(b).  As used
herein, the “Primary Related Parties” of an Indemnitee are its Affiliates with
direct involvement in the negotiation and syndication of the Facilities under
this Agreement and such Indemnitee’s and Affiliates’ respective directors,
officers and employees.

 

(c)                                  To the extent permitted by applicable law,
none of Parent, the Borrower nor any Indemnitee shall assert, and Parent, the
Borrower and each Indemnitee hereby waives, any claim against Parent, the
Borrower or any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this

 

138

--------------------------------------------------------------------------------


 

Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and, to the extent
permitted by applicable law, Parent and Borrower and each Indemnitee hereby
waive, release and agree not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor; provided that nothing contained in this paragraph shall limit the
obligations of the Borrower under Section 9.3(b) in respect of any such damages
claimed against the Indemnitees by Persons other than Indemnitees.

 

(d)                                 All amounts due under this Section shall be
payable not later than thirty days after written demand therefor.

 

9.4                               Successors and Assigns.  (a)  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, each Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or a Purchasing Borrower Party or, if an Event of
Default has occurred and is continuing under Section 7.1(a) or (f) (with respect
to any Loan Party), any other Eligible Assignee; and provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall have objected thereto by written notice to the Administrative
Agent not later than the tenth Business Day following the date the Borrower
acknowledges its receipt of notice of the proposed assignment;

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender, an Approved
Fund; and

 

(C)                               an Issuing Bank, provided that no consent of
an Issuing Bank shall be required for an assignment of all or any portion of a
Term Loan.

 

139

--------------------------------------------------------------------------------


 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans of any Class, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 7.1(a) or (f) (with respect to any Loan Party) has occurred and is
continuing;

 

(B)                               each partial assignment with respect to a
Class shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
such Class, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with (unless waived by the Administrative Agent in its sole discretion) a
processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more Credit Contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;

 

(E)                                no such assignment shall be made to a natural
person; and

 

(F)                                 any assignment of any Loans to a Purchasing
Borrower Party shall be subject to the requirements of Section 9.4(g).

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of

 

140

--------------------------------------------------------------------------------


 

Sections 2.18, 2.19, 2.20 and 9.3).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, each Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and, if an Event of Default has occurred and is continuing, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.7(c), 2.8(d) or (e), 2.9(b), 2.21(d) or 8.7, the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, the Administrative Agent, an Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.2(b) that (1)

 

141

--------------------------------------------------------------------------------


 

requires the consent of each Lender or each directly and adversely affected
Lender and (2) directly and adversely affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.8 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.21(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.   The portion of
the Participant Register relating to any Participant requesting payment from the
Borrower under the Loan Documents shall be made available to the Borrower upon
reasonable request.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.18, 2.19 or 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the Borrower is notified of the participation
sold to such Participant and the sale of the participation to such Participant
is made with the Borrower’s prior written consent.  A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless such Participant agrees, for the benefit of the Borrower, to
comply (and actually complies) with Section 2.20(e) as though it were a Lender.

 

(iii)                               No participation may be sold to an
Affiliated Lender unless such participation is subject to the applicable
restrictions on assignments to Affiliated Lenders set forth in Section 9.4(g),
which shall apply to such participations mutatis mutandis.  No participation may
be sold to any Purchasing Borrower Party.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)                                  [Reserved].

 

142

--------------------------------------------------------------------------------


 

(f)                                   [Reserved].

 

(g)                                  Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to any Purchasing Borrower Party in accordance with
Section 9.4(b); provided that:

 

(i)                                     the assigning Lender and the Purchasing
Borrower Party purchasing such Lender’s Term Loans, as applicable, shall execute
and deliver to the Administrative Agent an assignment agreement substantially in
the form of Exhibit E-2 hereto (an “Affiliated Lender Assignment and
Assumption”) in lieu of an Assignment and Assumption;

 

(ii)                                  such assignment shall be made pursuant to
a Dutch Auction open to all Lenders of the applicable Class on a pro rata basis;

 

(iii)                               any Term Loans assigned to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder;

 

(iv)                              immediately after giving effect to any such
purchase, no Revolving Credit Loans or Swingline Loans shall be outstanding and
no Specified Default shall exist;

 

(v)                                 gain from any such purchase shall not
increase Consolidated EBITDA;

 

(vi)                              the applicable Purchasing Borrower Party shall
in the relevant offer document delivered by it with respect to such Dutch
Auction and at the time of consummation of any purchase of Term Loans pursuant
thereto affirm the No MNPI Representation; and

 

(vii)                           the aggregate outstanding principal amount of
the Term Loans of the applicable Class shall be deemed reduced by the full par
value of the aggregate principal amount of the Term Loans purchased pursuant to
this Section 9.4(g) and each principal repayment installment with respect to the
Term Loans of such Class shall be reduced pro rata by the aggregate principal
amount of Term Loans purchased.

 

9.5                               Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.18, 2.19, 2.20 and 9.3 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the

 

143

--------------------------------------------------------------------------------


 

expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

9.6                               Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

9.7                               Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

9.8                               Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender is hereby authorized at any time
and from time to time with the prior written consent of the Administrative Agent
(which consent shall not be required in connection with customary set-offs in
connection with Cash Management Obligations and Specified Hedge Agreements), to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) (excluding payroll,
tax withholding and trust accounts maintained in the ordinary course of
business) at any time held and other obligations at any time owing by such
Lender to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.  Each Lender shall notify the Administrative Agent and the Borrower
promptly after any such setoff.

 

9.9                               Governing Law; Jurisdiction; Consent to
Service of Process.  (a)  This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out

 

144

--------------------------------------------------------------------------------


 

of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Notwithstanding the foregoing, any party
hereto may bring an action or proceeding in other jurisdictions in respect of
its rights under any Security Document governed by a law other than the laws of
the State of New York or, with respect to the Collateral, in a jurisdiction
where such Collateral is located or deemed located.

 

(c)                                  Each of the Parent and the Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

9.10                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

9.11                        Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

9.12                        Confidentiality.  (a)  Each of the Administrative
Agent, the Co-Documentation Agents, the Syndication Agent, each Issuing Bank and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such

 

145

--------------------------------------------------------------------------------


 

disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority claiming jurisdiction over it,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process (provided that the applicable Agent, the
Issuing Bank or such Lender, as applicable, shall notify the Borrower as soon as
practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority claiming jurisdiction over it) unless such
notification is prohibited by applicable law, rule or regulation), (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (vi) to bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations (provided, such assignees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this Section 9.12 or other provisions at least as restrictive as this
Section 9.12), (vii) with the prior written consent of the Borrower or (viii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section 9.12 or (B) becomes available other than as a
result of a breach of this Section 9.12 to the Administrative Agent, the
Co-Documentation Agents, the Syndication Agent, any Issuing Bank or any Lender
on a nonconfidential basis from a source other than the Borrower or any of its
Affiliates.  For the purposes of this Section, “Information” means all
information received from Parent, the Borrower or any of their Affiliates
relating to Parent or the Borrower or any of its Subsidiaries or businesses,
other than any such information that is available other than as a result of a
breach of this Section 9.12 to the Administrative Agent, the Co-Documentation
Agents, the Syndication Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified on or before the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information which shall in no event
be less than commercially reasonable care.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL

 

146

--------------------------------------------------------------------------------


 

INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS AND WARRANTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

9.13                        USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

 

9.14                        Release of Liens and Guarantees.  (a) In the event
that any Loan Party conveys, sells, leases, assigns, transfers or otherwise
Disposes of all or any portion of any of the Capital Stock or assets of any Loan
Party to a Person that is not (and is not required hereunder to become) a Loan
Party in a transaction permitted under this Agreement, the Liens created by the
Loan Documents in respect of such Capital Stock or assets shall automatically
terminate and be released, without the requirement for any further action by any
Person and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Parent or the Borrower and at the
Borrower’s expense to further document and evidence such termination and release
of Liens created by any Loan Document in respect of such Capital Stock or
assets, and, in the case of a transaction permitted under this Agreement the
result of which is that a Loan Party would cease to be a Restricted Subsidiary
or would become an Excluded Subsidiary, the Guarantee Obligations created by the
Loan Documents in respect of such Loan Party (and all security interests granted
by such Guarantor under the Loan Documents) shall automatically terminate and be
released, without the requirement for any further action by any Person and the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by Parent or the Borrower and at the Borrower’s expense
to further document and evidence such termination and release of such security
interests and such Loan Party’s Guarantee Obligations in respect of the
Obligations (including, without limitation, its Guarantee Obligations under the
Guarantee and Collateral Agreement).  Any representation, warranty or covenant
contained in any Loan Document relating to any such Capital Stock, asset or
subsidiary of any Loan Party shall no longer be deemed to be made with respect
thereto once such Capital Stock or asset or Subsidiary is so conveyed, sold,
leased, assigned, transferred or disposed of.

 

(b) Upon the payment in full of the Obligations and the termination or
expiration of the Commitments, all Liens created by the Loan Documents shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by Parent or the
Borrower and at the Borrower’s expense to further document and evidence such
termination and

 

147

--------------------------------------------------------------------------------


 

release of Liens created by the Loan Documents, and the Guarantee Obligations
created by the Loan Documents in respect of the Guarantors shall automatically
terminate and be released, without the requirement for any further action by any
Person and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Parent or the Borrower and at the
Borrower’s expense to further document and evidence such termination and release
of the Guarantors’ Guarantee Obligations in respect of the Obligations
(including, without limitation, the Guarantee Obligations under the Guarantee
and Collateral Agreement).

 

9.15                        No Fiduciary Duty.  Each Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lender Parties”) may have economic interests that conflict with those of the
Loan Parties, their stockholders and/or their affiliates.  Each Loan Party
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender Parties, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other.  The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lender Parties, on the one hand, and the
Loan Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender Parties have assumed any advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender Parties have advised, are currently advising
or will advise any Loan Party, its stockholders or its Affiliates on other
matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (y) the Lender Parties are acting
solely as principals and not as the agents or fiduciaries of any Loan Party, its
management, stockholders, creditors or any other Person.  Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Loan Party agrees that it will not claim that the
Lender Parties have rendered advisory services of any nature or respect, or owe
a fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

 

9.16                        Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If any
Agent or any Lender and Issuing Bank shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent, Lender or Issuing Bank exceeds the Maximum Rate, such Person may, to the
extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

148

--------------------------------------------------------------------------------


 

9.17                        Amendment and Restatement.

 

(a)                                 This Agreement shall be deemed to be an
amendment to and restatement of the Existing Credit Agreement and the Existing
Credit Agreement as amended and restated hereby shall remain in full force and
effect and is hereby ratified and confirmed in all respects.  All indebtedness,
obligations, liabilities and liens created by the Existing Credit Agreement and
the Loan Documents referred to therein owing to Lenders and other Secured
Parties under this Agreement shall continue unimpaired and in full force and
effect, as amended and described in this Agreement and the other Loan
Documents.  All references to the Existing Credit Agreement in any other
agreement or document shall, on and after the Closing Date, be deemed to refer
to the Existing Credit Agreement as amended and restated hereby unless the
context otherwise requires.  Each of the Parent and the Borrower agrees,
acknowledges and affirms that (i) each of the Security Documents to which it is
a party shall remain in full force and effect and shall constitute security for
all extensions of credit pursuant to the Existing Credit Agreement as amended
and restated hereby and (ii) any reference to the Existing Credit Agreement
appearing in any such Security Document shall on and after the Closing Date be
deemed to refer to the Existing Credit Agreement as amended and restated
hereby.  The Tranche B Term Loan Facility under the Existing Credit Agreement
shall be amended and restated as the Tranche B Term Loan Facility under this
Agreement.  The Revolving Credit Facility under the Existing Credit Agreement
shall be amended and restated as the Revolving Credit Facility under this
Agreement.

 

(b)                                 On the Closing Date, each of the lenders
party to the Existing Credit Agreement and not continuing as a Lender hereunder
shall be deemed to have agreed that, upon its acceptance of the outstanding
amounts owed to it under the Existing Credit Agreement on the Closing Date, such
lender shall have consented to the amendment and restatement of the Existing
Credit Agreement as provided herein and to the assignment of Existing Loans and
other rights under the Existing Credit Agreement to the extent necessary to give
effect to such amendment and restatement.

 

(c)                                  The Lenders hereby waive any requirements
under the Existing Credit Agreement for notice of prepayment or minimum amounts
of prepayments of Existing Loans (as defined in the Existing Credit Agreement)
in respect of the repayments of the Existing Credit Agreement as required by
Section 4.1(b).

 

(d)                                 The Lenders hereby confirm that all
participations of the Lenders in respect of Letters of Credit and Swingline
Loans outstanding hereunder shall be based upon the Revolving Credit Percentages
of the Lenders (after giving effect to this Agreement).

 

(signature pages follow)

 

149

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

GNC CORPORATION

 

 

 

 

 

 

By:

/s/ Michael M. Nuzzo

 

 

Name:  Michael M. Nuzzo

 

 

Title:  Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

GENERAL NUTRITION CENTERS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael M. Nuzzo

 

 

Name:  Michael M. Nuzzo

 

 

Title:  Executive Vice President and Chief

 

 

Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ James A. Knight

 

 

Name:  James A. Knight

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

Annex A

 

PRICING GRID FOR REVOLVING CREDIT LOANS AND SWINGLINE LOANS

 

Consolidated Net Senior
Secured Leverage Ratio

 

Applicable Margin
Eurodollar Loans

 

Applicable Margin for
ABR Loans

 

> 3.25 to 1.00

 

2.50

%

1.50

%

< 3.25 to 1.00

 

2.25

%

1.25

%

 

Changes in the Applicable Margin with respect to Revolving Credit Loans and
Swingline Loans resulting from changes in the Consolidated Net Senior Secured
Leverage Ratio shall become effective on each date (each, an “Adjustment Date”)
on which financial statements are delivered to the Lenders pursuant to Section
5.1(a) or 5.1(b) and shall remain in effect until the next change to be effected
pursuant to this paragraph.  If any financial statements referred to above are
not delivered within the applicable time periods for delivery thereof specified
in Sections 5.1(a) or 5.1(b), as the case may be, then, until such financial
statements are delivered, the Consolidated Net Senior Secured Leverage Ratio as
at the end of the fiscal period that would have been covered thereby shall for
the purposes of this definition be deemed to be greater than 3.25 to 1.00. 
During the continuation of any Event of Default, the Applicable Margin will be
2.50% in the case of Eurodollar Loans and 1.50% in the case of ABR Loans,
subject to Section 2.16(c). Each determination of the Consolidated Net Senior
Secured Leverage Ratio pursuant to this Pricing Grid shall be made with respect
to the period of four consecutive fiscal quarters of the Borrower ending at the
end of the period covered by the relevant financial statements.  In the event
that any financial statement or certificate delivered pursuant to Section 5.1 is
shown to be, or is acknowledged in writing by the Borrower to be, inaccurate (at
a time when this Agreement is in effect and unpaid Obligations under this
Agreement are outstanding (other than Obligations in respect of any Specified
Hedge Agreements, Cash Management Obligations and contingent reimbursement and
indemnification obligations, in each case, which are not due and payable), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower shall promptly
following written notice from the Administrative Agent deliver to the
Administrative Agent a correct certificate required by Section 5.1 for such
Applicable Period and (ii) the Borrower shall promptly (and, in any event,
within 10 days after such inaccuracy is discovered) pay to the Administrative
Agent, for the benefit of the applicable Lenders, the accrued additional
interest owing as a result of such higher Applicable Margin for such Applicable
Period.  Nothing in this paragraph shall limit the right of Administrative Agent
or any Lender under Section 2.16 or Section 7.

 

--------------------------------------------------------------------------------